Exhibit 10.19

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

November 21, 2005

 

among

 

PLIANT CORPORATION,

as Parent Borrower,

 

UNIPLAST INDUSTRIES CO.,

as Canadian Subsidiary Borrower,

 

The Domestic Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Domestic A Agent, Administrative Agent, Collateral Agent and Lender,

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Domestic B Agent and a Lender

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Domestic B Revolving Loan
Lead Arranger and Book Runner


and

 

GE CAPITAL MARKETS, INC.,

as Domestic A Revolving Loan and Canadian Revolving Loan
Lead Arranger and Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Definitions

2

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Classification of Loans and Borrowings

41

SECTION 1.03.

Terms Generally

41

SECTION 1.04.

Accounting Terms; GAAP

41

 

 

 

ARTICLE II

The Credits

42

SECTION 2.01.

Commitments; Loans Outstanding on Effective Date

42

SECTION 2.02.

Loans and Borrowings

43

SECTION 2.03.

Requests for Borrowings

44

SECTION 2.04.

Swingline Loans

45

SECTION 2.05.

Letters of Credit

46

SECTION 2.06.

Funding of Borrowings

51

SECTION 2.07.

Interest Elections

51

SECTION 2.08.

Termination and Reduction of Commitments

52

SECTION 2.09.

Repayment of Loans; Evidence of Debt

53

SECTION 2.10.

Prepayment of Loans

54

SECTION 2.11.

Fees

56

SECTION 2.12.

Interest

57

SECTION 2.13.

Alternate Rate of Interest

59

SECTION 2.14.

Increased Costs

59

SECTION 2.15.

Break Funding Payments

60

SECTION 2.16.

Taxes

61

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

62

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

66

SECTION 2.19.

Protective Advances

67

 

 

 

ARTICLE III

Representations and Warranties

68

SECTION 3.01.

Organization; Powers

68

SECTION 3.02.

Authorization; Enforceability

68

SECTION 3.03.

Governmental Approvals; No Conflicts

68

SECTION 3.04.

Financial Condition; No Material Adverse Change

68

 

i

--------------------------------------------------------------------------------


 

SECTION 3.05.

Properties

69

SECTION 3.06.

Litigation and Environmental Matters

70

SECTION 3.07.

Compliance with Laws and Agreements

70

SECTION 3.08.

Investment Company Status

70

SECTION 3.09.

Taxes

70

SECTION 3.10.

ERISA

70

SECTION 3.11.

Disclosure

71

SECTION 3.12.

Subsidiaries

71

SECTION 3.13.

Insurance

71

SECTION 3.14.

Labor Matters

71

SECTION 3.15.

Solvency

71

SECTION 3.16.

Security Documents

72

SECTION 3.17.

Federal Reserve Regulations

73

SECTION 3.18.

Senior Secured Obligations

73

SECTION 3.19.

Related Names

73

SECTION 3.20.

Permanent Establishment in Canada

73

 

 

 

ARTICLE IV

Conditions

74

SECTION 4.01.

Effective Date

74

SECTION 4.02.

Subsequent to the Effective Date

77

SECTION 4.03.

Each Credit Event

79

 

 

 

ARTICLE V

Affirmative Covenants

80

SECTION 5.01.

Financial Statements and Other Information

80

SECTION 5.02.

Notices of Material Events

83

SECTION 5.03.

Information Regarding Collateral

83

SECTION 5.04.

Existence; Conduct of Business

84

SECTION 5.05.

Payment of Obligations; Compliance with Leases

84

SECTION 5.06.

Maintenance of Properties

85

SECTION 5.07.

Insurance

85

SECTION 5.08.

Casualty and Condemnation

85

SECTION 5.09.

Books and Records; Inspection and Audit Rights

86

SECTION 5.10.

Compliance with Laws

87

SECTION 5.11.

Use of Proceeds and Letters of Credit

87

SECTION 5.12.

Additional Subsidiaries

87

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.13.

Further Assurances

88

SECTION 5.14.

Supplemental Disclosure

89

SECTION 5.15.

Intellectual Property

89

SECTION 5.16.

Landlord Lien Waivers, Mortgagee Agreements and Bailee Letters

89

SECTION 5.17.

Depository Banks

89

SECTION 5.18.

ERISA

89

 

 

 

ARTICLE VI

Negative Covenants

90

SECTION 6.01.

Indebtedness

90

SECTION 6.02.

Certain Equity Securities

92

SECTION 6.03.

Liens

92

SECTION 6.04.

Fundamental Changes

94

SECTION 6.05.

Investments, Loans, Advances, Guarantees and Acquisitions

94

SECTION 6.06.

Asset Sales

96

SECTION 6.07.

Sale and Lease-Back Transactions

97

SECTION 6.08.

Swap Agreements

97

SECTION 6.09.

Restricted Payments; Certain Payments of Indebtedness

98

SECTION 6.10.

Transactions with Affiliates

99

SECTION 6.11.

Restrictive Agreements

99

SECTION 6.12.

Amendment of Material Documents

100

SECTION 6.13.

Designated Senior Debt

101

SECTION 6.14.

Cash Held by Foreign Subsidiaries

101

SECTION 6.15.

ERISA

101

SECTION 6.16.

Cancellation of Indebtedness

101

SECTION 6.17.

Change in Fiscal Year; Accounting Policies

101

SECTION 6.18.

Financial Covenants

101

SECTION 6.19.

No Additional Deposit Accounts

103

SECTION 6.20.

Pliant Investment, Inc. and Alliant Company LLC

103

 

 

 

ARTICLE VII

Events of Default

103

 

 

 

ARTICLE VIII

The Agents

106

 

 

 

ARTICLE IX

Collection Allocation Mechanism

108

SECTION 9.01.

Implementation of CAM

108

SECTION 9.02.

Letters of Credit

109

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

Miscellaneous

111

SECTION 10.01.

Notices

111

SECTION 10.02.

Waivers; Amendments

112

SECTION 10.03.

Expenses; Indemnity; Damage Waiver; Joint and Several Obligations

114

SECTION 10.04.

Successors and Assigns

116

SECTION 10.05.

Survival

120

SECTION 10.06.

Counterparts; Integration; Effectiveness

120

SECTION 10.07.

Severability

120

SECTION 10.08.

Right of Setoff

120

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

121

SECTION 10.10.

WAIVER OF JURY TRIAL

121

SECTION 10.11.

Headings

122

SECTION 10.12.

Confidentiality

122

SECTION 10.13.

Conversion of Currencies

123

SECTION 10.14.

Interest Rate Limitation

123

SECTION 10.15.

Reaffirmation

123

 

 

 

ARTICLE XI

Cross-Guaranty, Subrogation, Contribution and Subordination

124

SECTION 11.01.

Cross-Guaranty

124

SECTION 11.02.

Waivers by the Borrowers

124

SECTION 11.03.

Benefit of Guaranty

125

SECTION 11.04.

Waiver of Subrogation, Etc

125

SECTION 11.05.

Election of Remedies

125

SECTION 11.06.

Limitation

126

SECTION 11.07.

Contribution with Respect to Guaranty Obligations

126

SECTION 11.08.

Liability Cumulative

127

SECTION 11.09.

Subordination

127

 

 

 

ARTICLE XII

Purchase Right and Certain Intercreditor and Agency Matters

128

SECTION 12.01.

Delay of Acceleration and Enforcement

128

SECTION 12.02.

Purchase Election of Domestic B Lenders

128

SECTION 12.03.

Rights After Purchase or Standstill

129

SECTION 12.04.

Non-Discrimination by Agent

130

SECTION 12.05.

Intercreditor Agreement

130

 

iv

--------------------------------------------------------------------------------


 

SECTION 12.06.

Further Assurances

130

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01(a)

 

Mortgaged Properties

Schedule 1.01(b)

 

Existing Letters of Credit

Schedule 1.01(c)

 

Domestic Subsidiary Borrowers

Schedule 1.01(d)

 

Excluded Subsidiaries

Schedule 2.01(a)(i)

 

Domestic A Commitments

Schedule 2.01(a)(ii)

 

Domestic B Commitments

Schedule 2.01(b)

 

Canadian Commitments

Schedule 3.05

 

Owned or Leased Property

Schedule 3.12

 

Subsidiaries

Schedule 3.13

 

Insurance

Schedule 3.16(d)

 

Mortgage Filing Offices

Schedule 4.01(f)

 

Intercompany Indebtedness

Schedule 4.01(g)

 

Lien Search Jurisdictions

Schedule 4.02

 

Foreign Jurisdictions

Schedule 5.07

 

Insurance Levels

Schedule 6.01

 

Existing Indebtedness

Schedule 6.03

 

Existing Liens

Schedule 6.05

 

Existing Investments

Schedule 6.05(h)

 

Existing Joint Ventures

Schedule 6.06

 

Asset Sales

Schedule 6.10

 

Affiliate Transactions

Schedule 6.11

 

Existing Restrictions

Schedule 6.19

 

Deposit Accounts

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B

 

Form of Guarantee Agreement

Exhibit C-1

 

Form of Domestic Pledge Agreement

Exhibit C-2

 

Form of Canadian Pledge Agreement

Exhibit D-1

 

Form of Domestic Security Agreement

Exhibit D-2

 

Form of Canadian Security Agreement

Exhibit E

 

Form of Borrowing Base Certificate

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 21, 2005, among
PLIANT CORPORATION, a Utah corporation, UNIPLAST INDUSTRIES CO., a Nova Scotia
corporation, the Domestic Subsidiary Borrowers party hereto, the Lenders party
hereto, MORGAN STANLEY SENIOR FUNDING, INC., as Domestic B Agent, and, GENERAL
ELECTRIC CAPITAL CORPORATION, as Domestic A Agent, Administrative Agent and
Collateral Agent.

 

RECITALS

 

WHEREAS, a credit facility was extended to Parent Borrower, Uniplast Industries
Co., and certain other subsidiaries of the Parent Borrower pursuant to the terms
and conditions of that certain Credit Agreement dated as of February 17, 2004
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), among the Parent
Borrower, Uniplast Industries Co., as Canadian Subsidiary Borrower, the other
subsidiaries of the Parent Borrower party thereto as borrowers, as Borrowers,
the lenders party thereto (the “Existing Lenders”), Credit Suisse First Boston,
acting through its Cayman Islands Branch, as Administrative Agent and
Documentation Agent (the “Prior Administrative Agent”), Deutsche Bank Trust
Company Americas, as Collateral Agent (the “Prior Collateral Agent”), General
Electric Capital Corporation, as Co-Collateral Agent, and JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank), as Syndication Agent;

 

WHEREAS, in connection with the Existing Credit Agreement, the Loan Parties (as
defined in the Existing Credit Agreement) executed and delivered the Security
Documents (as defined in the Existing Credit Agreement, the “Existing Security
Documents”) in favor of the Prior Collateral Agent to secure the payment and
performance of the Obligations (as defined under the Existing Security
Documents);

 

WHEREAS, prior to the execution of this Agreement, the Prior Collateral Agent
resigned as “Collateral Agent” under the Existing Credit Agreement, the Existing
Security Documents and the other Loan Documents (as defined in the Existing
Credit Agreement) and the Collateral Agent succeeded the Prior Collateral Agent
as the “Collateral Agent” thereunder, all pursuant to that certain Consent and
Amendment dated as of March 8, 2004 by and among the Prior Administrative Agent,
the Prior Collateral Agent, the Collateral Agent, Deutsche Bank Trust Company
Americas, as replaced Issuing Bank, LaSalle Business Credit, LLC, as replacement
Issuing Bank, the Borrowers and the Existing Lenders;

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended, modified and restated, pursuant to the terms and conditions set forth
herein;

 

WHEREAS, the Borrowers each acknowledge and agree that the security interests
granted to the Prior Collateral Agent, on behalf of the Loan Parties (as defined
in the Existing Credit Agreement), pursuant to the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement), shall
remain outstanding and in full force and effect, without interruption or
impairment of any kind, in accordance with the Existing Credit Agreement and
shall continue to secure the Obligations;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers each acknowledge and agree that such Liens and security
interests granted pursuant to the Existing Security Documents shall remain
outstanding and in full force and effect, without interruption or impairment of
any kind, in accordance with their terms, and such Liens shall continue to
secure the Obligations in favor of the Collateral Agent;

 

WHEREAS, the Borrowers each acknowledge and agree that (a) the Obligations
represent, among other things, the amendment, restatement, renewal, extension,
consolidation and modification of the Obligations (as defined in the Existing
Security Documents) arising in connection with the Existing Credit Agreement and
other Loan Documents (as defined in the Existing Credit Agreement) executed in
connection therewith; (b) the Borrowers intend that the Existing Credit
Agreement and the other Credit Documents (as defined in the Existing Credit
Agreement) executed in connection therewith and the collateral pledged
thereunder shall secure, without interruption or impairment of any kind, all
existing Indebtedness (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement and the other Credit Documents (as defined in the
Existing Credit Agreement) executed in connection therewith, as they may be
amended, restated, renewed, extended, consolidated and modified hereunder,
together with all other obligations hereunder; (c) all Liens (as defined in the
Existing Credit Agreement) evidenced by the Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith are hereby ratified,
confirmed and continued; and (d) the Loan Documents (as defined herein) are
intended to restate, renew, extend, consolidate, amend and modify the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith; and

 

WHEREAS, the Borrowers each intend that (a) the provisions of the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby, be hereby superseded and
replaced by the provisions hereof and of the other Loan Documents (as defined
herein); and (b) by entering into and performing their respective obligations
hereunder, this transaction shall not constitute a novation.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated as follows:


 


ARTICLE I


 


DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Account” shall have the meaning assigned to such term in the New York Uniform
Commercial Code and shall also include any right to payment for goods sold or
leased, or for services rendered, whether or not earned by performance.

 

“Account Debtor” means any Person who is, or may be, obligated to any Loan Party
under, with respect to or on account of an Account.

 

“Accumulated Investment Balance” means, at any time, the aggregate amount of
investments, loans, advances and Indebtedness required to be added to the
“Accumulated Investment Balance” pursuant to Sections 6.05(c)(ii), (d)(ii),
(e)(iii) and (l)(ii) that remain outstanding at such time.

 

“Adjusted Eligible Accounts Receivable” means, on any date, the amount of
Eligible Accounts Receivable on such date, minus the Dilution Reserve on such
date.

 

“Adjusted Eligible Finished Goods” means, on any date, the amount of Eligible
Finished Goods on such date, minus the Inventory Reserves with respect to such
Eligible Finished Goods on such date.

 

“Adjusted Eligible Raw Materials” means, on any date, the amount of Eligible Raw
Materials on such date, minus the Inventory Reserves with respect to such
Eligible Raw Materials on such date.

 

“Administrative Agent” means General Electric Capital Corporation, in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Domestic A Agent, the Domestic B Agent or, as the context may require, any
such Agent.

 

“Aggregate Borrowing Base” means, at any time of determination, an amount equal
to the sum of the Borrowing Base A plus the Borrowing Base B.

 

“Allocable Amount” has the meaning assigned to such term in Section 11.07(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

3

--------------------------------------------------------------------------------


 

“Amended 2004 Notes” has the meaning assigned to such term in the definition of
“2004 Notes Restatement”.

 

“Applicable Percentage” means, (a) with respect to any Domestic A Lender, the
percentage of the total amount of the Domestic A Commitments represented by such
Domestic A Lender’s Domestic A Commitment, (b) with respect to any Domestic B
Lender, the percentage of the total amount of the Domestic B Commitments
represented by such Domestic B Lender’s Domestic B Commitment and (c) with
respect to any Canadian Lender, the percentage of the total amount of the
Canadian Commitments represented by such Canadian Lender’s Canadian Commitment.
If the Commitments of any Class have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments of such Class most
recently in effect, giving effect to any assignments.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arranger A” means GE Capital Markets, Inc., as arranger and book runner for the
Domestic A Revolving Loans and the Canadian Revolving Loans.

 

“Arranger B” means Morgan Stanley Senior Funding, Inc., as arranger and book
runner for the Domestic B Revolving Loans.

 

“Arrangers” means the Arranger A and the Arranger B.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by (i) the Administrative Agent, in the
case of any assignment of any Domestic A Commitment, Domestic A Revolving Loan,
Canadian Commitment or Canadian Revolving Loan or (ii) the Domestic B Agent, in
the case of any assignment of any Domestic B Commitment or Domestic A Revolving
Loan.

 

“Availability Amount” means, at any time, an amount equal to (a) the lesser of
(i) the total amount of the Commitments at such time and (ii) the Aggregate
Borrowing Base in effect at such time minus (b) the total Revolving Exposures at
such time.

 

“Bailee Letter” means a written agreement reasonably acceptable to the
Collateral Agent, pursuant to which a bailee of Inventory of any Loan Party
agrees to hold such Inventory for the benefit of the Collateral Agent, to waive
or subordinate its rights and claims as bailee in such Inventory, including
warehouseman’s liens, processor’s liens, rights of levy and distraint for rent,
grant access to the Collateral Agent for the repossession and sale of such
Inventory and make other agreements relative thereto.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. 101 et seq.

 

“Banking Services” means overdrafts and related liabilities owed to any of the
Lenders (or any Affiliates thereof) or Wachovia Bank, National Association (or
any Affiliates

 

4

--------------------------------------------------------------------------------


 

thereof) arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfers of funds.

 

“Banking Services Obligations” of any Loan Party means all monetary obligations
of such Loan Party in respect of Banking Services.

 

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“BONS” has the meaning assigned to such term in Section 4.01(s).

 

“BONS Reserve” means (a) at any time prior to the receipt by the Collateral
Agent of fully executed copy of an amended and restated deposit account control
agreement between the applicable Loan Parties, BONS and the Collateral Agent
pursuant to Section 4.02(c), an amount equal to the amount on deposit in account
number 92312-0001414 in the name of the Canadian Borrower at BONS and (b) at any
time after receipt by the Collateral Agent of fully executed copy of an amended
and restated deposit account control agreement between the applicable Loan
Parties, BONS and the Collateral Agent pursuant to Section 4.02(c), $0.

 

“Borrower” means the Parent Borrower, any Domestic Subsidiary Borrower or the
Canadian Subsidiary Borrower.

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

 

“Borrowing Base A” means, at any time of determination, an amount equal to the
sum, without duplication, of (a) 85% of Adjusted Eligible Accounts Receivable,
plus (b) the lesser of (i) 65% of Adjusted Eligible Finished Goods and (ii) the
product of (A) 85% of the Adjusted Eligible Finished Goods multiplied by (B) the
Recovery Rate with respect to Adjusted Eligible Finished Goods, plus (c) the
lesser of (i) 35% of Adjusted Eligible Raw Materials valued at the lower of cost
(determined on a first-in, first-out basis) or market value and (ii) the product
of (A) 85% of the Adjusted Eligible Raw Materials multiplied by (B) the Recovery
Rate with respect to Adjusted Eligible Raw Materials, minus (d) the Minimum
Availability Reserve, minus (e) the Rent Reserve, minus (f) the Priority
Payables Reserve, minus (g) the Secured Obligations Reserve minus (h) the
Domestic B Availability Reserve minus (i) the BONS Reserve minus (j) any
Reserves, in each case of the Borrowers.  The Borrowing Base A at any time shall
be determined by reference to the most recent Borrowing Base Certificate
delivered to the Agents pursuant to this Agreement.  Standards of eligibility
and reserves and advance rates of the Borrowing Base A may be revised and
adjusted from time to time solely at the discretion of the Administrative Agent
(subject to the consent of the Domestic B Agent if the effect of such revision
or adjustment would be to increase the Borrowing Base A or the Availability
Amount), with any changes in such standards to be effective immediately after
delivery of notice thereof to the Parent Borrower.  For purposes of calculating
the Borrowing Base A on any date, all amounts reflected or outstanding in
Canadian Dollars shall be translated into dollars at the exchange rate in effect
on such date, as determined in good faith by the Parent Borrower.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base B” means, at any time of determination, an amount equal to the
sum, without duplication, of (a) an incremental 10% of the Adjusted Eligible
Accounts Receivable in excess of the Adjusted Eligible Accounts Receivable
included in the calculation of the Borrowing Base A pursuant to clause (a) of
the definition thereof, in an aggregate amount not to exceed 95% of the Adjusted
Eligible Accounts Receivable, plus (b)(i) if the Borrowing Base A is calculated
pursuant to clause (b)(i) of the definition thereof, then an incremental 20% of
the Adjusted Eligible Finished Goods in excess of the Adjusted Eligible Finished
Goods included in the calculation of the Borrowing Base A pursuant to clause
(b)(i) of the definition thereof, in an aggregate amount not to exceed 85% of
the Adjusted Eligible Finished Goods and (ii) if the Borrowing Base A is
calculated pursuant to clause (b)(ii) of the definition thereof, then, the
product of (A) an incremental 10% of the Adjusted Eligible Finished Goods in
excess of the Adjusted Eligible Finished Goods included in the calculation of
the Borrowing Base A pursuant to clause (b)(ii) of the definition thereof, in an
aggregate amount not to exceed 95% of the Adjusted Eligible Finished Goods
multiplied by (B) the Recovery Rate with respect to Adjusted Eligible Finished
Goods, plus (c)(i) if the Borrowing Base A is calculated pursuant to clause
(c)(i) of the definition thereof, then an incremental 20% of the Adjusted
Eligible Raw Materials in excess of the Adjusted Eligible Raw Materials included
in the calculation of the Borrowing Base A pursuant to clause (c)(i) of the
definition thereof, in an aggregate amount not to exceed 55% of the Adjusted
Eligible Raw Materials and (ii) if the Borrowing Base A is calculated pursuant
to clause (c)(ii) of the definition thereof, then, the product of (A) an
incremental 10% of the Adjusted Eligible Raw Materials in excess of the Adjusted
Eligible Raw Materials included in the calculation of the Borrowing Base A
pursuant to clause (c)(ii) of the definition thereof, in an aggregate amount not
to exceed 95% of the Adjusted Eligible Raw Materials multiplied by (B) the
Recovery Rate with respect to Adjusted Eligible Raw Materials, minus (d) any
Reserves applied in the calculation of the Borrowing Base A, in each case of the
Borrowers.  The Borrowing Base B at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Agents pursuant to
this Agreement.  Standards of eligibility and reserves and advance rates of the
Borrowing Base B may be revised and adjusted from time to time solely at the
discretion of the Administrative Agent (subject to the consent of the Domestic B
Agent if the effect of such revision or adjustment would be to increase the
Borrowing Base B or the Availability Amount), or any time after the Domestic A
Revolving Loans and the Canadian Revolving Loans have been paid in full and the
Domestic A Commitments and the Canadian Commitments have been terminated, at the
sole discretion of the Domestic B Agent, with any changes in such standards to
be effective immediately after delivery of notice thereof to the Parent
Borrower.  For purposes of calculating the Borrowing Base B on any date, all
amounts reflected or outstanding in Canadian Dollars shall be translated into
dollars at the exchange rate in effect on such date, as determined in good faith
by the Parent Borrower.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E (with such changes therein as may be required by either Agent, to
reflect the components of, and reserves against, the Borrowing Bases as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Financial Officer of the Parent Borrower, which certificate shall
include appropriate exhibits, schedules, supporting documentation and reports as
reasonably requested by either Agent.

 

“Borrowing Bases” means the Borrowing Base A and the Borrowing Base B.

 

6

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks
generally are not open for dealings in dollar deposits in the London interbank
market and (b) when used in connection with any Canadian Revolving Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
deposits in Toronto.

 

“CAM” means the mechanism established under Article IX for the allocation and
exchange of the Lenders’ interests in, and collections under, the Loan
Documents.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 9.01.

 

“CAM Exchange Date” means the first date on which (a) any event referred to in
clause (h)or (i) of Article VII shall occur in respect of any Loan Party or
(b) any acceleration of the maturity of any Loans occurs under Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of (i) the aggregate principal and
interest on the Loans owed to such Lender, (ii) the LC Exposure of such Lender,
(iii) the Swingline Exposure of such Lender and (iv) the aggregate amount of any
other Obligations otherwise owed to such Lender, in each case immediately prior
to the CAM Exchange Date, and (b) the denominator shall be the sum of (i) the
aggregate principal and interest on the Loans owed to all the Lenders, (ii) the
aggregate LC Exposure of all the Lenders, (iii) the aggregate Swingline Exposure
of all the Lenders and (iv) the aggregate amount of any other Obligations owed
to any of the Lenders, in each case immediately prior to such CAM Exchange Date.

 

“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment of such Canadian Lender to make Canadian Revolving Loans, expressed
as an amount representing the maximum aggregate amount of such Canadian Lender’s
Canadian Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Canadian Lender pursuant to
Section 10.04, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.  The initial amount of each
Canadian Lender’s Canadian Commitment is set forth on Schedule 2.01(b), or in
the Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable.  The initial aggregate amount of
the Canadian Lenders’ Canadian Commitments is $30,000,000.

 

“Canadian Dollars” or “Cdn$” refers to lawful money of Canada.

 

“Canadian Filings Certificate” means that certain certificate delivered by the
applicable Loan Parties in connection with this Agreement setting forth
information with respect

 

7

--------------------------------------------------------------------------------


 

to certain PPSA filings in Canada which have collateral descriptions which are
unacceptable to the Collateral Agent in its sole discretion.

 

“Canadian Lender” means the Persons listed on Schedule 2.01(b) and any other
Person that shall have become a party hereto as a Canadian Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Canadian Lending Office” means, as to any Canadian Lender, the applicable
branch, office or Affiliate of such Canadian Lender located in Canada designated
by such Canadian Lender to make Canadian Revolving Loans to the Canadian
Subsidiary Borrower.

 

“Canadian Perfection Certificate” has the meaning assigned to the term
“Perfection Certificate” in the Canadian Security Agreement.

 

“Canadian Pledge Agreement” means the Canadian Pledge Agreement, substantially
in the form of Exhibit C-2, among the Canadian Subsidiary Borrower, each other
Loan Party organized under the laws of Canada or any province thereof and the
Collateral Agent.

 

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of the outstanding principal amount of such Canadian Lender’s
Canadian Revolving Loans.

 

“Canadian Revolving Loan” means a Loan made by a Canadian Lender pursuant to
Section 2.01(b).  Each Canadian Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

 

“Canadian Security Agreement” means the Canadian Security Agreement,
substantially in the form of Exhibit D-2, among the Parent Borrower, the
Canadian Subsidiary Borrower, Pliant Solutions Corporation, Pliant Packaging of
Canada, LLC, each other Loan Party organized under the laws of Canada or any
province thereof and the Collateral Agent.

 

“Canadian Subsidiary Borrower” means Uniplast Industries Co., a Nova Scotia
corporation.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent Borrower and the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Parent Borrower and the Subsidiaries
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Parent Borrower and the Subsidiaries during such
period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Cash Amount” has the meaning assigned to such term in Section 2.10(f).

 

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period excluding any portion thereof in respect of interest not required to
be paid in cash during such period or within one year thereafter.

 

“Cash Management Arrangement” means any arrangement pursuant to which any
financial institution provides any Loan Party with treasury, depositary or cash
management services or automated clearinghouse transfers of funds.

 

“Cash Management Obligations” has the meaning assigned to the term “Senior
Lender Cash Management Obligations” in the Intercreditor Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time, (a) prior to an IPO, the failure by the
Control Group to own, directly or indirectly, beneficially and of record, Equity
Interests in the Parent Borrower representing at least a majority of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Parent Borrower; (b) after an IPO, the failure by the Control
Group to own, directly or indirectly, beneficially and of record, Equity
Interests in the Parent Borrower representing 25% of the aggregate voting power
represented by the issued and outstanding Equity Interests in the Parent
Borrower; (c) after an IPO, the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than the Control Group, of
Equity Interests in the Parent Borrower representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Parent Borrower; provided that the Control Group owns
beneficially and of record, in the aggregate, a lesser percentage of such voting
power; (d) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent Borrower by Persons who were neither
(i) nominated by members of the Control Group or the board of directors of the
Parent Borrower nor (ii) appointed by directors so nominated; (e) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person other than the Parent Borrower (or a Wholly Owned Subsidiary of the
Parent Borrower that is a Loan Party) of any Equity Interests in any Domestic
Subsidiary Borrower or the Canadian Subsidiary Borrower; (e) the occurrence of a
“Change of Control” as defined under the Senior First Lien Note Documents, the
Senior Second Lien Note Documents, the Senior Subordinated Note Documents or the
terms of the Existing Preferred Stock.  If, at any time, any of the members of
the board of directors of the Parent Borrower shall have more than one vote per
Person, then any determination of a majority of the board of directors shall be
based on a majority of the voting power of the members thereof rather than a
majority of the members or seats.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpreta­tion or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of

 

9

--------------------------------------------------------------------------------


 

such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Effective Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic A Revolving Loans,
Domestic B Revolving Loans, Domestic Revolving Loans, Canadian Revolving Loans,
Swingline Loans or Protective Advances.  “Class”, when used in reference to any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class.

 

“Class of Eligible Inventory” means each of Eligible Finished Goods and Eligible
Raw Materials.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means General Electric Capital Corporation, in its capacity
as Collateral Agent for the Secured Parties under the Security Documents.

 

“Commitment” means a Domestic Commitment or a Canadian Commitment.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, the sum of (a) the aggregate amount of
Consolidated Interest Expense for such period, (b) the aggregate amount of
income tax expense for such period, (c) all amounts attributable to
depreciation, amortization and other non-cash charges or losses for such period
(but excluding any such charge that requires an accrual of, or a cash reserve
for, anticipated cash charges for any future period); provided that any non-cash
charges or losses that are added-back to Consolidated Net Income pursuant to
this clause (c) shall be treated as cash charges or losses in any subsequent
period during which cash disbursements attributable thereto are made;
(d) non-cash expenses resulting from the grant of stock options or other
equity-related incentives to any director, officer or employee of the Parent
Borrower or any Subsidiary pursuant to a written plan or agreement, (e) all
non-recurring transaction and financing expenses resulting from the
Transactions, (f) all losses during such period resulting from the sale or other
disposition of any asset of the Parent Borrower or any Subsidiary outside the
ordinary course of business and (g) any Excluded Charges during such period, and
minus, without duplication and to the extent added to revenues in determining
Consolidated Net Income for such period, (a) all extraordinary gains during such
period and (b) all gains during such period resulting from the sale or other
disposition of any asset of the Parent Borrower or any Subsidiary outside the
ordinary course of business, all as determined on a consolidated basis with
respect to the Parent Borrower and the Subsidiaries in accordance with GAAP.  If
the Parent Borrower or any Subsidiary has made any sale, transfer, lease or
other disposition of assets outside of the ordinary course of business permitted
by Section 6.06 during the relevant period for determining Consolidated EBITDA,
Consolidated EBITDA for the relevant period shall be calculated after giving pro
forma effect thereto, as if such sale, transfer, lease or other disposition of
assets (and

 

10

--------------------------------------------------------------------------------


 

any related incurrence, repayment or assumption of Indebtedness, with any new
Indebtedness being deemed to be amortized over the relevant period in accordance
with its terms, and assuming that any Loans borrowed in connection with such
acquisition are repaid with excess cash balances when available) had occurred on
the first day of the relevant period for determining Consolidated EBITDA.

 

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued by the Parent Borrower and the Subsidiaries
during such period (net of payments made or received under interest rate
protection agreements and net of interest income), determined on a consolidated
basis in accordance with GAAP; provided that “Consolidated Interest Expense”
shall not include non-cash interest expense in respect of the Senior
Subordinated Notes arising because (i) the Senior Subordinated Notes and the
Warrants were issued at a discount to their face value or (ii) a portion of the
issue price of the Senior Subordinated Notes and the Warrants was allocated to
the Warrants.

 

“Consolidated Net Income” means, for any period, net income or loss of the
Parent Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any unconsolidated Subsidiary and any Person in which
any other Person (other than the Parent Borrower or any of the Subsidiaries or
any director holding qualifying shares in compliance with applicable law or any
other third party holding a de minimus number of shares in order to comply with
other similar requirements) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid by such Subsidiary or
other Person during such period to the Parent Borrower or any other Subsidiary
that is not subject to the restrictions set forth in clause (a) or (b) hereof
(provided that the Parent Borrower’s or any other Subsidiary’s equity in the net
loss of any such Subsidiary or Person for such period shall be included in
determining Consolidated Net Income), (b) the income (but not the loss) of any
Subsidiary to the extent that such Subsidiary is contractually or legally
prohibited from paying dividends, except to the extent of the amount of
dividends or other distributions actually paid by such Subsidiary during such
period to the Parent Borrower or any other Subsidiary that is not subject to the
restrictions set forth in clause (a) or (b) hereof and (c) the income (or loss)
of any Person accrued prior to the date it becomes (or, for pro forma purposes,
is deemed to have become) a Subsidiary or is merged into or consolidated with
the Parent Borrower or any of the Subsidiaries or the date that Person’s assets
are acquired by the Parent Borrower or any of the Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Group” means collectively the Sponsor and all Persons Controlled by the
Sponsor (other than any operating company Controlled by the Sponsor).

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable

 

11

--------------------------------------------------------------------------------


 

Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding at such time.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Depository Banks” has the meaning assigned to such term in Section 4.01(s).

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits that are recorded to
reduce accounts receivable of the Loan Parties in a manner consistent with
current and historical accounting practices of the Parent Borrower or the
Canadian Subsidiary Borrower, as applicable.

 

“Dilution Ratio” means, at any date, (a) the amount (expressed as a percentage)
equal to (i) the aggregate amount of the applicable Dilution Factors for the
12 most recently ended fiscal months of the Parent Borrower divided by
(ii) total gross sales of the Loan Parties for the 12 most recently ended fiscal
months of the Parent Borrower, minus (b) 5%; provided that the Dilution Ratio
shall not be less than zero.

 

“Dilution Reserve” means, at any date, the Dilution Ratio on such date
multiplied by the amount of Eligible Accounts Receivable on such date.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic A Agent” means General Electric Capital Corporation, in its capacity
as agent for the Domestic A Lenders and Canadian Lenders hereunder.

 

“Domestic A Commitment” means, with respect to each Domestic A Lender, the
commitment of such Domestic A Lender to make Domestic A Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Domestic A Lender’s Domestic A Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Domestic A
Lender pursuant to Section 10.04, together with the commitment of such Lender to
acquire participations in Protective Advances hereunder.  The initial amount of
each Domestic A Lender’s Domestic A Commitment is set forth on Schedule 2.01(a)
(i), or in the Assignment and Assumption pursuant to which such Domestic A
Lender shall have assumed its Domestic A Commitment, as applicable.  The initial
aggregate amount of the Domestic A Lenders’ Domestic A Commitments is
$90,000,000.

 

“Domestic A Lender” means the Persons listed on Schedule 2.01(a)(i) and any
other Person that shall have become a party hereto as a Domestic A Lender
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context otherwise requires, the term “Domestic A Lenders” includes the Swingline
Lender.

 

12

--------------------------------------------------------------------------------


 

“Domestic A Revolving Exposure” means, with respect to any Domestic A Lender at
any time, the sum of the outstanding principal amount of such Domestic A
Lender’s Domestic A Revolving Loans and its LC Exposure and Swingline Exposure
at such time.

 

“Domestic A Revolving Loan” means a Loan made by a Domestic A Lender pursuant to
Section 2.01(a)(i).  Each Domestic A Revolving Loan shall be a Eurodollar Loan
or an ABR Loan.

 

“Domestic B Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
agent for the Domestic B Lenders hereunder.

 

“Domestic B Availability Reserve” means, as of any date of determination, to the
extent positive, an amount equal to the aggregate Domestic B Revolving Exposure
of all Domestic B Lenders minus the Borrowing Base B as of such date of
determination.  For the avoidance of doubt, no amendment or other modification
to the definition of the “Domestic B Availability Reserve” (including
adjustments or new criteria or changes in advance rates in the calculation of
Domestic B Borrowing Base B) which has the effect of eliminating or decreasing
the amount of the Domestic B Availability Reserve shall be effective without the
prior written consent of the Required B Lenders.

 

“Domestic B Commitment” means, with respect to each Domestic B Lender, the
commitment of such Domestic B Lender to make Domestic B Revolving Loans,
expressed as an amount representing the maximum aggregate amount of such
Domestic B Lender’s Domestic B Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Domestic B
Lender pursuant to Section 10.04, together with the commitment of such Lender to
acquire participations in Protective Advances hereunder.  The initial amount of
each Domestic B Lender’s Domestic B Commitment is set forth on
Schedule 2.01(a)(ii), or in the Assignment and Assumption pursuant to which such
Domestic B Lender shall have assumed its Domestic B Commitment, as applicable. 
The initial aggregate amount of the Domestic B Lenders’ Domestic B Commitments
is $20,000,000.

 

“Domestic B Lender” means the Persons listed on Schedule 2.01(a)(ii) and any
other Person that shall have become a party hereto as a Domestic B Lender
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

“Domestic B Revolving Exposure” means, with respect to any Domestic B Lender at
any time, the sum of the outstanding principal amount of such Domestic B
Lender’s Domestic B Revolving Loans.

 

“Domestic B Revolving Loan” means a Loan made by a Domestic B Lender pursuant to
Section 2.01(a)(ii).  Each Domestic B Revolving Loan shall be a Eurodollar Loan
or an ABR Loan.

 

“Domestic Commitment” means a Domestic A Commitment or a Domestic B Commitment.

 

13

--------------------------------------------------------------------------------


 

“Domestic Perfection Certificate” has the meaning assigned to the term
“Perfection Certificate” in the Domestic Security Agreement.

 

“Domestic Pledge Agreement” means the Domestic Pledge Agreement, substantially
in the form of Exhibit C-1, among each Loan Party (other than the Canadian
Subsidiary Borrower and any other Loan Party that is a Foreign Subsidiary) and
the Collateral Agent.

 

“Domestic Revolving Exposure” means Domestic A Revolving Exposure and Domestic B
Revolving Exposure.

 

“Domestic Security Agreement” means the Domestic Security Agreement,
substantially in the form of Exhibit D-1, among each Loan Party (other than the
Canadian Subsidiary Borrower and any other Loan Party that is a Foreign
Subsidiary) and the Collateral Agent.

 

“Domestic Subsidiary Borrower” means each Subsidiary of the Parent Borrower
listed on Schedule 1.01(c).

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Accounts Receivable” means, at any time of determination, the
aggregate of the amounts (determined as provided in the second succeeding
sentence) for each Account of the Borrowers that satisfies the following
criteria at the time of creation and continues to meet the same at such time of
determination:  such Account (i) has been invoiced to, and represents the bona
fide amounts due to any Borrower from, the purchaser of goods or services, in
each case originated in the ordinary course of business of such Borrower, and
(ii) is not ineligible for inclusion in the calculation of the Borrowing Bases
pursuant to any of clauses (a) through (t) below or otherwise deemed, solely at
the discretion of the Administrative Agent, or any time after the Domestic A
Revolving Loans and the Canadian Revolving Loans have been paid in full and the
Domestic A Commitments and the Canadian Commitments have been terminated, solely
at the discretion of the Domestic B Agent, to be ineligible for inclusion in the
calculation of the Borrowing Bases.  Without limiting the foregoing, to qualify
as Eligible Accounts Receivable, an Account shall indicate no Person other than
a Borrower as payee or remittance party.  The amount to be so included in
Eligible Accounts Receivable at any time with respect to Accounts shall be the
face amount of Accounts, reduced by, without duplication and to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, debit memos, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Borrower may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (written or oral)),
(ii) the aggregate amount of all limits and deductions provided for in this
definition and elsewhere in this Agreement, (iii) the aggregate amount of all
cash received in respect of such Account but not yet applied by the applicable
Borrower to reduce the amount of such Account and (iv) with respect to an
Account of the Canadian Subsidiary Borrower or any Subsidiary of the Canadian
Subsidiary Borrower that is a Borrower, the amount of all goods and services
taxes, harmonized taxes and sales taxes payable in respect of such

 

14

--------------------------------------------------------------------------------


 

Account.  Standards of eligibility may be fixed from time to time solely at the
discretion of the Administrative Agent, or any time after the Domestic A
Revolving Loans and the Canadian Revolving Loans have been paid in full and the
Domestic A Commitments and the Canadian Commitments have been terminated, the
Domestic B Agent, with any changes in such standards to be effective immediately
after delivery of notice thereof to the Parent Borrower.  Unless otherwise
approved from time to time in writing by the Administrative Agent or the
Domestic B Agent, as applicable, no Account shall be an Eligible Account
Receivable if:

 

(A) THE APPLICABLE BORROWER DOES NOT HAVE SOLE LAWFUL AND ABSOLUTE TITLE TO SUCH
ACCOUNT; OR

 

(B) SUCH ACCOUNT (I) IS UNPAID MORE THAN 90 DAYS FROM THE ORIGINAL DATE OF
INVOICE OR 60 DAYS FROM THE ORIGINAL DUE DATE OR (II) HAS BEEN WRITTEN OFF THE
BOOKS OF THE APPLICABLE BORROWER OR HAS BEEN OTHERWISE DESIGNATED ON SUCH BOOKS
AS UNCOLLECTIBLE; OR

 

(C) MORE THAN 50% IN FACE AMOUNT OF ALL ACCOUNTS OF THE ACCOUNT DEBTOR WITH
RESPECT TO SUCH ACCOUNT ARE INELIGIBLE PURSUANT TO CLAUSE (B) ABOVE; OR

 

(D) THE ACCOUNT DEBTOR WITH RESPECT TO SUCH ACCOUNT IS INSOLVENT OR THE SUBJECT
OF ANY BANKRUPTCY CASE OR INSOLVENCY PROCEEDING OF ANY KIND; OR

 

(E) SUCH ACCOUNT IS NOT PAYABLE IN DOLLARS OR THE APPLICABLE ACCOUNT DEBTOR IS
EITHER NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF OR THE DISTRICT OF COLUMBIA OR IS LOCATED OR HAS ITS PRINCIPAL PLACE OF
BUSINESS OR SUBSTANTIALLY ALL ITS ASSETS OUTSIDE THE UNITED STATES; PROVIDED
THAT, WITH RESPECT TO AN ACCOUNT OF THE CANADIAN SUBSIDIARY BORROWER OR ANY
SUBSIDIARY OF THE CANADIAN SUBSIDIARY BORROWER THAT IS A BORROWER, SUCH ACCOUNT
MAY BE PAYABLE IN CANADIAN DOLLARS AND THE APPLICABLE ACCOUNT DEBTOR MAY BE
ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF AND BE LOCATED OR
HAVE ITS PRINCIPAL PLACE OF BUSINESS OR SUBSTANTIALLY ALL ITS ASSETS IN CANADA;
OR

 

(F) THE APPLICABLE ACCOUNT DEBTOR IS THE UNITED STATES OF AMERICA OR CANADA OR
ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF, UNLESS THE RELEVANT BORROWER
DULY ASSIGNS ITS RIGHTS TO PAYMENT OF SUCH ACCOUNT TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED, OR THE FINANCIAL
ADMINISTRATION ACT (CANADA), AS AMENDED, AS APPLICABLE, WHICH ASSIGNMENT AND
RELATED DOCUMENTS AND FILINGS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
COLLATERAL AGENT; OR

 

(G) SUCH ACCOUNT IS SUBJECT TO ANY ADVERSE SECURITY DEPOSIT, PROGRESS PAYMENT,
RETAINAGE OR OTHER SIMILAR ADVANCE MADE BY OR FOR THE BENEFIT OF THE APPLICABLE
ACCOUNT DEBTOR, IN EACH CASE TO THE EXTENT THEREOF; OR

 

(H) SUCH ACCOUNT IS NOT SUBJECT TO A VALID AND PERFECTED FIRST-PRIORITY LIEN IN
FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES TO SECURE
THE OBLIGATIONS, SUBJECT TO NO OTHER LIENS, OTHER THAN LIENS DESCRIBED UNDER
CLAUSES (A) AND (E) OF THE DEFINITION OF “PERMITTED ENCUMBRANCES”; OR

 

15

--------------------------------------------------------------------------------


 

(I) (A) SUCH ACCOUNT WAS INVOICED (1) IN ADVANCE OF GOODS OR SERVICES PROVIDED
OR (2) TWICE OR MORE OR (B) INCOME ASSOCIATED WITH SUCH ACCOUNT HAS NOT BEEN
EARNED; OR

 

(J) SUCH ACCOUNT IS A NON-TRADE ACCOUNT, OR RELATES TO PAYMENTS FOR INTEREST; OR

 

(K) THE SALE TO THE APPLICABLE ACCOUNT DEBTOR IN RESPECT OF SUCH ACCOUNT IS ON A
BILL-AND-HOLD, GUARANTEE SALE, SALE-AND-RETURN, SHIP-AND-RETURN, SALE ON
APPROVAL, EXTENDED TERMS OR CONSIGNMENT OR OTHER SIMILAR BASIS OR MADE PURSUANT
TO ANY OTHER AGREEMENT PROVIDING FOR REPURCHASE OR RETURN OF ANY MERCHANDISE
THAT HAS BEEN CLAIMED TO BE DEFECTIVE OR OTHERWISE UNSATISFACTORY; OR

 

(L) THE GOODS GIVING RISE TO SUCH ACCOUNT HAVE NOT BEEN SHIPPED OR TITLE HAS NOT
BEEN TRANSFERRED TO THE APPLICABLE ACCOUNT DEBTOR, OR SUCH ACCOUNT REPRESENTS A
PROGRESS-BILLING OR OTHERWISE DOES NOT REPRESENT A COMPLETE SALE; PROVIDED THAT,
FOR PURPOSES HEREOF, “PROGRESS-BILLING” MEANS ANY INVOICE FOR GOODS SOLD OR
LEASED OR SERVICES RENDERED UNDER A CONTRACT OR AGREEMENT PURSUANT TO WHICH SUCH
ACCOUNT DEBTOR’S OBLIGATION TO PAY SUCH INVOICE IS CONDITIONED UPON THE
APPLICABLE BORROWER’S COMPLETION OF ANY FURTHER PERFORMANCE UNDER THE CONTRACT
OR AGREEMENT; OR

 

(M) SUCH ACCOUNT ARISES OUT OF A SALE MADE BY THE APPLICABLE BORROWER TO AN
EMPLOYEE, OFFICER, AGENT, DIRECTOR, STOCKHOLDER, SUBSIDIARY OR AFFILIATE OF ANY
BORROWER; OR

 

(N) SUCH ACCOUNT WAS CREATED AS A NEW RECEIVABLE FOR THE UNPAID PORTION OF AN
OUTSTANDING ACCOUNT (INCLUDING CHARGEBACKS, DEBIT MEMOS OR OTHER ADJUSTMENTS FOR
UNAUTHORIZED DEDUCTIONS); OR

 

(O) THE APPLICABLE ACCOUNT DEBTOR (I) IS A CREDITOR OF ANY BORROWER, (II) HAS,
OR HAS ASSERTED, A RIGHT OF SET-OFF AGAINST ANY BORROWER (UNLESS SUCH ACCOUNT
DEBTOR HAS ENTERED INTO A WRITTEN AGREEMENT REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT TO WAIVE SUCH SET-OFF RIGHTS) OR (III) HAS DISPUTED ITS
LIABILITY (WHETHER BY CHARGEBACK OR OTHERWISE) OR MADE ANY ASSERTED OR
UNASSERTED CLAIM WITH RESPECT TO SUCH ACCOUNT OR ANY OTHER ACCOUNT OF ANY
BORROWER THAT HAS NOT BEEN RESOLVED, IN EACH CASE, WITHOUT DUPLICATION, TO THE
EXTENT OF (A) THE AMOUNT OWED BY SUCH BORROWER TO SUCH ACCOUNT DEBTOR, (B) THE
AMOUNT OF SUCH ACTUAL OR ASSERTED RIGHT OF SET-OFF OR (C) THE AMOUNT OF SUCH
DISPUTE OR CLAIM, AS THE CASE MAY BE; OR

 

(P) SUCH ACCOUNT DOES NOT COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF ALL APPLICABLE LAWS AND REGULATIONS, WHETHER FEDERAL, STATE, LOCAL OR
FOREIGN, INCLUDING THE FEDERAL CONSUMER CREDIT PROTECTION ACT, THE FEDERAL TRUTH
IN LENDING ACT AND REGULATION Z OF THE BOARD; OR

 

(Q) AS TO ALL OR ANY PART OF SUCH ACCOUNT, A CHECK, PROMISSORY NOTE, DRAFT,
TRADE ACCEPTANCE OR OTHER INSTRUMENT FOR THE PAYMENT OF MONEY HAS BEEN RECEIVED,
PRESENTED FOR PAYMENT AND RETURNED UNCOLLECTED FOR ANY REASON; OR

 

(R) SUCH ACCOUNT IS FOR GOODS THAT HAVE BEEN SOLD UNDER A PURCHASE ORDER OR
PURSUANT TO THE TERMS OF A CONTRACT OR OTHER AGREEMENT OR UNDERSTANDING (WRITTEN
OR ORAL)

 

16

--------------------------------------------------------------------------------


 

THAT INDICATES THAT ANY PERSON OTHER THAN THE APPLICABLE BORROWER HAS OR HAS HAD
OR HAS PURPORTED TO HAVE OR HAVE HAD AN OWNERSHIP INTEREST IN SUCH GOODS; OR

 

(S) SUCH ACCOUNT IS AN EXTENDED TERMS ACCOUNT THAT IS DUE AND PAYABLE MORE THAN
60 DAYS FROM THE ORIGINAL DATE OF INVOICE; OR

 

(T) SUCH ACCOUNT IS CREATED ON CASH IN ADVANCE TERMS.

 

Notwithstanding the forgoing, all Accounts of any single Account Debtor and its
Affiliates that, in the aggregate, exceed (i) 20% in respect of an Account
Debtor whose securities are rated Investment Grade or (ii) 10% in respect of all
other Account Debtors, in either case of the total amount of all Accounts of the
Borrowers at any time of determination, shall be deemed not to be Eligible
Accounts Receivable to the extent of such excess.

 

“Eligible Finished Goods” means, on any date, the amount of Eligible Inventory
defined as Finished Goods by each Borrower on such date as shown on its
perpetual inventory records in accordance with its current and historical
accounting practices.

 

“Eligible Inventory” means, at any time of determination, without duplication,
the Inventory Value of the Inventory of the Borrowers at such time that is not
ineligible for inclusion in the calculation of the Borrowing Bases pursuant to
any of clauses (a) through (o) below or otherwise deemed, at the sole discretion
of the Administrative Agent, to be ineligible for inclusion in the calculation
of the Borrowing Bases.  Without limiting the foregoing, to qualify as “Eligible
Inventory”, no Person other than a Borrower shall have any direct or indirect
ownership, interest or title to such Inventory and no Person other than a
Borrower shall be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein.  Standards
of eligibility may be fixed from time to time solely at the discretion of the
Administrative Agent, or any time after the Domestic A Revolving Loans and the
Canadian Revolving Loans have been paid in full and the Domestic A Commitments
and the Canadian Commitments have been terminated, solely at the discretion of
the Domestic B Agent, with any changes in such standards to be effective
immediately after delivery of notice thereof to the Parent Borrower.  Unless
otherwise approved from time to time in writing by the Administrative Agent or
the Domestic B Agent, as applicable, no Inventory shall be deemed Eligible
Inventory if:

 

(A) SUCH INVENTORY IS NOT OWNED SOLELY BY A BORROWER OR A BORROWER DOES NOT HAVE
SOLE AND GOOD, VALID AND UNENCUMBERED TITLE THERETO; OR

 

(B) SUCH INVENTORY IS NOT LOCATED IN THE UNITED STATES OR CANADA; OR

 

(C) SUCH INVENTORY IS NOT EITHER (I) LOCATED IN A THIRD PARTY WAREHOUSE OR IN
ANOTHER LOCATION NOT OWNED BY A BORROWER AND EITHER (A) COVERED BY A LANDLORD
LIEN WAIVER OR BAILEE LETTER, AS APPLICABLE, IN EACH CASE IN FORM AND SUBSTANCE
ACCEPTABLE TO THE COLLATERAL AGENT, OR (B) A RENT RESERVE HAS BEEN TAKEN WITH
RESPECT TO SUCH INVENTORY OR (II) LOCATED ON PROPERTY OWNED BY A BORROWER; OR

 

(D) SUCH INVENTORY CONSTITUTES GOODS RETURNED OR REJECTED DUE TO QUALITY ISSUES
BY A CUSTOMER OF THE APPLICABLE BORROWER, OR CONSTITUTES GOODS IN TRANSIT TO
THIRD PARTIES; OR

 

17

--------------------------------------------------------------------------------


 

(E) SUCH INVENTORY CONSTITUTES OPERATING SUPPLIES, PACKAGING OR SHIPPING
MATERIALS, CARTONS, REPAIR PARTS, LABELS OR MISCELLANEOUS SPARE PARTS OR OTHER
SUCH MATERIALS NOT CONSIDERED FOR SALE IN THE ORDINARY COURSE OF BUSINESS; OR

 

(F) SUCH INVENTORY IS NOT SUBJECT TO A VALID AND PERFECTED FIRST-PRIORITY LIEN
IN FAVOR OF THE COLLATERAL AGENT, SUBJECT TO NO OTHER LIENS, OTHER THAN LIENS
DESCRIBED UNDER CLAUSES (A), (B) AND (E) OF THE DEFINITION OF “PERMITTED
ENCUMBRANCES”; OR

 

(G) SUCH INVENTORY IS CONSIGNED OR AT A CUSTOMER LOCATION BUT STILL ACCOUNTED
FOR IN THE PERPETUAL INVENTORY BALANCE OF THE PARENT BORROWER OR THE CANADIAN
SUBSIDIARY BORROWER, AS APPLICABLE; OR

 

(H) SUCH INVENTORY IS BEING PROCESSED OFFSITE AT A THIRD PARTY LOCATION OR
OUTSIDE PROCESSOR, OR IS IN TRANSIT TO OR FROM THE SUCH THIRD PARTY LOCATION OR
OUTSIDE PROCESSOR, OR IS LOCATED AT A CLOSED FACILITY; OR

 

(I) SUCH INVENTORY IS SECONDS OR THIRDS OR STALE OR IS SCRAP, OBSOLETE OR SLOW
MOVING OR UNMERCHANTABLE OR IS IDENTIFIED AS OVERSTOCK OR EXCESS BY THE PARENT
BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS APPLICABLE; OR

 

(J) SUCH INVENTORY IS USED AS A SAMPLE OR PROTOTYPE, DISPLAYS OR DISPLAY ITEMS,
NOT FIRST-QUALITY OR NON-SALEABLE IN THE ORDINARY COURSE OF BUSINESS OR HAS BEEN
RETURNED BY A CUSTOMER; OR

 

(K) SUCH INVENTORY IS A DISCONTINUED PRODUCT OR COMPONENT THEREOF; OR

 

(L) ANY PORTION OF THE INVENTORY VALUE OF SUCH INVENTORY IS ATTRIBUTABLE TO
INTERCOMPANY PROFIT BETWEEN ANY BORROWER AND ANY OF ITS AFFILIATES; OR

 

(M) SUCH INVENTORY IS DAMAGED, RETURNED OR MARKED FOR RETURN TO VENDOR; OR

 

(N) SUCH INVENTORY IS NOT IN GOOD CONDITION, DOES NOT MEET ALL MATERIAL
STANDARDS IMPOSED BY ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY AUTHORITY OVER
IT, IS REPAIR OR REPLACEMENT PARTS FOR MACHINERY AND EQUIPMENT, IS REJECTED,
DEFECTIVE OR UNDERGOING QUALITY REVIEW.

 

“Eligible Raw Materials” means, on any date, the amount of Eligible Inventory
defined as Raw Materials by each Borrower on such date as shown on its perpetual
inventory records in accordance with its current and historical accounting
practices.

 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, handling, treatment, storage, disposal, Release or
threatened Release of any Hazardous Material or to health and safety matters.

 

18

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, obligation, claim, action, suit,
judgment or order, contingent or otherwise (including, but not limited to, any
liability for damages, natural resource damage, costs of environmental
remediation, administrative oversight costs, fines, penalties or indemnities),
of the Parent Borrower or any Subsidiary directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

19

--------------------------------------------------------------------------------


 

“Excluded Charges” means non-recurring charges incurred in respect of
restructurings, plant closings, headcount reductions or other similar actions,
including severance charges in respect of employee terminations; provided that
the aggregate amount of Excluded Charges shall not exceed (a) $15,000,000 during
the term of this Agreement and (b) $7,500,000 during any one fiscal year.

 

“Excluded Subsidiaries” means the Subsidiaries of the Canadian Subsidiary
Borrower set forth on Schedule 1.01(d); provided, however, that any Subsidiary
shall cease to be a Excluded Subsidiary at such time as such Subsidiary
(a) engages in any business or business activity, other than activities
incidental to the liquidation or dissolution of such Subsidiary in accordance
with applicable law or (b) has total assets with an aggregate book value or fair
market value in excess of $100,000.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender with respect to any Borrower (other than an assignee pursuant to
a request by the Parent Borrower under Section 2.18(b) or by operation of the
CAM), any withholding tax that is imposed on amounts payable by such Borrower to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 2.16(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding as of the Effective Date, which are
listed on Schedule 1.01(b).

 

“Existing Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document, including any amendment
thereto, granting a Lien on any Mortgaged Property to secure the Obligations
executed in connection with the Existing Credit Agreement.

 

“Existing Preferred Stock” means the Series A Cumulative Exchangeable Redeemable
Preferred Stock of the Parent Borrower having the terms specified in the form of
the Parent Borrower’s Fourth Amended and Restated Articles of Incorporation
attached as Exhibit A to the Amendment and Waiver dated as of August 13, 2004,
among the Parent Borrower and the Lenders party thereto, as such terms may be
amended or modified from time to time pursuant to Section 6.12(a).

 

20

--------------------------------------------------------------------------------


 

“Existing Security Documents” has the meaning assigned to such term in the
recitals hereto.

 

“Federal Funds Effective Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative Agent
in its sole discretion, which determination shall be final, binding and
conclusive (absent manifest error).

 

“Fee Letter” means that certain Fee Letter dated November 14, 2005 between the
Parent Borrower and the Administrative Agent, in form and substance satisfactory
to the Agents.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Parent Borrower.

 

“Finished Goods” means completed goods that require no additional processing or
manufacturing to be sold to customers (other than customers that are Affiliates
of any Borrower) by a Borrower in the ordinary course of business.

 

“First-Priority Assets” means (a) at all times prior to the 2004 Notes First
Lien Transition Date (as defined in the Intercreditor Agreement), the assets
referred to in clauses (a)(i) through (xi) of the definition of “Senior Lender
First Lien Collateral” in the Intercreditor Agreement, and (b) at all times on
and after the 2004 Notes First Lien Termination Date, any assets.

 

“First-Priority Collateral” has the meaning assigned to the term “Senior Lender
First Lien Collateral” in the Intercreditor Agreement.

 

“Fixed Charge Coverage Ratio” means, as of the end of any period of twelve
consecutive fiscal months of the Parent Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) the sum of (i) the aggregate amount of scheduled
principal or similar payments made during such period in respect of Long-Term
Indebtedness of the Parent Borrower and the Subsidiaries (other than
(A) payments made by the Parent Borrower or any Subsidiary to the Parent
Borrower or a Subsidiary, (B) payments made by the Parent Borrower or a
Subsidiary in respect of loans under the Existing Credit Agreement and
(C) payments made by the Parent Borrower or a Subsidiary in respect of any of
the Loans) plus (ii) the aggregate amount of payments made during such period in
respect of Long-Term Indebtedness of the Parent Borrower and the Subsidiaries,
to the extent that such payments reduced any scheduled principal or similar
payments referred to in clause (i) above that would have become due within one
year after the date of the applicable payment, plus (iii) Cash Interest Expense
during such period plus (iv) cash dividends or other distributions paid by the
Parent Borrower in respect of its Equity Interests during such period, plus
(v) the aggregate amount of Taxes paid in cash during such period, plus
(vi) Capital Expenditures made during such period (excluding Capital
Expenditures funded with the Net Proceeds from any sale, transfer or disposition
of assets pursuant to Section 6.06(a), (d), (e), (f) or (g) (other than a sale,
transfer or disposition of inventory pursuant to Section 6.06(a)), all as
determined on a consolidated basis with respect to the Parent Borrower and the
Subsidiaries in accordance with GAAP.  For purposes of calculating the Fixed
Charge Coverage Ratio for any period, if the Parent Borrower has made an
election to make cash interest payments

 

21

--------------------------------------------------------------------------------


 

in respect of the Senior First Lien Notes on or prior to June 15, 2007, the
Fixed Charge Coverage Ratio as of the last day of such period shall be
calculated on a pro forma basis as if all interest accruing in respect of the
Senior First Lien Notes since the beginning of such period, to the extent not
already accrued as cash interest, had instead been paid in cash.

 

“Foreign Assets” means the assets of or shares or other ownership interests in
the Foreign Subsidiaries (other than any Foreign Subsidiary that is a Loan
Party).

 

“Foreign Lender” means, (a) with respect to the Parent Borrower or any Domestic
Subsidiary Borrower, any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia and (b) with respect to the Canadian Subsidiary Borrower,
any Lender that is a non-resident of Canada for Canadian tax purposes and not an
“authorized foreign bank” under Section 2 of the Bank Act (Canada).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.

 

“GECC-Led DIP Agreement” has the meaning assigned to such term in
Section 2.08(b).

 

“Governmental Authority” means the government of the United States of America or
Canada, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit B, among each Loan Party (other than a Foreign Subsidiary that is not
organized under the laws of Canada or any province thereof) and the Collateral
Agent.

 

22

--------------------------------------------------------------------------------


 

“Guarantor Payment” has the meaning assigned to such term in Section 11.07(a).

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law, including any
material listed as a hazardous substance under Section 101(14) of CERCLA.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not overdue by more
than 90 days, unless the payment thereof is being contested in good faith) (it
being understood that “deferred purchase price” in connection with any purchase
of property or assets shall include only that portion of the purchase price that
shall be deferred beyond the date on which the purchase is actually
consummated), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, “Indebtedness” shall not
include (i) deferred taxes or (ii) unsecured indebtedness of the Parent Borrower
or any Subsidiary to finance insurance premiums in a principal amount not in
excess of the casualty and other insurance premiums to be paid by the Parent
Borrower or any Subsidiary for a three-year period beginning on the date of any
incurrence of such indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Instrument” has the meaning assigned to such term in the New York Uniform
Commercial Code.

 

“Intercompany Obligations” has the meaning assigned to such term in
Section 11.09(a).

 

“Intercreditor Agreement” means the intercreditor agreement entered into among
the Parent Borrower, the Collateral Agent, the Senior First Lien Note Trustee
and the Senior Second Lien Note Trustee (or any other trustee or agent to which
Liens are granted under the Senior First Lien Security Documents or the Senior
Second Lien Security Documents), providing for, among other things, (a) the
relative priorities of the Liens granted pursuant to the Security

 

23

--------------------------------------------------------------------------------


 

Documents, the Senior First Lien Security Documents and the Senior Second Lien
Security Documents and (b) restrictions on the exercise of remedies under the
Security Documents, the Senior First Lien Security Documents and the Senior
Second Lien Security Documents.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Loan in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the first Business Day of each month and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar Loan
with an Interest Period of more than one month’s duration, each day prior to the
last day of such Interest Period that occurs at intervals of one month’s
duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is, (a) on or before December 31,
2005, seven days thereafter or (b) at any time thereafter, one, two or three
months thereafter, as the applicable Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in Article 9 of the New York
Uniform Commercial Code.

 

“Inventory Reserves” means reserves against Inventory equal to the sum of the
following (with each reserve (other than the reserve described in clause (h)
below) determined by the Parent Borrower but subject to adjustment solely at the
discretion of the Administrative Agent (subject to the consent of the Domestic B
Agent if the effect of such adjustment would be to increase the Borrowing Bases
or the Availability Amount), or any time after the Domestic A Revolving Loans
and the Canadian Revolving Loans have been paid in full and the Domestic A
Commitments and the Canadian Commitments have been terminated, solely at the
discretion of the Domestic B Agent:


 


(A)  A RESERVE FOR SHRINK THAT ARISES FROM DISCREPANCIES BETWEEN THE PERPETUAL
ACCOUNTING SYSTEM OF THE PARENT BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS
APPLICABLE, AND PHYSICAL COUNTS OF THE INVENTORY PERTAINING TO INVENTORY
QUANTITIES ON HAND; AND


 


(B)  A RESERVE FOR ROYALTIES; AND

 

24

--------------------------------------------------------------------------------


 


(C)  A RESERVE FOR INVENTORY THAT IS DESIGNATED TO BE RETURNED TO VENDORS OR
THAT IS RECOGNIZED AS DAMAGED, OFF-QUALITY OR NOT TO CUSTOMER SPECIFICATIONS BY
THE APPLICABLE BORROWER; AND


 


(D)  TO THE EXTENT NOT INCLUDED IN THE CALCULATION OF INVENTORY VALUE, A
REVALUATION RESERVE WHEREBY CAPITALIZED FAVORABLE VARIANCES SHALL BE DEDUCTED
FROM ELIGIBLE INVENTORY AND UNFAVORABLE VARIANCES SHALL NOT BE ADDED TO ELIGIBLE
INVENTORY; AND


 


(E)  A LOWER OF THE COST OR MARKET RESERVE FOR ANY DIFFERENCES BETWEEN THE
APPLICABLE BORROWER’S ACTUAL COST TO PRODUCE VERSUS ITS SELLING PRICE TO THIRD
PARTIES DETERMINED ON A PRODUCT LINE BASIS; AND


 


(F)  A RESERVE FOR PREPAID FREIGHT; AND


 


(G)  A RESERVE FOR VENDOR REBATES; AND


 


(H)  ANY OTHER RESERVE AS DEEMED APPROPRIATE FROM TIME TO TIME.

 

“Inventory Value” means, with respect to any Inventory of any Borrower at any
time of determination, the lesser of (a) the standard cost of such Inventory as
shown on the perpetual inventory records of each Borrower stated on a basis
consistent with its current and historical accounting practices, in dollars,
determined in accordance with the standard cost method of accounting, less
(i) any markup on such Inventory from an Affiliate and (ii) in the event
variances under the standard cost method (A) are capitalized, favorable
variances shall be deducted from Eligible Inventory, and unfavorable variances
shall not be added to Eligible Inventory, and (B) are expensed, a reserve shall
be established by the Parent Borrower (but shall be subject to adjustment at the
sole discretion of the Administrative Agent (subject to the consent of the
Domestic B Agent if the effect of such adjustment would be to increase the
Borrowing Bases or the Availability Amount), or any time after the Domestic A
Revolving Loans and the Canadian Revolving Loans have been paid in full and the
Domestic A Commitments and the Canadian Commitments have been terminated, at the
sole discretion of the Domestic B Agent) as appropriate in order to adjust the
standard cost of Eligible Inventory to approximate actual cost and (b) the
market value of such Inventory.

 

“Investment Grade” means, in the case of S&P, a rating of BBB- or better and, in
the case of Moody’s, a rating of Baa3 or better.

 

“IPO” means the issuance by the Parent Borrower of shares of its common stock to
the public pursuant to a bona fide underwritten public offering.

 

“Issuing Bank” means General Electric Capital Corporation, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.05(i) and such other financial institutions as may
become Issuing Banks as provided in Section 2.05(i).  The Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Bank or a bank or other legally authorized Person
selected by or acceptable to the Administrative Agent in its sole discretion, in
each case subject to the consent of the Parent Borrower which shall not be
unreasonably withheld or delayed, in which case the term “Issuing Bank” shall
include any such Affiliate or bank or Person with

 

25

--------------------------------------------------------------------------------


 

respect to Letters of Credit issued by such Affiliate or bank or Person.  In the
event that there is more than one Issuing Bank at any time, references herein
and in the other Loan Documents to the Issuing Bank shall be deemed to refer to
the Issuing Bank in respect of the applicable Letter of Credit or to all Issuing
Banks, as the context requires.

 

“Joint Venture” means, as to a Person, any corporation, partnership or other
legal entity or arrangement in which such Person has any direct or indirect
equity interest and that is not a subsidiary of such Person.

 

“Landlord Lien Waiver” means a written agreement reasonably acceptable to the
Collateral Agent, pursuant to which a Person shall waive or subordinate its
rights and claims as landlord in any Inventory of the applicable Loan Party for
unpaid rents, grant access to the Collateral Agent for the repossession and sale
of such Inventory and make other agreements relative thereto.

 

“LaSalle” has the meaning assigned to such term in Section 4.01(s).

 

“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of (a) the date that is five Business Days prior to
the Maturity Date and (b) the date of termination of the Domestic A Commitments.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time.  The LC Exposure of any Domestic A Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Domestic A Lenders, the Domestic B Lenders and the Canadian
Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent equal to:

 

(a)           the offered rate for deposits in dollars for the applicable
Interest Period that appears on Telerate Page 3750 as of 11:00 a.m. (London
time), on the second full Business Day next preceding the first day of such
Interest Period; divided by

 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 Business Days prior to the beginning
of such Interest Period (including basic, supplemental, marginal and emergency
reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurodollar funding (currently referred to as
“Eurocurrency Liabilities” in

 

26

--------------------------------------------------------------------------------


 

Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to the Administrative Agent), the LIBO Rate shall
be determined from such financial reporting service or other information as
shall be mutually acceptable to the Administrative Agent and the Parent
Borrower.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Fee Letter, the Work Fee Letter, the
Guarantee Agreement, the Intercreditor Agreement and the Security Documents.

 

“Loan Parties” means the Parent Borrower, the Domestic Subsidiary Borrowers, the
Canadian Subsidiary Borrower and the other Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Swingline Loans and Protective Advances.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability; provided,
however, that all Obligations hereunder shall be for purposes of this Agreement
at all times constitute Long-Term Indebtedness.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Mark-to-Market Value” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, prospects or condition (financial or otherwise)
or contingent or other liabilities of the Parent Borrower and the Subsidiaries,
taken as a whole, (b) the ability of the Loan Parties to perform any material
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Borrower and the Subsidiaries in an aggregate principal or
similar amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

27

--------------------------------------------------------------------------------


 

“Maturity Date” means May 21, 2007.

 

“Minimum Availability Reserve” means at all times $10,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document, including any amendment thereto,
granting a Lien on any Mortgaged Property to secure the Obligations.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
by the Parent Borrower and the Subsidiaries in respect of such event including
(i) any cash received in respect of any non-cash proceeds (excluding interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Parent Borrower and the
Subsidiaries to third parties (other than to the Parent Borrower or a
Subsidiary) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or other insured damage or condemnation or similar
proceeding), the amount of all payments required to be made by the Parent
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event (including in order to obtain any consent
required therefor), (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by the Parent Borrower and the Subsidiaries, and the amount of
any reserves established by the Parent Borrower and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Parent Borrower) and (iv) all distribu­tions and
other payments required to be made to minority interest holders in Subsidiaries
or Joint Ventures as a result of such event (provided that such distribution or
payment is proportionate to such minority interest holders’ share of net income
(or dividends and distribution made in respect of the capital stock or other
equity interests) of such Subsidiary or Joint Venture as provided in the
certificate of incorporation or other governing documents of such Subsidiary or
Joint Venture).  In the case of Net Proceeds denominated in a currency other
than dollars, the amount of such Net Proceeds shall be the dollar equivalent
thereof based upon the exchange rates prevailing at the time of the transaction
giving rise to such Net Proceeds.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

 

28

--------------------------------------------------------------------------------


 

“Obligations” means (a) all principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment, or
otherwise, (b) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Secured Parties under this Agreement and the other Loan
Documents, (d) all covenants, agreements, obligations and liabilities of each
Loan Party under or pursuant to this Agreement and the other Loan Documents, (e)
all Swap Obligations and (f) the due and punctual payment and performance of all
Banking Services Obligations.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent Borrower” means Pliant Corporation, a Utah corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means the Domestic Perfection Certificate or the
Canadian Perfection Certificate.

 

“Permitted Encumbrances” means:

 

(A) LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING CONTESTED
IN COMPLIANCE WITH SECTION 5.05;

 

(B) CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, PROCESSORS’,
LANDLORDS’, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY
MORE THAN 60 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.05;

 

(C) PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

 

(D) (I) LIENS INCURRED ON ASSETS OF ANY FOREIGN SUBSIDIARY THAT IS NOT A LOAN
PARTY TO SECURE THE OBLIGATIONS OF THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES UNDER TRADE CONTRACTS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT THE AGGREGATE AMOUNT OF SUCH OBLIGATIONS (OTHER THAN OBLIGATIONS
CONSTITUTING INDEBTEDNESS INCURRED PURSUANT TO CLAUSES (V), (VIII) OR (IX) OF
SECTION 6.01) THAT MAY BE SECURED PURSUANT TO THIS SUBCLAUSE (I) AND

 

29

--------------------------------------------------------------------------------


 

OUTSTANDING AT ANY TIME SHALL NOT EXCEED $35,000,000 MINUS THE AGGREGATE AMOUNT
OF INDEBTEDNESS THAT HAS BEEN INCURRED PURSUANT TO CLAUSES (V), (VIII) AND (IX)
OF SECTION 6.01 AND THAT IS OUTSTANDING AT SUCH TIME, OR (II) DEPOSITS MADE TO
SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS,
SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE
NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(E) JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII;

 

(F) LIENS OF A COLLECTION BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
§ 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT JURISDICTION;

 

(G) LIENS DISCLOSED ON TITLE POLICIES DELIVERED TO THE ADMINISTRATIVE AGENT
PRIOR TO THE EFFECTIVE DATE IN RESPECT OF ANY MORTGAGED PROPERTY AND EASEMENTS,
ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR RESTRICTIONS AND ENCUMBRANCES
(INCLUDING MINOR TITLE AND SURVEY DEFECTS) ON REAL PROPERTY IMPOSED BY LAW OR
ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY
OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED
PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE PARENT
BORROWER OR ANY SUBSIDIARY; AND

 

(H) LIENS IN RESPECT OF REAL PROPERTY THAT BECOME MORTGAGED PROPERTY AFTER THE
EFFECTIVE DATE PURSUANT TO SECTION 5.13 TO THE EXTENT SUCH LIEN IS PERMITTED BY
THE APPLICABLE MORTGAGE AND REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means: (i) a marketable obligation, maturing within two
years after issuance thereof, issued or guaranteed by the United States of
America or an instrumentality or agency thereof, (ii) a certificate of deposit
or banker’s acceptance, maturing within one year after issuance thereof, issued
by any Lender, or a national or state bank or trust company or a European,
Canadian or Japanese bank in each case having capital, surplus and undivided
profits of at least $100,000,000 and whose long-term unsecured debt has a rating
of “A” or better by S&P or A2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all investments in certificates of deposit or banker’s acceptances
issued by the principal offices of or branches of such European or Japanese
banks located outside the United States shall not at any time exceed 33-1/3% of
all investments described in this definition), (iii) open market commercial
paper, maturing within 270 days after issuance thereof, which has a rating of A1
or better by S&P or P1 or better by Moody’s, or the equivalent rating by any
other nationally recognized rating agency, (iv) repurchase agreements and
reverse repurchase agreements with a term not in excess of one year with any
financial institution that has been elected a primary government securities
dealer by the Federal Reserve Board or whose securities are rated AA-or better
by S&P or Aa3 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency or instrumentality thereof and backed by the full faith and credit of the

 

30

--------------------------------------------------------------------------------


 

United States of America, (v) “money market” preferred stock maturing within six
months after issuance thereof or municipal bonds issued by a corporation
organized under the laws of any state of the United States, which has a rating
of “A” or better by S&P or Moody’s or the equivalent rating by any other
nationally recognized rating agency, (vi) tax exempt floating rate option tender
bonds backed by letters of credit issued by a national or state bank whose
long-term unsecured debt has a rating of AA or better by S&P or Aa2 or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency, (vii) ”money market” funds that invest in the investments specified in
clauses (i) through (vi) above and (viii) demand deposit accounts with
commercial banks.

 

“Permitted Notes Refinancing Indebtedness” means the 2004 Notes (after giving
effect to the 2004 Notes Restatement) and any Indebtedness of the Parent
Borrower issued to refinance, redeem, repurchase or otherwise replace
(collectively with the amendment and restatement expressly contemplated by the
2004 Notes Restatement, “refinance”) all or any portion of any of the Senior
First Lien Notes, Senior Second Lien Notes or Senior Subordinated Notes (or
previous refinancings, redemptions, repurchases or replacements thereof
constituting Permitted Notes Refinancing Indebtedness); provided that (a) except
as otherwise expressly contemplated by the 2004 Notes Restatement, the aggregate
principal amount at maturity of such Permitted Notes Refinancing Indebtedness
does not exceed the aggregate principal amount at maturity of the Indebtedness
being refinanced (plus unpaid accrued interest and premium thereon), (b) if the
aggregate principal amount at maturity of the Indebtedness being refinanced
exceeds the accreted value of such Indebtedness, the accreted value of such
Permitted Notes Refinancing Indebtedness does not exceed the accreted value of
the Indebtedness being refinanced (plus unpaid accrued interest (not included in
the accreted value) and premium thereon), (c) such Permitted Notes Refinancing
Indebtedness has a rate of interest at a market rate determined at the time of
pricing, but in any event, except as otherwise expressly contemplated by the
2004 Notes Restatement, at no time greater than the rate of interest of any of
the Indebtedness being refinanced, (d) except as otherwise expressly
contemplated by the 2004 Notes Restatement, the stated maturity of such
Permitted Notes Refinancing Indebtedness is no earlier than the later of (i) 180
days after the Maturity Date and (ii) the date on which the Indebtedness being
refinanced would otherwise come due in accordance with its terms, (e) except as
otherwise expressly contemplated by the 2004 Notes Restatement, such Permitted
Notes Refinancing Indebtedness does not require any scheduled amortization,
principal or sinking fund payments earlier than the later of (i) 180 days after
the Maturity Date and (ii) the date on which the Indebtedness being refinanced
would otherwise come due in accordance with its terms, (i) with respect to any
refinancing of the Senior Subordinated Notes, such Permitted Notes Refinancing
Indebtedness is unsecured and subordinated in right of payment to the
Obligations on terms no less favorable to the Lenders than those contained in
the Senior Subordinated Note Documents, (g) such Permitted Notes Refinancing
Indebtedness does not have different obligors or guarantors than those with
respect to the Senior First Lien Notes, Senior Second Lien Notes or Senior
Subordinated Notes, as applicable, being refinanced and (h) all other terms and
conditions (including, as applicable, any collateral and intercreditor
provisions) of such Permitted Notes Refinancing Indebtedness are not less
favorable to the Lenders or the Parent Borrower and its subsidiaries in any
material respect than those contained in (i) except in the case of Permitted
Notes Refinancing Indebtedness referred to in clause (ii) below, the Senior
First Lien Notes, Senior Second Lien Notes or Senior Subordinated Notes, as
applicable, being refinanced or (ii) if such Permitted Notes Refinancing
Indebtedness is

 

31

--------------------------------------------------------------------------------


 

refinancing any 2004 Notes (other than the Amended 2004 Notes), the 2004 Notes
outstanding immediately prior to the 2004 Notes Restatement Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means the Domestic Pledge Agreement and the Canadian Pledge
Agreement.

 

“Prepayment Fee” means a fee payable to the Administrative Agent, for the
benefit of the Lenders, in connection with reduction in all or a portion of the
Commitment or termination of all or a portion of the Commitment in an amount
equal to the Commitment so reduced or terminated so prepaid multiplied by 1.00%.

 

“Prime Rate” means the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Priority Payables Reserve” means, with respect to any Person at any time, any
amount payable by such Person that is secured by a Lien in favor of a
Governmental Authority that ranks or is capable of ranking prior to or pari
passu with the Liens created by the Security Documents in respect of any
Eligible Accounts Receivable or Eligible Inventory, including, if applicable,
amounts owing for wages, vacation pay, severance pay, employee deductions, sales
tax, excise tax, Taxes payable pursuant to Part IX of the Excise Tax Act
(Canada) (net of GST input credits), income tax, workers compensation,
government royalties, pension fund obligations, overdue rents or Taxes, and
other statutory or other claims.

 

“Pro Forma Opening Borrowing Base” means the Borrowing Bases, calculated as of
October 31, 2005.

 

“Projections” has the meaning assigned to such term in Section 4.01(j).

 

“Protective Advances” has the meaning assigned to such term in Section 2.19(a).

 

“Purchase Notice” has the meaning assigned to such term in Section 12.02(a).

 

“Purchase Price” has the meaning assigned to such term in Section 12.02(b)(i).

 

“Purchased Interests” has the meaning assigned to such term in Section 12.02(a).

 

32

--------------------------------------------------------------------------------


 

“Purchasers” has the meaning assigned to such term in Section 12.02(a).

 

“Qualified Preferred Stock” means, with respect to any Person, any preferred
Equity Interest that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (a) (i) mature or becomes mandatorily redeemable
pursuant to a sinking fund obligation or otherwise; (ii) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Preferred Stock; or (iii) become redeemable at the
option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the first anniversary
of the Maturity Date and (b) provide holders thereunder with rights upon the
occurrence of a “change of control” event or have other terms relating to
“change of control” events that are less favorable to the Lenders than the
applicable terms set forth in the Existing Preferred Stock.  Notwithstanding
anything to the contrary, the Existing Preferred Stock shall be deemed to be
Qualified Preferred Stock.

 

“Qualifying Foreign Subsidiary” means any Foreign Subsidiary other than (a) a
Foreign Subsidiary that is treated as a corporation for U.S. federal income tax
purposes or (b) any direct or indirect subsidiary of a Foreign Subsidiary
described in clause (a).  The Canadian Subsidiary Borrower is a Qualifying
Foreign Subsidiary.

 

“Raw Materials” means items or materials used or consumed in the manufacturing
of goods to be sold by the applicable Borrower in the ordinary course of
business.

 

“Real Estate” has the meaning assigned to such term in Section 3.05.

 

“Recovery Rate” means, with respect to any Class of Eligible Inventory, (a) the
estimated net recovery of all Eligible Inventory of the Borrowers of such Class
of Eligible Inventory stated in dollars as determined on a net orderly
liquidation basis by the most recent analysis conducted by outside inventory
consultants/appraisers retained or approved by the Agents and disclosed to the
Parent Borrower divided by (b) the Inventory Value of all Eligible Inventory of
the Borrowers of such Class of Eligible Inventory, as of the date of such most
recent analysis.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation Z” means Regulation Z of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

33

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

 

“Rent Reserve” means, with respect to any location that is not owned by a Loan
Party where any Inventory (to the extent subject to Liens arising by operation
of law or otherwise to secure rent, warehousing fees or similar payment
obligations payable by any Loan Party in respect of such location) is located
and with respect to which no Landlord Lien Waiver or Bailee Letter, as
applicable, is in effect, a reserve equal to three months’ rent, warehousing
fees or similar payment obligations at such location.

 

 “Required Canadian Lenders” means, at any time, Canadian Lenders having
Canadian Revolving Exposures and unused Canadian Commitments representing more
than 50% of the sum of the total Canadian Revolving Exposures and unused
Canadian Commitments at such time.

 

“Required Domestic A Lenders” means, at any time, Domestic A Lenders having
Domestic A Revolving Exposures and unused Domestic A Commitments representing
more than 50% of the sum of the total Domestic A Revolving Exposures and unused
Domestic A Commitments at such time.

 

“Required Domestic B Lenders” means, at any time, Domestic B Lenders having
Domestic Revolving B Exposures and unused Domestic B Commitments representing
more than 50% of the sum of the total Domestic Revolving B Exposures and unused
Domestic B Commitments at such time.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

 

“Reserves” means any reserves against Eligible Accounts Receivable, Eligible
Finished Goods or Eligible Raw Materials of any Borrower or the Availability
Amount that the Administrative Agent may, or any time after the Domestic A
Revolving Loans and the Canadian Revolving Loans have been paid in full and the
Domestic A Commitments and the Canadian Commitments have been terminated, the
Domestic B Agent may, in its reasonable credit judgment, establish from time to
time (subject to the consent of the Domestic B Agent if the Administrative Agent
alters a Reserve, the effect of which would be to increase the Borrowing Bases
or the Availability Amount).  Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued Consolidated Interest
Expenses or Indebtedness shall be deemed to be a reasonable exercise of the
applicable Agent’s credit judgment.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent Borrower

 

34

--------------------------------------------------------------------------------


 

or any Subsidiary.  For the avoidance of doubt, the receipt by the Parent
Borrower of its Equity Interests in settlement of any claim made by the Parent
Borrower pursuant to the Uniplast Purchase Agreement as in effect on June 15,
2001, shall not be a Restricted Payment.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the Domestic Revolving Exposure of such Lender and the Canadian Revolving
Exposure of such Lender at such time.

 

“Revolving Loan” means a Domestic Revolving Loan or a Canadian Revolving Loan.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Second-Priority Collateral” has the meaning assigned to the term “2004 Notes
First Lien Collateral” in the Intercreditor Agreement.

 

“Secured Obligations Reserve” means, at any time, the sum of (a) the
Mark-to-Market Value of the Swap Obligations and Secured Swap Obligations of the
Loan Parties that constitute Senior Lender Claims (as defined in the
Intercreditor Agreement) at such time, (b) if, at such time, any Cash Management
Arrangement is in effect that could give rise to Banking Services Obligations or
Cash Management Obligations that would constitute Senior Lender Claims (as
defined in the Intercreditor Agreement), the actual amount of Banking Services
Obligations and Cash Management Obligations that constitute Senior Lender Claims
(as defined in the Intercreditor Agreement) at such time and (c) any amount
payable by a Loan Party that ranks pari passu with or senior to the Obligations.

 

“Secured Parties” means the “Secured Parties” as defined in the Domestic
Security Agreement.

 

“Secured Swap Obligations” has the meaning assigned to the term “Senior Lender
Hedging Obligations” in the Intercreditor Agreement.

 

 “Security Agreements” means the Domestic Security Agreement and the Canadian
Security Agreement.

 

“Security Documents” means the Security Agreements, the Pledge Agreements, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Obligations.

 

“Sellers” has the meaning assigned to such term in Section 12.02(a).

 

35

--------------------------------------------------------------------------------


 

“Senior First Lien Note Documents” means the Senior First Lien Notes, the Senior
First Lien Note Indenture, the Senior First Lien Security Documents, the
Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior First
Lien Notes.

 

“Senior First Lien Note Indenture” means the indenture dated as of February 17,
2004, or any other indenture or similar agreement or instrument, in each case
pursuant to which any Senior First Lien Notes are issued.

 

“Senior First Lien Notes” means the $306,000,000 principal amount at maturity of
11-1/8% senior secured discount notes due 2009 of the Parent Borrower issued in
exchange for the substantially identical notes of like tenor privately issued on
the Effective Date and any Permitted Notes Refinancing Indebtedness in respect
thereof.

 

“Senior First Lien Note Trustee” means the trustee under the Senior First Lien
Note Indenture, or any successor thereto.

 

“Senior First Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior First Lien Notes.

 

“Senior Second Lien Note Documents” means the Senior Second Lien Notes, the
Senior Second Lien Note Indenture, the Senior Second Lien Security Documents,
the Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior Second
Lien Notes.

 

“Senior Second Lien Note Indenture” means the indenture dated as of May 30,
2003, between the Parent Borrower and Wilmington Trust Company, as trustee, or
any other indenture or similar agreement or instrument, in each case pursuant to
which any Senior Second Lien Notes are issued.

 

“Senior Second Lien Notes” means the $250,000,000 aggregate principal amount of
11-1/8% senior secured notes due 2009 of the Parent Borrower outstanding on the
Effective Date and any Permitted Notes Refinancing Indebtedness in respect
thereof.

 

“Senior Second Lien Note Trustee” means the trustee under the Senior Second Lien
Note Indenture, or any successor thereto.

 

“Senior Second Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior Second Lien Notes.

 

“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Note Indenture and all other instruments, agreements and
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes.

 

36

--------------------------------------------------------------------------------


 

“Senior Subordinated Note Indenture” means collectively, (a) the indenture dated
as of May 31, 2000, between the Parent Borrower and The Bank of New York, as
trustee, (b) the indenture dated as of April 10, 2002, between the Parent
Borrower and The Bank of New York, as trustee, and (c) any other indenture or
similar agreement or instrument, in each case pursuant to which any Senior
Subordinated Notes are issued.

 

“Senior Subordinated Notes” means the $320,000,000 aggregate principal amount of
13% senior subordinated notes due 2010 of the Parent Borrower outstanding on the
Effective Date and any Permitted Notes Refinancing Indebtedness in respect
thereof.

 

“Series B Preferred Stock” means the Series B Redeemable Preferred Stock of the
Parent Borrower having the terms specified in the form of the Parent Borrower’s
Fourth Amended and Restated Articles of Incorporation attached as Exhibit A to
the Amendment and Waiver dated as of August 13, 2004, among the Parent Borrower
and the Lenders party thereto, as such terms may be amended or modified from
time to time pursuant to Section 6.12(a).

 

“Settlement Date” has the meaning assigned to such term in Section 12.02(a).

 

“Sponsor” means J.P. Morgan Partners, LLC.

 

“Standstill Period” has the meaning assigned to such term in Section 12.02.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Stockholders Agreement” means the Stockholders Agreement dated as of May 31,
2000, among Huntsman Packaging Corporation, a Utah corporation, and the
stockholders party thereto.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

37

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of the Parent Borrower.

 

“Subsidiary Loan Party” means any Subsidiary of the Parent Borrower; provided
that (a) Pliant Investment Inc., a Utah corporation, shall not be a Subsidiary
Loan Party and (b) a Foreign Subsidiary shall not be a Subsidiary Loan Party
unless such Foreign Subsidiary is a Qualifying Foreign Subsidiary.

 

“Swap Agreement” means any agreement with respect to any swap, spot, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of each Loan Party means all obligations, monetary or
otherwise, under each Swap Agreement that (i) is effective on the Effective Date
with a counterparty that is a Lender (or an Affiliate of a Lender) as of the
Effective Date or (ii) is entered into after the Effective Date with any
counterparty that is a Lender (or an Affiliate thereof) at the time such Swap
Agreement is entered into.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means General Electric Capital Corporation, in its capacity
as lender of Swingline Loans hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the execution, delivery and performance by each Loan Party of the
Senior First Lien Note Documents to which it is to be a party, the issuance of
the Senior First Lien Notes and the use of the proceeds thereof,
(c) modifications to the Senior Subordinated Note Indenture entered into in
connection with the consummation of this Agreement, (d) ongoing discussions and
negotiations with the holders of the Senior Subordinated Notes regarding a
possible restructuring of their claims with respect thereto and (e) the payment
of the Transaction Costs.

 

“Transaction Costs” means the fees and expenses incurred by, or required to be
reimbursed or paid by, the Parent Borrower and the Subsidiaries in connection
with the Transactions.

 

38

--------------------------------------------------------------------------------


 

“Trigger Notice” has the meaning assigned to such term in Section 12.01.

 

“2004 Notes” has the meaning assigned to such term in the definition of “2004
Notes Restatement”

 

“2004 Notes Refinancing Percentage” means the amount (expressed as a percentage)
equal to (a) the aggregate accreted value of the Amended 2004 Notes divided by
(b) the aggregate accreted value of the 2004 Notes, in each case on the 2004
Notes Restatement Date.

 

“2004 Notes Restatement” means (a) the amendment and restatement on or before
May 15, 2005, of the Senior First Lien Note Indenture by the Parent Borrower and
the Senior First Lien Note Trustee to (i) amend and restate the terms of the
Senior First Lien Notes that (A) are outstanding on the effective date (the
“2004 Notes Restatement Date”) of such amendment and restatement (the “2004
Notes”) and (B) were, on the record date established by the Parent Borrower for
the purpose of consenting to such amendment and restatement (the “Record Date”),
held of record by holders (the “Consenting Holders”) that delivered to the
Senior First Lien Note Trustee an effective consent (which has not been validly
withdrawn) to such amendment and restatement (the Senior First Lien Notes that
satisfy the requirements of this clause (B) and clause (A) above, together with
any identical notes issued in payment of interest thereon or on any such
additional notes in accordance with their terms, the “Amended 2004 Notes”);
provided that (1) the 2004 Notes Refinancing Percentage is not less than 51%,
(2) the terms of the Amended 2004 Notes as of the 2004 Notes Restatement Date
(other than the interest rate, the pay-in-kind interest requirements, the cash
interest requirements, the voluntary redemption premiums (which shall be market
premiums on the 2004 Notes Restatement Date) and the principal amount at
maturity in respect thereof) shall be substantially identical to the terms of
the 2004 Notes immediately prior to the 2004 Notes Restatement Date, (3) the
Amended 2004 Notes shall not require the payment of any interest (other than
through the issuance of additional Amended 2004 Notes and, to the extent
permitted by clause (B) of the proviso to Section 6.09(b), in cash in accordance
with the terms thereof), (4) the rate of interest on the Amended 2004 Notes
shall be a fixed rate that is a market rate on the 2004 Notes Restatement Date
(which may be greater than the rate of interest on the 2004 Notes immediately
prior to the 2004 Notes Restatement Date) and in any event shall not exceed the
per annum rate separately agreed upon by the Parent Borrower and the
Administrative Agent, (5) the maturity date of the Amended 2004 Notes shall be
June 15, 2009, and (6) such amendment and restatement shall otherwise be
effected on terms reasonably acceptable to the Administrative Agent, and
(ii) amend and restate the terms of the 2004 Notes (other than the Amended 2004
Notes) to eliminate the material restrictive covenants with respect thereto that
can be eliminated by majority consent under the terms thereof, (b) in connection
with the amendment and restatement described above in clause (a) of this
definition and as soon as practicable after the 2004 Notes Restatement Date, the
payment by the Parent Borrower to each Consenting Holder that consents to such
amendment and restatement no later than the deadline established by the Parent
Borrower for such purpose of a consent fee (which shall be a market amount) in
cash in respect of each $1,000 in principal amount at maturity of Amended 2004
Notes held by such Consenting Holder on the Record Date; provided that the
aggregate amount of such consent fees shall not exceed the aggregate amount
separately agreed upon by the Parent Borrower and the Administrative Agent, and
(c) the execution and delivery by the Parent Borrower, the Collateral Agent, the
Senior First

 

39

--------------------------------------------------------------------------------


 

Lien Note Trustee and the Senior Second Lien Note Trustee of any amendment,
amendment and restatement or reaffirmation of the Intercreditor Agreement in
effect immediately prior to the 2004 Notes Restatement Date that the
Administrative Agent and the Collateral Agent determine is reasonably necessary
or desirable to effect the treatment under the Intercreditor Agreement of the
2004 Amended Notes in a manner substantially identical to the manner in which
the 2004 Notes are treated under the Intercreditor Agreement as in effect at
such time; provided, however, that the transactions described above in clauses
(a), (b) and (c) of this definition will not satisfy the requirements for the
2004 Notes Restatement unless, no later than the 2004 Notes Restatement Date,
the Parent Borrower shall have delivered to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, one or more
opinions of counsel to the Parent Borrower as are reasonably requested by the
Administrative Agent with respect to the Parent Borrower and the authorization
and consummation of the transactions described above in clauses (a), (b) and
(c).

 

“2004 Notes Remaining Amount” means (a) $306,000,000 minus (b) an amount equal
to (i) the 2004 Notes Refinancing Percentage multiplied by (ii) $306,000,000.

 

“2004 Notes Restatement Date” has the meaning assigned to such term in the
definition of “2004 Notes Restatement”.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001.

 

“US Lending Office” means, as to any Canadian Lender, the applicable branch,
office or Affiliate of such Canadian Lender designated by such Canadian Lender
to make Canadian Revolving Loans to the Parent Borrower or any Domestic
Subsidiary Borrower.

 

“Wachovia” has the meaning assigned to such term in Section 4.01(s).

 

“Warrants” means the warrants of the Parent Borrower to acquire common stock of
the Parent Borrower issued as units with the Senior Subordinated Notes.

 

“Wholly Owned Subsidiary” means a Subsidiary of which securities (except for
directors’ qualifying shares or other de minimus shares) or other ownership
interests representing 100% of the equity are at the time owned, directly or
indirectly, by the Parent Borrower.

 

“Withdrawal Liability” means liability of the Parent Borrower or any ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Work Fee Letter” means that certain Work Fee Letter dated November 14, 2005
between the Parent Borrower and the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

 

40

--------------------------------------------------------------------------------


 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING LOAN”) OR BY TYPE (E.G., A “EURODOLLAR BORROWING”)
OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING LOAN”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.  TO THE EXTENT THAT ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION WITH THE CLOSING OF THE EXISTING CREDIT AGREEMENT HAVE NOT BEEN
AMENDED OR AMENDED AND RESTATED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, THE PARTIES HEREBY ACKNOWLEDGE THAT ALL REFERENCES CONTAINED
THEREIN TO (A) THE “CREDIT AGREEMENT” SHALL BE REFERENCES TO THIS AGREEMENT, (B)
THE “ADMINISTRATIVE AGENT” SHALL BE REFERENCES TO THE ADMINISTRATIVE AGENT AS
DEFINED HEREIN, (C) THE “COLLATERAL AGENT” SHALL BE REFERENCED TO THE COLLATERAL
AGENT AS DEFINED HEREIN AND (D) THE “LOAN PARTIES” SHALL BE DEEMED TO INCLUDE
ALL OF THE LOAN PARTIES.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
PARENT BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE PARENT BORROWER
REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
PARENT BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION
HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE
OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.

 

41

--------------------------------------------------------------------------------


 


ARTICLE II


 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS; LOANS OUTSTANDING ON EFFECTIVE DATE.


 


(A)  (I) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH DOMESTIC A
LENDER AGREES TO MAKE LOANS IN DOLLARS TO THE PARENT BORROWER AND THE DOMESTIC
SUBSIDIARY BORROWERS FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD
IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S
DOMESTIC A REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S DOMESTIC A COMMITMENT
(AFTER GIVING EFFECT TO THE APPLICATION OF ANY PROCEEDS BEING APPLIED
CONTEMPORANEOUSLY WITH THE ADVANCE OF SUCH DOMESTIC A REVOLVING LOANS), (II) THE
TOTAL DOMESTIC A REVOLVING EXPOSURES EXCEEDING THE TOTAL AMOUNT OF THE DOMESTIC
A COMMITMENTS, (III) THE TOTAL REVOLVING A EXPOSURES EXCEEDING THE LESSER OF
(A) THE TOTAL AMOUNT OF THE DOMESTIC A COMMITMENTS PLUS THE CANADIAN COMMITMENTS
AND (B) THE BORROWING BASE A THEN IN EFFECT, SUBJECT TO THE ADMINISTRATIVE
AGENT’S AUTHORITY, IN ITS SOLE DISCRETION, TO MAKE PROTECTIVE ADVANCES PURSUANT
TO THE TERMS OF SECTION 2.19  AND (IV) THE TOTAL REVOLVING EXPOSURES EXCEEDING
THE LESSER OF (A) THE TOTAL AMOUNT OF THE COMMITMENTS AND (B) THE AGGREGATE
BORROWING BASE THEN IN EFFECT, SUBJECT TO THE ADMINISTRATIVE AGENT’S AUTHORITY,
IN ITS SOLE DISCRETION, TO MAKE PROTECTIVE ADVANCES PURSUANT TO THE TERMS OF
SECTION 2.19.

 


(II)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH DOMESTIC B
LENDER AGREES TO MAKE ITS DOMESTIC B REVOLVING LOAN IN DOLLARS TO THE PARENT
BORROWER AND THE DOMESTIC SUBSIDIARY BORROWERS ON THE EFFECTIVE DATE IN THE
AMOUNT OF THE DOMESTIC B LENDER’S DOMESTIC B COMMITMENT.  NO PAYMENT WITH
RESPECT TO THE DOMESTIC B REVOLVING LOANS MAY BE REBORROWED.


 


(B)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH CANADIAN LENDER
AGREES TO MAKE ITS CANADIAN REVOLVING LOAN IN LOANS IN DOLLARS FROM ITS CANADIAN
LENDING OFFICE TO THE CANADIAN SUBSIDIARY BORROWER ON THE EFFECTIVE DATE IN THE
AMOUNT OF THE CANADIAN LENDER’S CANADIAN COMMITMENT AND WILL MAKE LOANS IN
DOLLARS FROM ITS CANADIAN LENDING OFFICE TO THE CANADIAN SUBSIDIARY BORROWER
FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S CANADIAN REVOLVING
EXPOSURE EXCEEDING SUCH LENDER’S CANADIAN COMMITMENT (AFTER GIVING EFFECT TO THE
APPLICATION OF ANY PROCEEDS BEING APPLIED CONTEMPORANEOUSLY WITH THE ADVANCE OF
SUCH CANADIAN REVOLVING LOANS), (II) THE TOTAL CANADIAN REVOLVING EXPOSURES
EXCEEDING THE TOTAL AMOUNT OF THE CANADIAN COMMITMENTS AND (III) THE TOTAL
REVOLVING EXPOSURES EXCEEDING THE LESSER OF (A) THE TOTAL AMOUNT OF THE
COMMITMENTS AND (B) THE AGGREGATE BORROWING BASE THEN IN EFFECT.


 


(C)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO LENDER SHALL
MAKE ANY LOAN TO ANY DOMESTIC SUBSIDIARY BORROWER UNLESS (I) IMMEDIATELY AFTER
GIVING EFFECT TO SUCH LOAN (AFTER GIVING EFFECT TO THE APPLICATION OF ANY
PROCEEDS BEING APPLIED CONTEMPORANEOUSLY WITH THE ADVANCE OF SUCH LOAN), THE
AGGREGATE AMOUNT OF LOANS MADE TO UNIPLAST U.S., INC.  DOES NOT EXCEED
$9,400,000 AND (II) SUCH LOAN CONSTITUTES “PERMITTED DEBT” UNDER
SECTION 4.03(B)(IV) OF EACH OF THE SENIOR SECOND LIEN NOTES INDENTURE AND THE
SENIOR SUBORDINATED NOTES INDENTURE.

 

42

--------------------------------------------------------------------------------


 


(D)  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE PARENT BORROWER, THE DOMESTIC SUBSIDIARY BORROWERS AND THE
CANADIAN BORROWER MAY BORROW, PREPAY AND REBORROW DOMESTIC A REVOLVING LOANS AND
CANADIAN REVOLVING LOANS DURING THE REVOLVING AVAILABILITY PERIOD.


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH DOMESTIC A REVOLVING LOAN (OTHER
THAN A SWINGLINE LOAN)  SHALL BE MADE AS PART OF A BORROWING CONSISTING OF
DOMESTIC A REVOLVING LOANS OF THE SAME TYPE MADE BY THE DOMESTIC A LENDERS (OR
THEIR AFFILIATES AS PROVIDED IN PARAGRAPH (B) BELOW) RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE DOMESTIC A COMMITMENTS.  EACH DOMESTIC B REVOLVING LOAN SHALL
BE MADE AS PART OF A BORROWING CONSISTING OF DOMESTIC B REVOLVING LOANS OF THE
SAME TYPE MADE BY THE DOMESTIC B LENDERS (OR THEIR AFFILIATES AS PROVIDED IN
PARAGRAPH (B) BELOW) RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE DOMESTIC B
COMMITMENTS.  EACH CANADIAN REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF CANADIAN REVOLVING LOANS OF THE SAME TYPE MADE BY THE CANADIAN
LENDERS (OR THEIR AFFILIATES AS PROVIDED IN PARAGRAPH (B) BELOW) RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE CANADIAN COMMITMENTS.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE
LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S
FAILURE TO MAKE LOANS AS REQUIRED.  ANY PROTECTIVE ADVANCE AND ANY SWINGLINE
LOAN SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTIONS 2.19
AND 2.04.


 


(B)  SUBJECT TO SECTION 2.13, EACH REVOLVING LOAN SHALL BE COMPRISED ENTIRELY OF
ABR LOANS OR EURODOLLAR LOANS AS THE PARENT BORROWER MAY REQUEST IN ACCORDANCE
HEREWITH; PROVIDED THAT ALL BORROWINGS MADE ON THE EFFECTIVE DATE MUST BE MADE
AS ABR LOANS BUT MAY BE CONVERTED INTO EURODOLLAR LOANS AFTER NOVEMBER 30, 2006
IN ACCORDANCE WITH SECTION 2.07.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN. 
EACH LENDER AT ITS OPTION MAY MAKE ANY CANADIAN REVOLVING LOAN OR ANY EURODOLLAR
LOAN BY CAUSING ANY CANADIAN BRANCH OR CANADIAN AFFILIATE OF SUCH LENDER TO MAKE
SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE
OBLIGATION OF ANY BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT AND SHALL NOT RESULT IN ANY INCREASED COSTS UNDER SECTION 2.14 OR
ANY OBLIGATION BY ANY BORROWER TO MAKE ANY PAYMENT UNDER SECTION 2.16 IN EXCESS
OF THE AMOUNTS, IF ANY, THAT SUCH LENDER WOULD BE ENTITLED TO CLAIM UNDER
SECTION 2.14 OR 2.16, AS APPLICABLE, WITHOUT GIVING EFFECT TO SUCH CHANGE IN
LENDING OFFICE.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR REVOLVING
LOAN, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT EACH ABR
REVOLVING LOAN IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000; PROVIDED THAT AN
ABR REVOLVING LOAN OF ANY CLASS MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE TOTAL AMOUNT OF THE COMMITMENTS OF SUCH CLASS
OR THAT IS EQUAL TO THE AMOUNT REQUIRED TO FINANCE THE REIMBURSEMENT OF AN
LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E).  EACH SWINGLINE LOAN SHALL
BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN
$500,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE
SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF
EIGHT EURODOLLAR BORROWINGS OUTSTANDING.

 

43

--------------------------------------------------------------------------------


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER SHALL BE
ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A REVOLVING LOAN, THE PARENT
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (ON BEHALF OF ITSELF OR ANOTHER
BORROWER) OF SUCH REQUEST BY TELEPHONE (A) IN THE CASE OF A EURODOLLAR
BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF AN ABR
BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE
THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR
REVOLVING LOAN TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN 10:00 A.M., NEW YORK
CITY TIME, ON THE DATE OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC
BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE PARENT BORROWER
(ON BEHALF OF ITSELF OR ANOTHER BORROWER).  EACH SUCH TELEPHONIC AND WRITTEN
BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:

 

(I) WHETHER THE PARENT BORROWER IS REQUESTING SUCH BORROWING ON BEHALF OF ITSELF
OR FOR ANOTHER BORROWER (AND, IF ON BEHALF OF ANOTHER BORROWER, THE IDENTITY OF
SUCH BORROWER);

 

(II) WHETHER THE REQUESTED BORROWING IS A DOMESTIC A REVOLVING LOAN OR A
CANADIAN REVOLVING LOAN OR, IN THE CASE OF THE EFFECTIVE DATE, A DOMESTIC B
REVOLVING LOAN;

 

(III) THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(IV) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(V) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR BORROWING;

 

(VI) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
“INTEREST PERIOD”; AND

 

(VII) THE LOCATION AND NUMBER OF THE RELEVANT BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Loan, then the Parent Borrower
shall be deemed to have selected (on behalf of itself or the applicable
Borrower) an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request with respect to a Borrowing of any Class in
accordance with this Section, the Administrative Agent shall advise each Lender
with respect to such Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

44

--------------------------------------------------------------------------------


 


SECTION 2.04.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE LOANS (“SWINGLINE LOANS”) TO
THE PARENT BORROWER FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD,
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$10,000,000, (II) THE TOTAL DOMESTIC A REVOLVING EXPOSURES EXCEEDING THE TOTAL
AMOUNT OF THE DOMESTIC A COMMITMENTS, (III) THE TOTAL REVOLVING A EXPOSURES
EXCEEDING THE LESSER OF (A) THE TOTAL AMOUNT OF THE DOMESTIC A COMMITMENTS PLUS
THE CANADIAN COMMITMENTS AND (B) THE BORROWING BASE A THEN IN EFFECT AND
(IV) THE TOTAL REVOLVING EXPOSURES EXCEEDING THE LESSER OF (A) THE TOTAL AMOUNT
OF THE COMMITMENTS AND (B) THE AGGREGATE BORROWING BASE THEN IN EFFECT; PROVIDED
THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO
REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER MAY
BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)  TO REQUEST A SWINGLINE LOAN, THE PARENT BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE
LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY), THE AMOUNT OF THE REQUESTED SWINGLINE LOAN
AND THE WIRE TRANSFER INSTRUCTIONS FOR THE ACCOUNT OF THE PARENT BORROWER TO
WHICH THE PROCEEDS OF SUCH SWINGLINE LOAN SHOULD BE TRANSFERRED.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE PARENT BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO THE PARENT BORROWER BY WIRE TRANSFER TO THE ACCOUNT
SPECIFIED BY THE PARENT BORROWER IN THE REQUEST FOR SUCH SWINGLINE LOAN (OR, IN
THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN
LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE ISSUING
BANK) BY 2:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE
LOAN.


 


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE DOMESTIC A LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR
A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH DOMESTIC A LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH DOMESTIC A LENDER, SPECIFYING IN SUCH NOTICE
SUCH DOMESTIC A LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. 
EACH DOMESTIC A LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON
RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE SWINGLINE LENDER, SUCH DOMESTIC A LENDER’S APPLICABLE PERCENTAGE
OF SUCH SWINGLINE LOAN OR LOANS.  EACH DOMESTIC A LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE DOMESTIC A COMMITMENTS, AND THAT EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.  EACH DOMESTIC A LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS
PARAGRAPH BY MAKING A WIRE TRANSFER TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE SWINGLINE LENDER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.06 WITH RESPECT TO DOMESTIC A REVOLVING LOANS MADE BY SUCH
DOMESTIC A LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE DOMESTIC A LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE SWINGLINE

 

45

--------------------------------------------------------------------------------


 

Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic A Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Parent Borrower of any default
in the payment thereof.


 


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER MAY REQUEST THE ISSUANCE OF
LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANY OTHER LOAN PARTY
(PROVIDED THAT THE PARENT BORROWER SHALL BE A CO-APPLICANT WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF OR IN FAVOR OF SUCH OTHER LOAN PARTY,
AND THE ISSUANCE OF ANY SUCH LETTER OF CREDIT SHALL CONSTITUTE A GUARANTEE BY
THE PARENT BORROWER OF INDEBTEDNESS OF SUCH LOAN PARTY PURSUANT TO
SECTION 6.05(E)), IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE LC
AVAILABILITY PERIOD.  ALL LETTERS OF CREDIT SHALL BE DENOMINATED IN U.S.
DOLLARS.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE PARENT BORROWER TO, OR ENTERED
INTO BY THE PARENT BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE PARENT BORROWER SHALL HAND
DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS
FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE PARENT BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  SUBJECT TO THE REQUIREMENTS
OF THE NEXT SENTENCE, UPON SUCH REQUEST, THE ADMINISTRATIVE AGENT SHALL CAUSE
THE ISSUING BANK TO ISSUE THE LETTER OF CREDIT, WHICH LETTER OF CREDIT, IF THE
ISSUING BANK THEREOF IS NOT A LENDER, SHALL BE GUARANTEED BY THE ADMINISTRATIVE
AGENT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF
(AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE
PARENT BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING
EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE
SHALL NOT EXCEED $25,000,000, (II) THE TOTAL DOMESTIC A

 

46

--------------------------------------------------------------------------------


 

Revolving Exposures shall not exceed the total amount of the Domestic A
Commitments, (iii) the total Revolving A Exposures exceeding the lesser of
(A) the total amount of the Domestic A Commitments plus the Canadian Commitments
and (B) the Borrowing Base A then in effect and (iv) the total Revolving
Exposures shall not exceed the lesser of (A) the total amount of the Commitments
and (B) the Aggregate Borrowing Base then in effect.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE LENDERS, (I) IF THE ISSUING BANK IS A
LENDER, HEREBY GRANTS TO EACH DOMESTIC A LENDER, AND EACH DOMESTIC A LENDER
HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT
EQUAL TO SUCH DOMESTIC A LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT OR (II) IF THE ISSUING BANK IS
NOT A LENDER, THE ADMINISTRATIVE AGENT HEREBY GRANTS TO EACH DOMESTIC A LENDER,
AND EACH DOMESTIC A LENDER HEREBY ACQUIRES FROM THE ADMINISTRATIVE AGENT, A
PARTICIPATION IN THE GUARANTEE OF SUCH LETTER OF CREDIT EQUAL TO SUCH DOMESTIC A
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH DOMESTIC A LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH
DOMESTIC A LENDER’S APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE
ISSUING BANK AND NOT REIMBURSED BY THE PARENT BORROWER ON THE DATE DUE AS
PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE PARENT BORROWER FOR ANY REASON.  EACH DOMESTIC A
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS
PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE
COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE PARENT BORROWER SHALL REIMBURSE SUCH
LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH
LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT
SUCH LC DISBURSEMENT IS MADE, IF THE PARENT BORROWER SHALL HAVE RECEIVED NOTICE
OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE,
OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE PARENT BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
(I) THE BUSINESS DAY THAT THE PARENT BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS RECEIVED PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF
RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE PARENT
BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME
ON THE DAY OF RECEIPT; PROVIDED THAT, IF THE PARENT BORROWER DOES NOT OTHERWISE
ELECT BY NOTICE TO THE ADMINISTRATIVE AGENT TO MAKE SUCH PAYMENT, THE PARENT
BORROWER SHALL BE DEEMED TO HAVE REQUESTED IN ACCORDANCE WITH SECTION 2.03 (BUT
WITHOUT REGARD TO THE MINIMUM BORROWING AMOUNTS SPECIFIED IN SECTION 2.02) THAT
SUCH LC DISBURSEMENT BE FINANCED WITH AN

 

47

--------------------------------------------------------------------------------


 

ABR Domestic A Revolving Loan in an amount equal to such LC Disbursement, the
Administrative Agent shall notify the Domestic A Lenders thereof, the Domestic A
Lenders shall (subject to the conditions to borrowing herein) advance their
respective ABR Domestic A Revolving Loans (which shall be applied to reimburse
such LC Disbursement) and, to the extent such ABR Domestic A Revolving Loans are
so advanced and applied, the Parent Borrower’s obligation to make such payment
shall be deemed discharged as of the date due and replaced by the resulting ABR
Domestic A Revolving Loans.  If and to the extent that the Parent Borrower’s
obligation to make such payment is not fully discharged and replaced by ABR
Domestic A Revolving Loans as aforesaid (whether as a result of the failure to
satisfy any condition to borrowing or otherwise) and if the Parent Borrower
otherwise fails to make such payment when due, the Administrative Agent shall
notify each Domestic A Lender of the applicable LC Disbursement, the payment
then due from the Parent Borrower in respect thereof and such Domestic A
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Domestic A Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Parent Borrower, in the
same manner as provided in Section 2.06 with respect to Domestic A Revolving
Loans made by such Domestic A Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Domestic A Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Domestic A Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Parent Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Domestic A Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Domestic A Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Domestic A Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Domestic A Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the Parent
Borrower of its obligation to reimburse such LC Disbursement.


 


(F)  OBLIGATIONS ABSOLUTE.  THE PARENT BORROWER’S OBLIGATION TO REIMBURSE
LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE PARENT BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF

 

48

--------------------------------------------------------------------------------


 

the Issuing Bank; provided that nothing in this Section 2.05 shall be construed
to excuse the Issuing Bank from liability to the Parent Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Parent Borrower to the extent permitted by
applicable law) suffered by the Parent Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank, the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


 


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE PARENT BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE PARENT BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE DOMESTIC A LENDERS WITH RESPECT
TO ANY SUCH LC DISBURSEMENT.


 


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE PARENT BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON
THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE PARENT BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR DOMESTIC A
REVOLVING LOANS; PROVIDED THAT, IF THE PARENT BORROWER FAILS TO REIMBURSE SUCH
LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN
SECTION 2.12(D) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL
BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND
AFTER THE DATE OF PAYMENT BY ANY DOMESTIC A LENDER PURSUANT TO PARAGRAPH (E) OF
THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH
LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  REPLACEMENT OF THE ISSUING BANK; ADDITIONAL ISSUING BANKS.  THE ISSUING
BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE PARENT BORROWER,
THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING
BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE DOMESTIC A LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE PARENT BORROWER SHALL PAY
ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.11(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT OR
ADDITION, AS APPLICABLE, (I) THE SUCCESSOR OR ADDITIONAL ISSUING BANK SHALL HAVE
ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN
TO THE TERM “ISSUING BANK” SHALL BE

 

49

--------------------------------------------------------------------------------


 

deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor or such addition and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.  If at any time there is
more than one Issuing Bank hereunder, the Parent Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE PARENT BORROWER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED, DOMESTIC A LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE PARENT BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE DOMESTIC A LENDERS, AN AMOUNT IN CASH EQUAL TO 105%
OF THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE PARENT BORROWER DESCRIBED IN CLAUSE (H) OR
(I) OF ARTICLE VII.  THE PARENT BORROWER ALSO SHALL DEPOSIT CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY SECTION 2.10(B), AND
ANY SUCH CASH COLLATERAL SO DEPOSITED AND HELD BY THE ADMINISTRATIVE AGENT
HEREUNDER SHALL CONSTITUTE PART OF THE BORROWING BASE A FOR PURPOSES OF
DETERMINING COMPLIANCE WITH SECTION 2.10(B).  EACH SUCH DEPOSIT SHALL BE HELD BY
THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE PARENT BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND
SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE PARENT BORROWER’S RISK
AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF
ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE PARENT BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE
MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF
DOMESTIC A LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE PARENT BORROWER
UNDER THIS AGREEMENT.  IF THE PARENT BORROWER IS REQUIRED TO PROVIDE AN AMOUNT
OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED
TO THE PARENT BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT
HAVE BEEN CURED OR WAIVED.  IF THE PARENT BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.10(B), SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE PARENT BORROWER AS
AND TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE PARENT BORROWER
WOULD REMAIN IN COMPLIANCE WITH SECTION 2.10(B) AND NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 

50

--------------------------------------------------------------------------------


 


SECTION 2.06.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN OF
ANY CLASS TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO
THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH
PURPOSE FOR SUCH CLASS BY NOTICE TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS
SHALL BE MADE AS PROVIDED IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE
SUCH LOANS AVAILABLE TO THE APPLICABLE BORROWER BY PROMPTLY TRANSFERRING THE
AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO THE ACCOUNT OF SUCH BORROWER DESIGNATED
BY THE PARENT BORROWER IN THE APPLICABLE BORROWING REQUEST; PROVIDED THAT ABR
DOMESTIC A REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF (I) AN
LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK AND (II) A PROTECTIVE ADVANCE SHALL BE
MADE BY THE ADMINISTRATIVE AGENT.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, ASSUME THAT SUCH LENDER HAS
MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS
SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
APPLICABLE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT
IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER
SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IN THE CASE OF ANY BORROWER, THE INTEREST RATE APPLICABLE
TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.07.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE PARENT BORROWER MAY ELECT
(ON BEHALF OF ITSELF OR ANOTHER BORROWER) TO CONVERT SUCH BORROWING TO A
DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR
BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS
SECTION.  THE PARENT BORROWER (ON BEHALF OF ITSELF OR ANOTHER BORROWER) MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL
NOT APPLY TO SWINGLINE LOANS OR PROTECTIVE ADVANCES, WHICH MAY NOT BE CONVERTED
OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE PARENT BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE PARENT BORROWER
WERE REQUESTING A REVOLVING BORROWING OF THE CLASS AND TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN

 

51

--------------------------------------------------------------------------------


 

Interest Election Request in a form approved by the Administrative Agent and
signed by the Parent Borrower.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

 

(I) THE BORROWING (INCLUDING THE IDENTITY OF THE APPLICABLE BORROWER) TO WHICH
SUCH INTEREST ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING
ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE
ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE
SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Parent Borrower (on behalf of itself or
the applicable Borrower) shall be deemed to have selected an Interest Period of
one month’s duration.


 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE PARENT BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST
WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE PARENT BORROWER, THEN, SO LONG
AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.08.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


 


(B)  THE PARENT BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE,
THE COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $5,000,000, (II) THE PARENT BORROWER SHALL NOT
TERMINATE OR REDUCE THE COMMITMENTS OF ANY CLASS IF (A) THE TOTAL DOMESTIC A
REVOLVING EXPOSURES WOULD EXCEED THE TOTAL AMOUNT OF THE DOMESTIC

 

52

--------------------------------------------------------------------------------


 

A Commitments, (B) the total Domestic Revolving B Exposures would exceed the
total amount of the Domestic B Commitments, (C)  the total Canadian Revolving
Exposures would exceed the total amount of the Canadian Commitments, (D) the
total Revolving Exposures would exceed the total amount of the Commitments or
(E) after giving pro forma effect to such reduction, the Availability Amount
would be less than $10,000,000 and (iii) the Parent Borrower shall not terminate
or reduce the Domestic B Commitments if (A) any Domestic A Commitments are still
outstanding or (B) any Canadian Commitments are still outstanding.  In
connection with such termination or reduction, the Borrowers shall pay the
applicable Prepayment Fee (if any).  No Prepayment Fee shall be payable on the
Domestic Revolving A Commitments or the Canadian Revolving Commitments in the
event this Agreement is terminated in connection with a refinancing of the
Obligations in a transaction in which General Electric Capital Corporation (or
its Affiliates), together with certain co-lenders selected by General Electric
Capital Corporation,  provides for the Borrowers, as debtors-in-possession, a
senior secured, superpriority, priming debtor-in-possession credit facility
pursuant to Section 364(d)(1) of the Bankruptcy Code; provided that the order
approving such facility provides, pursuant to Section 364(d)(1) of the
Bankruptcy Code, that the liens and security interests securing such facility
are superior in priority to the liens and security interests granted (x) to
secure the obligations evidenced by the Credit Agreement, (y) to secure the
obligations evidenced by the Senior First Lien Notes, and (z) to secure the
obligations evidenced by the Senior Second Lien Notes (such credit facility, the
“GECC-Led DIP Agreement”).  No Prepayment Fee shall be payable on the Domestic
Revolving B Commitments in the event this Agreement is terminated in connection
with the GECC-Led DIP Agreement, so long as the Domestic B Agent is a lender
under such GECC-Led DIP Agreement.


 


(C)  THE PARENT BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS OF ANY CLASS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS WITH RESPECT TO SUCH CLASS OF COMMITMENTS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE PARENT BORROWER PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE
COMMITMENTS OF ANY CLASS DELIVERED BY THE PARENT BORROWER UNDER PARAGRAPH (B) OF
THIS SECTION MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF
OTHER BORROWINGS OR THE COMPLETION OF THE SALE OR ISSUANCE OF STOCK OF THE
PARENT BORROWER OR THE SALE OF ASSETS OF THE PARENT BORROWER, IN WHICH CASE SUCH
NOTICE MAY BE REVOKED BY THE PARENT BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL
BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF
SUCH CLASS.


 


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  EACH BORROWER,
JOINTLY AND SEVERALLY, HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH REVOLVING LOAN OF SUCH LENDER ON THE MATURITY DATE, (II) TO THE
ADMINISTRATIVE AGENT THE THEN UNPAID AMOUNT OF EACH PROTECTIVE ADVANCE ON THE
EARLIER OF THE MATURITY DATE AND DEMAND BY THE ADMINISTRATIVE AGENT AND (II) TO
THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON
THE MATURITY DATE.

 

53

--------------------------------------------------------------------------------


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE CONCLUSIVE EVIDENCE (ABSENT MANIFEST ERROR) OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL PREPARE, EXECUTE AND DELIVER
TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF
REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A
CUSTOMARY FORM APPROVED BY THE ADMINISTRATIVE AGENT AND THE PARENT BORROWER. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.10.  PREPAYMENT OF LOANS.  (A)  THE BORROWERS SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO THE REQUIREMENTS OF THIS SECTION.


 


(B)  (I) IF AT ANY TIME (A) THE TOTAL DOMESTIC A REVOLVING EXPOSURES EXCEED THE
TOTAL AMOUNT OF THE DOMESTIC A COMMITMENTS, (B) THE TOTAL CANADIAN REVOLVING
EXPOSURES EXCEED THE TOTAL AMOUNT OF THE CANADIAN COMMITMENTS, (C) THE TOTAL
REVOLVING EXPOSURES EXCEED THE LESSER OF (1) THE TOTAL AMOUNT OF THE COMMITMENTS
AT SUCH TIME AND (2) THE AGGREGATE BORROWING BASE THEN IN EFFECT, OR (D) THE
TOTAL OUTSTANDING PRINCIPAL AMOUNT OF LOANS MADE TO UNIPLAST U.S., INC. BY ALL
LENDERS EXCEEDS $9,400,000, THEN IN ANY SUCH CASE THE BORROWERS SHALL
IMMEDIATELY PREPAY FIRST, PROTECTIVE ADVANCES, SECOND, SWINGLINE LOANS THIRD,
DOMESTIC A REVOLVING LOANS AND FOURTH, CANADIAN REVOLVING LOANS, WITHOUT DEMAND
OR NOTICE OF ANY KIND, TO THE EXTENT NECESSARY TO ELIMINATE SUCH EXCESS.  IF ANY
SUCH EXCESS REMAINS AFTER ALL DOMESTIC A REVOLVING LOANS, CANADIAN REVOLVING
LOANS, PROTECTIVE ADVANCES AND SWINGLINE LOANS ARE PREPAID, THE BORROWERS SHALL
DEPOSIT CASH COLLATERAL PURSUANT TO SECTION 2.05(J) IN AN AMOUNT EQUAL TO SUCH
REMAINING EXCESS.

 

(II) IF AT ANY TIME AFTER THE DOMESTIC A REVOLVING LOANS AND THE CANADIAN
REVOLVING LOANS HAVE BEEN PAID IN FULL AND THE DOMESTIC A COMMITMENTS AND THE
CANADIAN

 

54

--------------------------------------------------------------------------------


 

Commitments have been terminated (A) the total Domestic B Revolving Exposures
exceed the Borrowing Base B or (B) the total outstanding principal amount of
Loans made to Uniplast U.S., Inc. by all Lenders exceeds $9,400,000, then in any
such case the Borrowers shall immediately prepay the Domestic B Revolving Loans,
without demand or notice of any kind, to the extent necessary to eliminate such
excess.


 


(C)  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ON
EACH BUSINESS DAY, AT OR BEFORE 12:00 P.M., NEW YORK CITY TIME, THE
ADMINISTRATIVE AGENT WILL APPLY CASH DEPOSITED IN THE COLLATERAL PROCEEDS
ACCOUNT ON SUCH BUSINESS DAY TO PREPAY, FIRST, PROTECTIVE ADVANCES, SECOND,
SWINGLINE LOANS, THIRD, DOMESTIC A REVOLVING LOANS, FOURTH, CANADIAN REVOLVING
LOANS AND FIFTH, AFTER THE DOMESTIC A REVOLVING LOANS AND THE CANADIAN REVOLVING
LOANS HAVE BEEN PAID IN FULL AND THE DOMESTIC A COMMITMENTS AND THE CANADIAN
COMMITMENTS HAVE BEEN TERMINATED, DOMESTIC B REVOLVING LOANS.  UNLESS OTHERWISE
DIRECTED BY THE PARENT BORROWER, THE ADMINISTRATIVE AGENT WILL APPLY ANY
PREPAYMENT OF REVOLVING BORROWINGS MADE PURSUANT TO THIS CLAUSE (C) TO EACH
CLASS OF REVOLVING BORROWINGS ON A PRO RATA BASIS, WITH EACH PREPAYMENT OF
REVOLVING BORROWINGS WITHIN ANY CLASS APPLIED TO PREPAY ABR BORROWINGS BEFORE
ANY OTHER BORROWINGS, WITH ANY EXCESS PREPAYMENT AMOUNT APPLIED TO PREPAY
EURODOLLAR BORROWINGS IN ORDER OF EXPIRATION OF THEIR RESPECTIVE INTEREST
PERIODS (AND APPLIED ON A PRO RATA BASIS IN RESPECT OF EURODOLLAR BORROWINGS
WITH INTEREST PERIODS EXPIRING ON THE SAME DATE).


 


(D)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER
(OTHER THAN A MANDATORY PREPAYMENT MADE PURSUANT TO CLAUSE (C) ABOVE), THE
PARENT BORROWER SHALL, SUBJECT TO THE REQUIREMENTS OF CLAUSE (B) ABOVE, SELECT
THE BORROWING OR BORROWINGS TO BE PREPAID AND SHALL SPECIFY SUCH SELECTION IN
THE NOTICE OF SUCH PREPAYMENT PURSUANT TO PARAGRAPH (E) OF THIS SECTION;
PROVIDED THAT (I) THE PARENT BORROWER MAY ELECT NOT TO PROVIDE NOTICE, OR SELECT
THE BORROWING OR BORROWINGS TO BE PREPAID, IN CONNECTION WITH A MANDATORY
PREPAYMENT PURSUANT TO CLAUSE (B) ABOVE AND, IN SUCH AN EVENT, (A), SUCH
PREPAYMENT SHALL BE APPLIED TO OUTSTANDING BORROWINGS IN SUCH MANNER AS THE
ADMINISTRATIVE AGENT DEEMS APPROPRIATE TO COMPLY WITH THE TERMS OF CLAUSE (B)
ABOVE AND (B) TO THE EXTENT THAT THE TERMS OF CLAUSE (B) ABOVE AND SUBCLAUSE (A)
OF THIS CLAUSE (I) DO NOT REQUIRE ANY PREPAYMENT TO BE ALLOCATED TO ANY SPECIFIC
CLASS OF BORROWINGS, THE ADMINISTRATIVE AGENT SHALL APPLY SUCH PREPAYMENT TO
EACH CLASS OF REVOLVING BORROWINGS ON A PRO RATA BASIS, AND (II) EACH PREPAYMENT
OF REVOLVING BORROWINGS WITHIN ANY CLASS SHALL BE APPLIED TO PREPAY ABR
BORROWINGS BEFORE ANY OTHER BORROWINGS, WITH ANY EXCESS PREPAYMENT AMOUNT
APPLIED TO PREPAY EURODOLLAR BORROWINGS IN ORDER OF EXPIRATION OF THEIR
RESPECTIVE INTEREST PERIODS (AND APPLIED ON A PRO RATA BASIS IN RESPECT OF
EURODOLLAR BORROWINGS WITH INTEREST PERIODS EXPIRING ON THE SAME DATE).


 


(E)  THE PARENT BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE
OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED
BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF
AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS
DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A
SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE
PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A

 

55

--------------------------------------------------------------------------------


 

reasonably detailed calculation of the amount of such prepayment; provided that
(A) no notice shall be required in respect of any mandatory prepayment made
pursuant to clause (c) above, (B) in the event the Parent Borrower elects to
provide notice of a mandatory prepayment pursuant to clause (b) above to
identify the Borrowings to be prepaid in connection therewith, such notice shall
be given to the Administrative Agent on the same day that the applicable
prepayment is required to be made pursuant to such clause, it being understood
that any failure or delay on the part of the Parent Borrower in providing such
notice to the Administrative Agent shall not affect the obligations of the
Parent Borrower to make such prepayment, and (C) if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Commitments of any Class as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount such that the remaining amount of such
Borrowing not so prepaid would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.


 


SECTION 2.11.  FEES.  (A)  (I) THE PARENT BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE OFFICE (OR AFFILIATE) OF EACH
DOMESTIC A LENDER FROM WHICH SUCH DOMESTIC LENDER WOULD MAKE DOMESTIC A
REVOLVING LOANS OF ANY CLASS TO THE BORROWERS HEREUNDER (WHICH OFFICE OR
AFFILIATE SHALL BE SPECIFIED BY EACH DOMESTIC A LENDER FOR EACH CLASS OF SUCH
DOMESTIC A LENDER’S DOMESTIC A COMMITMENTS IN A NOTICE TO THE ADMINISTRATIVE
AGENT PRIOR TO THE INITIAL PAYMENT TO SUCH DOMESTIC A LENDER UNDER THIS
PARAGRAPH) A COMMITMENT FEE, WHICH SHALL ACCRUE AT A PER ANNUM RATE OF 0.50% ON
THE AVERAGE DAILY UNUSED AMOUNT OF THE DOMESTIC A COMMITMENT OF SUCH DOMESTIC A
LENDER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING
THE DATE ON WHICH SUCH DOMESTIC A COMMITMENT TERMINATES.  ACCRUED COMMITMENT
FEES WITH RESPECT TO EACH DOMESTIC A COMMITMENT SHALL BE PAYABLE IN ARREARS ON
THE FIRST BUSINESS DAY OF EACH MONTH AND ON THE DATE ON WHICH SUCH DOMESTIC A
COMMITMENT TERMINATES, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE
HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF DETERMINING THE
UNUSED AMOUNT OF THE DOMESTIC A COMMITMENT OF ANY CLASS OF EACH DOMESTIC A
LENDER FOR PURPOSES OF COMPUTING COMMITMENT FEES WITH RESPECT TO DOMESTIC A
COMMITMENTS, A DOMESTIC A COMMITMENT OF A DOMESTIC A LENDER SHALL BE DEEMED TO
BE USED TO THE EXTENT OF THE OUTSTANDING DOMESTIC A REVOLVING LOANS AND LC
EXPOSURE OF SUCH DOMESTIC A LENDER (AND THE SWINGLINE EXPOSURE OF SUCH DOMESTIC
A LENDER SHALL BE DISREGARDED FOR SUCH PURPOSE).

 

(ii) The Canadian Subsidiary Borrower agrees to pay to each Canadian Lender a
commitment fee, which shall accrue at a per annum rate of 0.50% on the average
daily unused amount of the Canadian Commitment of such Canadian Lender during
the period from and including the Effective Date to but excluding the date on
which such Canadian Commitment terminates.  Accrued commitment fees with respect
to each Canadian Commitment shall be payable in arrears on the first Business
Day of each month and on the date on which such

 

56

--------------------------------------------------------------------------------


 

Canadian Commitment terminates, commencing on the first such date to occur after
the date hereof.  All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of
determining the unused amount of the Canadian Commitment of any Class of each
Canadian Lender for purposes of computing commitment fees with respect to
Canadian Commitments, a Canadian Commitment of a Canadian Lender shall be deemed
to be used to the extent of the outstanding Canadian Revolving Loans of such
Canadian Lender..


 


(B)  THE PARENT BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH DOMESTIC A LENDER A PARTICIPATION FEE WITH RESPECT TO ITS
PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT 2.75% PER ANNUM ON
THE AVERAGE DAILY AMOUNT OF SUCH DOMESTIC A LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON
WHICH SUCH DOMESTIC A LENDER’S DOMESTIC A COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH DOMESTIC A LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OR RATES PER ANNUM
SEPARATELY AGREED UPON BETWEEN THE PARENT BORROWER AND THE ISSUING BANK ON THE
AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE DOMESTIC A COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO
BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO
THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED
THROUGH AND INCLUDING THE FIRST BUSINESS DAY OF EACH MONTH OF EACH YEAR SHALL BE
PAYABLE ON SUCH FIRST BUSINESS DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE
DATE ON WHICH THE DOMESTIC A COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING
AFTER THE DATE ON WHICH THE DOMESTIC A COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH
SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND
FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE
PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


 


(C)  THE PARENT BORROWER AGREES TO PAY TO EACH OF THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK OR THE
COLLATERAL AGENT, AS APPLICABLE, IN THE CASE OF FEES PAYABLE TO IT) FOR
DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE
LENDERS ENTITLED THERETO.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 


SECTION 2.12.  INTEREST.  (A)  (I) THE LOANS MADE BY THE DOMESTIC A LENDERS AND
THE CANADIAN LENDERS COMPRISING EACH ABR BORROWING (INCLUDING EACH SWINGLINE
LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS 1.50% PER ANNUM AND
(II) THE LOANS MADE BY

 

57

--------------------------------------------------------------------------------


 

the Domestic B Lenders comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus 5.25% per annum.


 


(B)  (I) THE LOANS COMPRISING EACH EURODOLLAR BORROWING MADE BY THE DOMESTIC A
LENDERS AND THE CANADIAN LENDERS SHALL BEAR INTEREST AT THE LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS 2.75% PER ANNUM AND (II) THE
LOANS COMPRISING EACH EURODOLLAR BORROWING MADE BY THE DOMESTIC B LENDERS SHALL
BEAR INTEREST AT THE LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS 6.50% PER ANNUM.


 


(C)  EACH PROTECTIVE ADVANCE SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS
1.50% PER ANNUM PLUS 2%.


 


(D)  NOTWITHSTANDING THE FOREGOING, SO LONG AS ANY EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING UNDER ARTICLE VII (A) OR (B) OR SO LONG AS ANY OTHER EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND AT THE ELECTION OF THE ADMINISTRATIVE
AGENT (OR UPON THE WRITTEN REQUEST OF THE REQUIRED LENDERS EXCLUDING FOR THIS
CALCULATION, DOMESTIC B REVOLVING EXPOSURES AND UNUSED DOMESTIC B COMMITMENTS
FROM THE TOTAL REVOLVING EXPOSURES AND UNUSED COMMITMENTS), IN THE CASE OF
DOMESTIC A REVOLVING EXPOSURES AND THE CANADIAN REVOLVING EXPOSURES, OR THE
REQUIRED DOMESTIC B LENDERS, IN THE CASE OF THE DOMESTIC B REVOLVING EXPOSURES)
CONFIRMED BY WRITTEN NOTICE TO THE PARENT, THE INTEREST RATES APPLICABLE TO
LOANS AND ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER SHALL BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE
TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN
THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR REVOLVING LOANS
AS PROVIDED IN PARAGRAPH (A)(I) OF THIS SECTION.


 


(E)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF DOMESTIC A REVOLVING LOANS,
DOMESTIC B REVOLVING LOANS AND CANADIAN REVOLVING LOANS, UPON TERMINATION OF THE
DOMESTIC A COMMITMENTS, DOMESTIC B COMMITMENTS OR CANADIAN COMMITMENTS, AS THE
CASE MAY BE; PROVIDED THAT (A) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF
THIS SECTION SHALL BE PAYABLE ON DEMAND, (B) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR
TO THE END OF THE REVOLVING AVAILABILITY PERIOD), ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (C) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR
LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST
ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(F)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS
AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR LIBO
RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  SOLELY FOR PURPOSES OF THE INTEREST
ACT (CANADA), (I) WHENEVER INTEREST IS TO BE COMPUTED OR EXPRESSED AT ANY RATE
(THE “SPECIFIED RATE”), THE ANNUAL RATE OF INTEREST TO WHICH EACH SUCH SPECIFIED
RATE IS EQUAL IS SUCH SPECIFIED RATE MULTIPLIED BY A FRACTION, THE NUMERATOR OF
WHICH IS THE ACTUAL NUMBER OF DAYS IN THE RELEVANT YEAR AND THE DENOMINATOR OF
WHICH IS 360; (II) THE PRINCIPLE OF DEEMED REINVESTMENT OF INTEREST SHALL NOT
APPLY TO ANY INTEREST CALCULATION HEREUNDER; AND (III) THE

 

58

--------------------------------------------------------------------------------


 

rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


 


SECTION 2.13.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:

 

(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED DOMESTIC A LENDERS, THE
REQUIRED DOMESTIC B LENDERS OR THE REQUIRED CANADIAN LENDERS THAT THE LIBO RATE
FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Domestic A Lenders, the Domestic B Lenders or the Canadian Lenders, as
applicable, by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent Borrower and such Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Domestic Revolving
Borrowing or Canadian Revolving Borrowing, as applicable, to, or continuation of
any such Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if
any Borrowing Request with respect to any Domestic Revolving Borrowing or
Canadian Revolving Borrowing, as applicable, requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.


 


SECTION 2.14.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:

 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
LIBO RATE) OR THE ISSUING BANK; OR

 

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER
OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate (on an after-tax basis) such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

59

--------------------------------------------------------------------------------


 


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, FOLLOWING RECEIPT BY THE PARENT BORROWER OF
THE CERTIFICATE REFERRED TO IN CLAUSE (C) BELOW, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION (AND SETTING FORTH THE UNDERLYING CALCULATIONS) SHALL BE DELIVERED TO
THE PARENT BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWERS SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE PARENT BORROWER OF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 


SECTION 2.15.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.10(E) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT
OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE PARENT BORROWER PURSUANT TO
SECTION 2.18 OR THE CAM EXCHANGE, THEN, IN ANY SUCH EVENT, THE BORROWERS SHALL
COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH
EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY
LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT REASONABLY DETERMINED BY SUCH LENDER
TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED
ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE LIBO
RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE
OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR,
IN THE CASE OF A FAILURE TO

 

60

--------------------------------------------------------------------------------


 

borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section (and setting forth
the underlying calculations) shall be delivered to the Parent Borrower and shall
be conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.


 


SECTION 2.16.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER
TAXES; PROVIDED THAT IF ANY BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED
TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE
INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE
ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


(B)  IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY (AND SETTING FORTH THE
UNDERLYING CALCULATIONS) DELIVERED TO THE PARENT BORROWER BY A LENDER OR THE
ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY A BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAWS OF THE JURISDICTION IN WHICH A BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT MADE BY SUCH BORROWER, SHALL DELIVER TO THE PARENT
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT

 

61

--------------------------------------------------------------------------------


 

the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Parent Borrower as will permit such payments to be made without withholding
or at a reduced rate.  Notwithstanding any other provision of this Section 2.16,
no such Foreign Lender shall be required to deliver any form pursuant to this
Section 2.16(e) that such Foreign Lender is not legally able to deliver.


 


(F)  IF THE ADMINISTRATIVE AGENT OR A LENDER (OR TRANSFEREE) DETERMINES, IN ITS
REASONABLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT TO WHICH A
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.16, IT SHALL PAY
OVER SUCH REFUND TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 2.16 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
TRANSFEREE) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE
BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
TRANSFEREE), AGREE TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY), TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IN THE
EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTHING CONTAINED IN THIS
SECTION 2.16(F) SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


SECTION 2.17.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS.  (A) 
(I) THE PARENT BORROWER AND EACH DOMESTIC SUBSIDIARY BORROWER SHALL MAKE EACH
PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.14, 2.15 OR 2.16, OR OTHERWISE) PRIOR TO
2:00 P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON
ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE
BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT ITS OFFICES AT 201 MERRITT 7, NORWALK, CONNECTICUT, EXCEPT PAYMENTS TO BE
MADE DIRECTLY TO THE ISSUING BANK, SWINGLINE LENDER OR COLLATERAL AGENT AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.14,
2.15, 2.16 AND 10.03 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND
PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED
THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED
BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY
FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE
ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS.

 

(ii)  The Canadian Subsidiary Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15, 2.16 or 10.03, or otherwise) prior to 2:00 p.m., New York
City time, on the date when due, in

 

62

--------------------------------------------------------------------------------


 

immediately available funds, without setoff or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the Canadian
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon.  All such payments shall be made to
the Canadian Lender at its offices at 11 King West 1500, Toronto, Ontario and
except that payments pursuant to other Loan Documents shall be made to the
Persons specified therein.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments under each Loan Document shall be made in dollars.


 


(B)  ANY PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT (I) NOT
CONSTITUTING EITHER (A) A SPECIFIC PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER
SUM PAYABLE UNDER THE LOAN DOCUMENTS (WHICH SHALL BE APPLIED AS SPECIFIED BY THE
BORROWERS), (B) A MANDATORY PREPAYMENT (WHICH SHALL BE APPLIED IN ACCORDANCE
WITH SECTION 2.10) OR (C) AMOUNTS TO BE APPLIED FROM THE COLLATERAL PROCEEDS
ACCOUNT (WHICH SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.10(C)) OR (II)
AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT SO ELECTS OR THE REQUIRED LENDERS SO DIRECT, SUCH FUNDS SHALL BE APPLIED
RATABLY AS FOLLOWS:

 

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Agents and the Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations);

 

second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services or Swap
Obligations);

 

third, to pay interest due in respect of the Protective Advances and any amounts
owing with respect to Banking Services;

 

fourth, to pay the principal of the Protective Advances;

 

fifth, to pay interest then due and payable on the Swingline Loans;

 

sixth, to pay the principal of the Swingline Loans;

 

seventh, if the Administrative Agent has declared the Loans then outstanding to
be due and payable (in whole) pursuant to Article VII and is not longer
permitting the Borrowers to request Domestic A Revolving Loans or Canadian
Revolving Loans (other than Protective Advances), then as follows:

 

(1)  to pay interest on the Domestic A Revolving Loans and the Canadian
Revolving Loans;

 

(2) to pay the principal of the Domestic A Revolving Loans and Canadian
Revolving Loans and unreimbursed LC Disbursements;

 

(3) to pay an amount to the Administrative Agent equal to 105% of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations;

 

63

--------------------------------------------------------------------------------


amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations;

 

(4) to pay any amounts owing with respect to Swap Obligations;

 

(5) to pay interest due in respect of the Domestic B Revolving Loans; and

 

(6) to pay the principal of the Domestic B Revolving Loans;

 

eighth, if the Administrative Agent has not declared the Loans then outstanding
to be due and payable (in whole or in part) pursuant to Article VII or has
declared the Loans then outstanding to be due and payable but is permitting the
Borrowers to request Domestic A Revolving Loans or Canadian Revolving Loans,
then as follows:

 

(1) first, to pay interest on the Loans;

 

(2) to pay the principal of the Domestic A Revolving Loans and Canadian
Revolving Loans and unreimbursed LC Disbursements;

 

(3) to pay an amount to the Administrative Agent equal to 105% of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations;

 

(4) to pay any amounts owing with respect to Swap Obligations; and

 

(5) to pay the principal of the Domestic B Revolving Loans; and

 

ninth, to the payment of any other Obligation due to the Agents or any Lender by
the Borrowers.

 

Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrowers, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans of the same Class
and, in any event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.15. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations in accordance
with the payment priorities established hereby.

 


(C)  AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF PRINCIPAL,
INTEREST, LC DISBURSEMENTS, FEES, PREMIUMS, REIMBURSABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO SECTION
10.03), AND OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS, MAY BE PAID FROM THE
PROCEEDS OF BORROWINGS MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY THE
BORROWER PURSUANT TO SECTION 2.03 OR A DEEMED REQUEST AS PROVIDED IN THIS
SECTION OR MAY BE DEDUCTED FROM ANY DEPOSIT ACCOUNT OF THE BORROWER MAINTAINED
WITH THE ADMINISTRATIVE AGENT. THE BORROWER HEREBY IRREVOCABLY

 

64

--------------------------------------------------------------------------------


 


AUTHORIZES (I) THE ADMINISTRATIVE AGENT TO MAKE A BORROWING FOR THE PURPOSE OF
PAYING EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER
OR ANY OTHER AMOUNT DUE UNDER THE LOAN DOCUMENTS AND AGREES THAT ALL SUCH
AMOUNTS CHARGED SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE LOANS, BUT SUCH A
BORROWING MAY ONLY CONSTITUTE A PROTECTIVE ADVANCE IF IT IS TO REIMBURSE COSTS,
FEES AND EXPENSES AS DESCRIBED IN SECTION 10.03) AND THAT ALL SUCH BORROWINGS
SHALL BE DEEMED TO HAVE BEEN REQUESTED PURSUANT TO SECTION 2.03, 2.04 OR 2.19,
AS APPLICABLE AND (II) THE ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF
THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH PAYMENT OF
PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE
UNDER THE LOAN DOCUMENTS. IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND
AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL,
UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(D)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS DOMESTIC A REVOLVING LOANS, CANADIAN REVOLVING LOANS OR PARTICIPATIONS IN
LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT
OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS DOMESTIC A REVOLVING
LOANS, CANADIAN REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY
OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE
(FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE DOMESTIC A REVOLVING LOANS,
CANADIAN REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE DOMESTIC A
REVOLVING LOANS, CANADIAN REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY ANY BORROWER PURSUANT TO
AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS DOMESTIC A REVOLVING LOANS, CANADIAN REVOLVING LOANS
OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN
TO A BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS PARAGRAPH SHALL APPLY). EACH BORROWER CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST ANY BORROWER RIGHTS OF SETOFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE PARENT
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
APPLICABLE BORROWER WILL NOT MAKE

 

65

--------------------------------------------------------------------------------


 


SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME, IN ITS SOLE DISCRETION, THAT
SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE. IN SUCH EVENT, IF NO BORROWER HAS IN FACT
MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY
BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(F)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D), 2.05(E), 2.06(B), 2.17(E) OR 10.03(C),
THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


 


SECTION 2.18. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS. (A)  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF ANY BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES (PROVIDED THAT, IF SUCH
COMPENSATION OR ADDITIONAL AMOUNTS RELATE TO A PARTICULAR CLASS OF LOANS, SUCH
DESIGNATION OR ASSIGNMENT MAY RELATE ONLY TO SUCH CLASS OF LOANS), IF, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD
ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.14 OR 2.16, AS THE
CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER. EACH BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF ANY BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE PARENT
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE PARENT
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND SWINGLINE LENDER, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN
THE CASE OF ALL OTHER AMOUNTS), (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING

 

66

--------------------------------------------------------------------------------


 


FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.14 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.16, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS AND (IV) WITH RESPECT TO COMPENSATION OR ADDITIONAL
AMOUNTS (BUT NOT DEFAULTS) IN RESPECT OF A PARTICULAR CLASS OF LOANS, SUCH
ASSIGNMENT MAY BE LIMITED TO SUCH CLASS OF LOANS. A LENDER SHALL NOT BE REQUIRED
TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE PARENT
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 


SECTION 2.19. PROTECTIVE ADVANCES. (A)  SUBJECT TO THE LIMITATIONS SET FORTH
BELOW, THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE BORROWERS AND THE LENDERS,
FROM TIME TO TIME IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION (BUT SHALL HAVE
ABSOLUTELY NO OBLIGATION TO), TO MAKE LOANS TO THE BORROWERS, ON BEHALF OF ALL
LENDERS, WHICH THE ADMINISTRATIVE AGENT, IN ITS REASONABLE DISCRETION, DEEMS
NECESSARY OR DESIRABLE (I) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION
THEREOF, (II) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT
OF THE LOANS AND OTHER OBLIGATIONS, OR (III) TO PAY ANY OTHER AMOUNT CHARGEABLE
TO OR REQUIRED TO BE PAID BY THE BORROWERS PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING PAYMENTS OF REIMBURSABLE EXPENSES (INCLUDING COSTS, FEES,
AND EXPENSES AS DESCRIBED IN SECTION 10.03) AND OTHER SUMS PAYABLE UNDER THE
LOAN DOCUMENTS (ANY OF SUCH LOANS ARE HEREIN REFERRED TO AS “PROTECTIVE
ADVANCES”); PROVIDED THAT, THE AGGREGATE AMOUNT OF PROTECTIVE ADVANCES
OUTSTANDING AT ANY TIME SHALL NOT AT ANY TIME EXCEED $10,000,000; AND PROVIDED
FURTHER THAT, THE AGGREGATE AMOUNT OF OUTSTANDING PROTECTIVE ADVANCES PLUS THE
AGGREGATE REVOLVING EXPOSURE SHALL NOT EXCEED (I) THE AGGREGATE UNUSED
COMMITMENTS OR (II) ANY APPLICABLE LIMITATION SET FORTH IN THE SENIOR FIRST LIEN
NOTE INDENTURE, THE SENIOR SECOND LIEN NOTE INDENTURE AND THE SENIOR
SUBORDINATED NOTE INDENTURE. PROTECTIVE ADVANCES MAY BE MADE EVEN IF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 4.03 HAVE NOT BEEN SATISFIED. THE
PROTECTIVE ADVANCES SHALL BE SECURED BY THE LIENS IN FAVOR OF THE COLLATERAL
AGENT IN AND TO THE COLLATERAL AND SHALL CONSTITUTE OBLIGATIONS HEREUNDER. ALL
PROTECTIVE ADVANCES SHALL BE ABR BORROWINGS. THE ADMINISTRATIVE AGENT’S
AUTHORIZATION TO MAKE PROTECTIVE ADVANCES MAY BE REVOKED AT ANY TIME BY THE
REQUIRED LENDERS. ANY SUCH REVOCATION MUST BE IN WRITING AND SHALL BECOME
EFFECTIVE PROSPECTIVELY UPON THE ADMINISTRATIVE AGENT’S RECEIPT THEREOF. AT ANY
TIME THAT THE AVAILABILITY AMOUNT IS GREATER THAN $0 AND THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 4.03 HAVE BEEN SATISFIED, THE ADMINISTRATIVE
AGENT MAY REQUEST THE DOMESTIC A REVOLVING LENDERS AND CANADIAN REVOLVING
LENDERS TO MAKE A DOMESTIC A REVOLVING LOAN OR CANADIAN REVOLVING LOAN, AS
APPLICABLE, TO REPAY A PROTECTIVE ADVANCE. AT ANY OTHER TIME THE ADMINISTRATIVE
AGENT MAY REQUIRE THE LENDERS TO FUND THEIR RISK PARTICIPATIONS DESCRIBED IN
SECTION 2.19(B).


 

(b)  Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Domestic A Lender
and Canadian Lender shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its Applicable Percentage. From and after
the date, if any, on which any Domestic A Lender or Canadian Lender is required
to fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Protective
Advance.

 

67

--------------------------------------------------------------------------------


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Parent Borrower represents and warrants to the Lenders that:

 


SECTION 3.01. ORGANIZATION; POWERS. EACH OF THE PARENT BORROWER AND THE
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND, WHERE APPLICABLE, IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL
REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND,
EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO
DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH
QUALIFICATION IS REQUIRED.


 


SECTION 3.02. AUTHORIZATION; ENFORCEABILITY. THE TRANSACTIONS ENTERED INTO AND
TO BE ENTERED INTO BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE
POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF
REQUIRED, STOCKHOLDER ACTION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH BORROWER AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO
WHICH ANY LOAN PARTY IS TO BE A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN
PARTY, WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH BORROWER
OR SUCH LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


 


SECTION 3.03. GOVERNMENTAL APPROVALS; NO CONFLICTS. THE TRANSACTIONS (A) DO NOT
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, EXCEPT SUCH AS HAVE
BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR, IF NOT OBTAINED OR
MADE, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT AND EXCEPT FILINGS NECESSARY TO PERFECT LIENS CREATED
UNDER THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION
OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE PARENT BORROWER
OR ANY OF THE SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL AUTHORITY, EXCEPT,
WITH RESPECT TO ANY VIOLATION OF APPLICABLE LAW OR REGULATION OR ANY ORDER OF
ANY GOVERNMENTAL AUTHORITY, TO THE EXTENT ANY SUCH VIOLATION WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY MATERIAL
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE PARENT BORROWER OR ANY
OF THE SUBSIDIARIES OR ITS ASSETS, EXCEPT TO THE EXTENT ANY SUCH VIOLATION,
DEFAULT OR RIGHT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, OR GIVE RISE TO A RIGHT THEREUNDER TO
REQUIRE ANY PAYMENT TO BE MADE BY THE PARENT BORROWER OR ANY OF THE
SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, EXCEPT LIENS
CREATED UNDER THE LOAN DOCUMENTS, THE SENIOR FIRST LIEN SECURITY DOCUMENTS AND
THE SENIOR SECOND LIEN SECURITY DOCUMENTS.


 


SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE. (A)  THE PARENT
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2004, REPORTED ON BY ERNST & YOUNG LLP,
INDEPENDENT PUBLIC ACCOUNTANTS AND

 

68

--------------------------------------------------------------------------------


 


(II) AS OF AND FOR THE FISCAL QUARTER ENDED JUNE 30, 2005, CERTIFIED BY ITS
CHIEF FINANCIAL OFFICER. SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH
FLOWS OF THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, AS OF SUCH DATES
AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP AND IN THE CASE OF CLAUSE (II)
ABOVE, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES.


 

(b)  The Parent Borrower has heretofore made available to the Lenders its pro
forma consolidated balance sheet as of September 30, 2005, prepared giving
effect to the Transactions as if the Transactions had occurred on such date.
Such pro forma consolidated balance sheet (i) has been prepared in good faith
based on the same assumptions used to prepare the applicable pro forma financial
statements, which were simultaneously made available to the Lenders (which
assumptions are believed by the Parent Borrower to be reasonable), (ii) is based
on the best information available to the Parent Borrower after due inquiry,
(iii) accurately reflects all material adjustments necessary to give effect to
the Transactions and (iv) presents fairly, in all material respects, the pro
forma financial position of the Parent Borrower and its consolidated
Subsidiaries as of September 30, 2005, as if the Transactions had occurred on
such date.

 


(C)  EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO ABOVE OR THE
NOTES THERETO, AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES HAS, AS OF THE EFFECTIVE DATE, ANY MATERIAL
CONTINGENT LIABILITIES, UNUSUAL LONG-TERM COMMITMENTS OR UNREALIZED LOSSES.


 


(D)  SINCE JUNE 30, 2005 OR AS OTHERWISE DISCLOSED TO THE AGENTS ON OR BEFORE
THE EFFECTIVE DATE, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR CONTINGENT
OR OTHER LIABILITIES OF THE PARENT BORROWER AND THE SUBSIDIARIES, TAKEN AS A
WHOLE.


 


SECTION 3.05. PROPERTIES. (A)  EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES
HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS (INCLUDING ITS MORTGAGED PROPERTIES), EXCEPT
FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS
BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED
PURPOSES AND OTHER PERMITTED ENCUMBRANCES.


 


(B)  EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES OWNS, OR IS LICENSED OR
OTHERWISE PERMITTED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND
OTHER INTELLECTUAL PROPERTY MATERIAL TO THE BUSINESS OF THE PARENT BORROWER AND
THE SUBSIDIARIES, TAKEN AS A WHOLE, AND THE USE THEREOF BY THE PARENT BORROWER
AND THE SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON,
EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)  SCHEDULE 3.05 SETS FORTH THE ADDRESS OF EACH PARCEL OF REAL PROPERTY THAT
IS OWNED OR LEASED (THE “REAL ESTATE”) BY THE PARENT BORROWER OR ANY OF THE
SUBSIDIARIES AS OF THE EFFECTIVE DATE.


 


(D)  AS OF THE EFFECTIVE DATE, NEITHER THE PARENT BORROWER NOR ANY OF THE
SUBSIDIARIES HAS RECEIVED NOTICE OF, OR HAS KNOWLEDGE OF, ANY PENDING OR
CONTEMPLATED

 

69

--------------------------------------------------------------------------------


 


CONDEMNATION PROCEEDING AFFECTING ANY MORTGAGED PROPERTY OR ANY SALE OR
DISPOSITION THEREOF IN LIEU OF CONDEMNATION. NEITHER ANY MORTGAGED PROPERTY NOR
ANY INTEREST THEREIN IS SUBJECT TO ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER
CONTRACTUAL RIGHT TO PURCHASE SUCH MORTGAGED PROPERTY OR INTEREST THEREIN HELD
BY ANY PERSON, OTHER THAN THE PARENT BORROWER OR ANY SUBSIDIARY LOAN PARTY.


 


SECTION 3.06. LITIGATION AND ENVIRONMENTAL MATTERS. (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED AGAINST
OR AFFECTING THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES (I) AS TO WHICH
THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) THAT INVOLVE ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS.


 


(B)  EXCEPT WITH RESPECT TO ANY MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT BE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER
THE PARENT BORROWER NOR ANY OF THE SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH
ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE
OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT
TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH
RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.


 


SECTION 3.07. COMPLIANCE WITH LAWS AND AGREEMENTS. EACH OF THE PARENT BORROWER
AND THE SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


SECTION 3.08. INVESTMENT COMPANY STATUS. NEITHER THE PARENT BORROWER NOR ANY OF
THE SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09. TAXES. EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES HAS TIMELY
FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN
FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY
IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE PARENT BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE,
HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT THAT THE
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


SECTION 3.10. ERISA. NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT. THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN INDIVIDUALLY (BASED ON THE ASSUMPTIONS USED
FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS
OF THE DATE OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS REFLECTING SUCH
AMOUNTS, EXCEED BY MORE THAN $25,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF
SUCH PLAN INDIVIDUALLY, AND THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT
OBLIGATIONS OF ALL UNDERFUNDED

 

70

--------------------------------------------------------------------------------


 


PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL
ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT AUDITED
FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $28,000,000
THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


SECTION 3.11. DISCLOSURE. THE PARENT BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO
ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. THE REPORTS, FINANCIAL
STATEMENTS, CERTIFICATES AND OTHER WRITTEN INFORMATION FURNISHED BY OR ON BEHALF
OF ANY LOAN PARTY TO ANY AGENT, EITHER ARRANGER OR ANY LENDER IN CONNECTION WITH
THE NEGOTIATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED
HEREUNDER OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO
FURNISHED), WHEN MADE OR DELIVERED, DID NOT CONTAIN ANY MATERIAL MISSTATEMENT OF
FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE
PARENT BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH
BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


 


SECTION 3.12. SUBSIDIARIES. SCHEDULE 3.12 SETS FORTH THE NAME OF, THE
JURISDICTION OF ORGANIZATION OF, AND THE DIRECT OR INDIRECT OWNERSHIP INTEREST
OF THE PARENT BORROWER IN, EACH SUBSIDIARY OF THE PARENT BORROWER AND IDENTIFIES
EACH SUBSIDIARY THAT IS A LOAN PARTY, IN EACH CASE AS OF THE EFFECTIVE DATE.


 


SECTION 3.13. INSURANCE. SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL INSURANCE
MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER AND THE SUBSIDIARIES AS OF THE
EFFECTIVE DATE. AS OF THE EFFECTIVE DATE, ALL PREMIUMS THAT ARE DUE AND PAYABLE
IN RESPECT OF SUCH INSURANCE HAVE BEEN PAID. THE PARENT BORROWER BELIEVES THAT
THE INSURANCE MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER AND THE
SUBSIDIARIES IS ADEQUATE.


 


SECTION 3.14. LABOR MATTERS. AS OF THE EFFECTIVE DATE, THERE ARE NO STRIKES,
LOCKOUTS OR SLOWDOWNS AGAINST THE PARENT BORROWER OR ANY SUBSIDIARY PENDING OR,
TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. ALL MATERIAL PAYMENTS DUE FROM
THE PARENT BORROWER OR ANY SUBSIDIARY, OR FOR WHICH ANY CLAIM MAY BE MADE
AGAINST THE PARENT BORROWER OR ANY SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE
HEALTH AND WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A
LIABILITY ON THE BOOKS OF THE PARENT BORROWER OR SUCH SUBSIDIARY. THE
CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION
OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE
BARGAINING AGREEMENT TO WHICH THE PARENT BORROWER OR ANY SUBSIDIARY IS BOUND.


 


SECTION 3.15. SOLVENCY. IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE EFFECTIVE DATE AND IMMEDIATELY FOLLOWING THE MAKING OF EACH LOAN
(IF ANY) MADE ON THE EFFECTIVE DATE AND AFTER GIVING EFFECT TO THE APPLICATION
OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR VALUE OF THE ASSETS OF EACH LOAN
PARTY, AT A FAIR VALUATION, WILL EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE; (B) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF
EACH LOAN PARTY WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE

 

71

--------------------------------------------------------------------------------


 


PROBABLE LIABILITY OF ITS DEBTS AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT
OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND MATURED;
(C) EACH LOAN PARTY WILL BE ABLE TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND
MATURED; AND (D) EACH LOAN PARTY WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH
WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW
CONDUCTED AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE EFFECTIVE DATE.


 


SECTION 3.16. SECURITY DOCUMENTS. (A)  THE PLEDGE AGREEMENTS ARE EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN (AND THE PROCEEDS THEREOF) AND, WHEN SUCH COLLATERAL IS
DELIVERED TO THE COLLATERAL AGENT, THE COLLATERAL AGENT SHALL HAVE A FULLY
PERFECTED FIRST-PRIORITY LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF AS
SECURITY FOR THE OBLIGATIONS, AS APPLICABLE, IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON.


 


(B)  THE SECURITY AGREEMENTS ARE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND
ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED THEREIN (AND THE
PROCEEDS THEREOF) AND, WHEN FINANCING STATEMENTS (AND/OR OTHER FILINGS, NOTICES
AND REGISTRATIONS, IN THE CASE OF COLLATERAL UNDER THE CANADIAN SECURITY
AGREEMENT) IN APPROPRIATE FORM ARE FILED WITH THE APPROPRIATE OFFICES IN EACH
RELEVANT JURISDICTION (INCLUDING THOSE SPECIFIED ON SCHEDULE 6 TO THE DOMESTIC
PERFECTION CERTIFICATE AND THOSE SPECIFIED ON SCHEDULE 6 TO THE CANADIAN
PERFECTION CERTIFICATE), THE COLLATERAL AGENT SHALL HAVE A FULLY PERFECTED LIEN
ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES
IN SUCH COLLATERAL (OTHER THAN THE INTELLECTUAL PROPERTY (AS DEFINED IN THE
DOMESTIC SECURITY AGREEMENT) AND, SUBJECT TO SECTION 9-315 OF THE NEW YORK
UNIFORM COMMERCIAL CODE (AND THE EQUIVALENT LEGISLATION IN OTHER JURISDICTIONS),
THE PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 6.03.


 


(C)  WHEN THE DOMESTIC SECURITY AGREEMENT (OR A SUMMARY THEREOF) IS FILED IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT
OFFICE, THE COLLATERAL AGENT SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY
INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE
INTELLECTUAL PROPERTY (AS DEFINED IN THE DOMESTIC SECURITY AGREEMENT) IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTERING A
SECURITY AGREEMENT, FINANCING STATEMENT OR ANALOGOUS DOCUMENT IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE,
AS APPLICABLE, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (IT
BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE MAY BE NECESSARY TO
PERFECT A LIEN ON REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS AND COPYRIGHTS
ACQUIRED BY THE LOAN PARTIES AFTER THE EFFECTIVE DATE), OTHER THAN WITH RESPECT
TO LIENS PERMITTED BY SECTION 6.03.


 


(D)  THE MORTGAGES ARE EFFECTIVE TO CREATE, SUBJECT TO THE EXCEPTIONS LISTED IN
EACH TITLE INSURANCE POLICY COVERING SUCH MORTGAGE, IN FAVOR OF THE COLLATERAL
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND
ENFORCEABLE LIEN ON ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO
THE MORTGAGED PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN THE
MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 3.16(D), THE COLLATERAL

 

72

--------------------------------------------------------------------------------


 


AGENT SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH MORTGAGED PROPERTIES AND, TO THE
EXTENT APPLICABLE, SUBJECT TO SECTION 9-315 OF THE NEW YORK UNIFORM COMMERCIAL
CODE (AND THE EQUIVALENT LEGISLATION IN OTHER JURISDICTIONS), THE PROCEEDS
THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER
THAN WITH RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO LIENS EXPRESSLY PERMITTED
BY SECTION 6.03.


 


SECTION 3.17. FEDERAL RESERVE REGULATIONS. (A)  NEITHER THE PARENT BORROWER NOR
ANY OF THE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR
CARRYING MARGIN STOCK.


 


(B)  NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, (I) TO PURCHASE OR CARRY MARGIN STOCK OR ANY SECURITY CONVERTIBLE
INTO OR EXCHANGEABLE FOR MARGIN STOCK, OR EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK OR ANY SECURITY CONVERTIBLE INTO
OR EXCHANGEABLE FOR MARGIN STOCK, OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED
FOR SUCH PURPOSE, OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF THE
PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATION U OR
REGULATION X.


 


SECTION 3.18. SENIOR SECURED OBLIGATIONS. ALL THE OBLIGATIONS CONSTITUTE
(A) ”CREDIT AGREEMENT OBLIGATIONS” UNDER AND AS DEFINED IN THE SENIOR FIRST LIEN
NOTE INDENTURE AND THE SENIOR SECOND LIEN NOTE INDENTURE (IN EACH CASE WITH
RESPECT TO THE FIRST-PRIORITY COLLATERAL), (B) ”SECOND-PRIORITY OBLIGATIONS”
UNDER AND AS DEFINED IN THE SENIOR FIRST LIEN NOTE INDENTURE AND “OTHER
SECOND-LIEN OBLIGATIONS” UNDER AND AS DEFINED IN THE SENIOR SECOND LIEN NOTE
INDENTURE (IN EACH CASE WITH RESPECT TO THE SECOND-PRIORITY COLLATERAL) AND
(C) ”SENIOR INDEBTEDNESS” AND “DESIGNATED SENIOR INDEBTEDNESS” UNDER AND AS
DEFINED IN THE SENIOR SUBORDINATED NOTE INDENTURE. THE LIENS GRANTED PURSUANT TO
THE SECURITY DOCUMENTS (A) IN RESPECT OF THE FIRST-PRIORITY COLLATERAL, ARE
PRIOR TO THE LIENS GRANTED PURSUANT TO THE SENIOR FIRST LIEN NOTE DOCUMENTS AND
THE SENIOR SECOND LIEN NOTE DOCUMENTS IN RESPECT OF SUCH COLLATERAL AND (B) IN
RESPECT OF THE SECOND-PRIORITY COLLATERAL, ARE EQUAL IN PRIORITY TO THE LIENS
GRANTED PURSUANT TO THE SENIOR SECOND LIEN NOTE DOCUMENTS IN RESPECT OF SUCH
COLLATERAL.


 


SECTION 3.19. RELATED NAMES. NONE OF HUNTSMAN CORPORATION CANADA INC.,  HUNTSMAN
CHEMICAL COMPANY OF CANADA INC., TIOXIDE CANADA INC., HUNTSMAN ICI (CANADA)
CORP., LA CORPORATION HUNTSMAN CANADA INC., HUNTSMAN CORPORATION CANADA INC./LA
CORPORATION HUNTSMAN CANADA INC., LA CORPORATION HUNTSMAN CANADA INC./HUNTSMAN
CORPORATION CANADA INC. OR HUNTSMAN - TIOXIDE CANADA INC. ARE SUBSIDIARIES OF
ANY LOAN PARTY.


 


SECTION 3.20. PERMANENT ESTABLISHMENT IN CANADA. NEITHER THE PARENT BORROWER NOR
PLIANT SOLUTIONS CORPORATION (A) MAINTAINS ANY LOCATION IN CANADA, (B) HAS ANY
INCOME ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN CANADA OR (C) IS REQUIRED TO
PAY ANY INCOME TAXES IN CANADA.

 

73

--------------------------------------------------------------------------------


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01. EFFECTIVE DATE. THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 10.02):


 

(A) THE AGENTS (OR THEIR RESPECTIVE COUNSEL) SHALL HAVE RECEIVED FROM THE PARENT
BORROWER, THE DOMESTIC SUBSIDIARY BORROWERS, THE CANADIAN SUBSIDIARY BORROWER
AND EACH LENDER, A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY.

 

(B) THE AGENTS SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE
AGENTS, THE ISSUING BANK AND THE LENDERS AND DATED THE EFFECTIVE DATE) OF EACH
OF (I) SIDLEY AUSTIN BROWN & WOOD LLP, COUNSEL FOR THE PARENT BORROWER, THE
DOMESTIC SUBSIDIARY BORROWERS AND THE GUARANTORS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENTS, (II) GENERAL COUNSEL OF THE PARENT BORROWER, THE
DOMESTIC SUBSIDIARY BORROWERS AND THE GUARANTORS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENTS, (III) VAN COTT, BAGLEY, CORNWALL & MCCARTHY, P.C.,
UTAH COUNSEL FOR THE PARENT BORROWER, THE GUARANTORS AND CERTAIN DOMESTIC
SUBSIDIARY BORROWERS, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENTS,
(IV) FASKEN MARTINEAU DUMOULIN LLP, CANADIAN COUNSEL FOR THE CANADIAN SUBSIDIARY
BORROWER AND PLIANT PACKAGING OF CANADA LTD., IN FORM AND SUBSTANCE SATISFACTORY
TO THE AGENTS, AND (V) STEWART MCKELVEY STIRLING SCALES, NOVA SCOTIA COUNSEL FOR
THE CANADIAN SUBSIDIARY BORROWER, IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENTS, AND, IN THE CASE OF EACH SUCH OPINION REQUIRED BY THIS PARAGRAPH,
COVERING SUCH OTHER MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR
THE TRANSACTIONS AS THE AGENTS SHALL REASONABLY REQUEST (INCLUDING THAT THE
ADMINISTRATIVE AGENT WILL BE ENTITLED TO ALL OF THE RIGHTS AND BENEFITS OF THE
“CREDIT AGENT” UNDER THE INTERCREDITOR AGREEMENT). EACH BORROWER HEREBY REQUESTS
SUCH COUNSEL TO DELIVER SUCH OPINIONS.

 

(C) THE AGENTS SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE AGENTS
OR THEIR RESPECTIVE COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION,
EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY, THE AUTHORIZATION OF THE
TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENTS AND THEIR RESPECTIVE COUNSEL.

 

(D) THE AGENTS SHALL HAVE RECEIVED A CERTIFICATE, DATED THE EFFECTIVE DATE AND
SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL OFFICER OF THE PARENT
BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A)
AND (B) OF SECTION 4.03.

 

(E) THE AGENTS SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON
OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT
OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY
ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

(F) THE AGENTS SHALL HAVE RECEIVED COUNTERPARTS OF THE DOMESTIC PLEDGE AGREEMENT
SIGNED ON BEHALF OF EACH LOAN PARTY (OTHER THAN THE CANADIAN SUBSIDIARY
BORROWER) AND THE CANADIAN PLEDGE AGREEMENT SIGNED ON BEHALF OF THE CANADIAN
SUBSIDIARY BORROWER, TOGETHER WITH CERTIFICATES (IF ANY) REPRESENTING ALL THE
OUTSTANDING

 

74

--------------------------------------------------------------------------------


 

EQUITY INTERESTS OF EACH SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN PARTY AS
OF THE EFFECTIVE DATE AFTER GIVING EFFECT TO THE TRANSACTIONS (EXCEPT THAT SUCH
DELIVERY OF CERTIFICATES REPRESENTING EQUITY INTERESTS OF A FOREIGN SUBSIDIARY
THAT IS NOT A LOAN PARTY MAY BE LIMITED TO 65% OF THE OUTSTANDING VOTING EQUITY
INTERESTS OF A FIRST-TIER FOREIGN SUBSIDIARY), PROMISSORY NOTES EVIDENCING ALL
INTERCOMPANY INDEBTEDNESS (OTHER THAN THE INTERCOMPANY INDEBTEDNESS SET FORTH ON
SCHEDULE 4.01(F)) OWED TO ANY LOAN PARTY BY THE PARENT BORROWER OR ANY
SUBSIDIARY AS OF THE EFFECTIVE DATE AFTER GIVING EFFECT TO THE TRANSACTIONS AND
STOCK POWERS AND INSTRUMENTS OF TRANSFER, ENDORSED IN BLANK, WITH RESPECT TO
SUCH CERTIFICATES AND PROMISSORY NOTES.

 

(G) THE AGENTS SHALL HAVE RECEIVED COUNTERPARTS OF THE DOMESTIC SECURITY
AGREEMENT SIGNED ON BEHALF OF EACH LOAN PARTY (OTHER THAN THE CANADIAN
SUBSIDIARY BORROWER) AND THE CANADIAN SECURITY AGREEMENT SIGNED ON BEHALF OF THE
CANADIAN SUBSIDIARY BORROWER, TOGETHER WITH THE FOLLOWING:

 

(i) all documents and instruments, including Uniform Commercial Code (or
equivalent) financing statements, required by the Security Agreements or by law
or reasonably requested by the Agents to be filed, registered or recorded to
create or perfect the Liens intended to be created under the Security
Agreements, in proper form for filing, registration or recordation; and

 

(ii) completed Perfection Certificates dated the Effective Date and signed by an
executive officer or Financial Officer of the Parent Borrower or the Canadian
Subsidiary Borrower, as applicable, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificates other than the jurisdictions set
forth on Schedule 4.01(g) and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Agents that the Liens indicated by such financing statements (or similar
documents) are permitted by Section 6.03 or have been released.

 

(H) THE AGENTS SHALL HAVE RECEIVED A COUNTERPART OF THE GUARANTEE AGREEMENT
SIGNED ON BEHALF OF EACH LOAN PARTY WHICH IS NOT A BORROWER.

 

(I) THE LENDERS SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 3.04, WHICH FINANCIAL STATEMENTS SHALL NOT BE MATERIALLY INCONSISTENT
WITH THE FINANCIAL STATEMENTS OR FORECASTS PREVIOUSLY PROVIDED TO THE LENDERS.

 

(J) THE LENDERS SHALL HAVE RECEIVED PROJECTIONS OF THE PARENT BORROWER AND THE
SUBSIDIARIES THROUGH THE FISCAL YEAR ENDING DECEMBER 31, 2008, PRESENTED ON A
MONTHLY BASIS THROUGH DECEMBER 31, 2006 AND ANNUALLY THEREAFTER (THE
“PROJECTIONS”), WHICH PROJECTIONS SHALL NOT BE MATERIALLY INCONSISTENT WITH THE
PROJECTIONS PREVIOUSLY PROVIDED TO THE AGENTS AND THE ARRANGERS.

 

(K) THE AGENTS SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THEM THAT THE
INSURANCE REQUIRED BY SECTION 5.07 IS IN EFFECT.

 

75

--------------------------------------------------------------------------------


 

(L) THE AGENTS SHALL HAVE RECEIVED COPIES OF THE SENIOR FIRST LIEN NOTE
DOCUMENTS, SENIOR SECOND LIEN NOTE DOCUMENTS AND THE SENIOR SUBORDINATED NOTE
DOCUMENTS, EACH CERTIFIED BY A FINANCIAL OFFICER AS COMPLETE AND CORRECT. THE
AGENTS AND THE ARRANGERS SHALL BE SATISFIED WITH THE TERMS OF THE SENIOR FIRST
LIEN NOTE DOCUMENTS, THE SENIOR SECOND LIEN NOTE DOCUMENTS, THE SENIOR
SUBORDINATED NOTE DOCUMENTS AND THE INTERCREDITOR AGREEMENT.

 

(M) THE AGENTS SHALL HAVE RECEIVED AN AGREEMENT EXECUTED BY EACH LOAN PARTY
UNDER THE EXISTING CREDIT AGREEMENT REAFFIRMING ITS OBLIGATIONS UNDER EACH LOAN
DOCUMENT TO WHICH SUCH LOAN PARTY IS A PARTY THERETO, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENTS.

 

(N) THE LENDERS SHALL HAVE RECEIVED A PRO FORMA CONSOLIDATED BALANCE SHEET OF
THE PARENT BORROWER AS OF SEPTEMBER 30, 2005 REFLECTING ALL PRO FORMA
ADJUSTMENTS AS IF THE TRANSACTIONS HAD BEEN CONSUMMATED ON SUCH DATE, AND SUCH
PRO FORMA CONSOLIDATED BALANCE SHEET SHALL BE CONSISTENT IN ALL MATERIAL
RESPECTS WITH THE FORECASTS AND OTHER INFORMATION PREVIOUSLY PROVIDED TO THE
LENDERS. AFTER GIVING EFFECT TO THE TRANSACTIONS, THE PARENT BORROWER AND THE
SUBSIDIARIES SHALL NOT HAVE ANY OUTSTANDING INDEBTEDNESS OR PREFERRED STOCK
OTHER THAN (I) INDEBTEDNESS INCURRED UNDER THE LOAN DOCUMENTS, (II) THE SENIOR
FIRST LIEN NOTES, (III) THE SENIOR SECOND LIEN NOTES, (IV) THE SENIOR
SUBORDINATED NOTES, (V) THE EXISTING PREFERRED STOCK AND (VI) THE INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 6.01(II).

 

(O) THE AGENTS SHALL BE REASONABLY SATISFIED AS TO THE AMOUNT AND NATURE OF ANY
CONTINGENT LIABILITIES RELATING TO ENVIRONMENTAL AND EMPLOYEE HEALTH AND SAFETY
EXPOSURES TO WHICH THE PARENT BORROWER AND THE SUBSIDIARIES MAY BE SUBJECT, AND
WITH THE PLANS OF THE PARENT BORROWER AND THE SUBSIDIARIES WITH RESPECT THERETO.

 

(P) EACH AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION
REQUESTED BY IT TO SATISFY THE REQUIREMENTS OF BANK REGULATORY AUTHORITIES UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE USA PATRIOT ACT.

 

(Q) THE AGENTS SHALL HAVE RECEIVED A COMPLETED BORROWING BASE CERTIFICATE THAT
SETS FORTH THE PRO FORMA OPENING BORROWING BASE.

 

(R) THE AGENTS SHALL HAVE (I) RECEIVED THE RESULTS OF A FIELD EXAMINATION WITH
RESPECT TO THE ACCOUNTS RECEIVABLE AND INVENTORY OF THE PARENT BORROWER AND THE
SUBSIDIARIES AND AN INVENTORY APPRAISAL WITH RESPECT TO THE INVENTORY OF THE
PARENT BORROWER AND THE SUBSIDIARIES, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENTS AND (II) OTHERWISE HAVE COMPLETED ITS
BUSINESS AND LEGAL DUE DILIGENCE, WITH RESULTS SATISFACTORY TO THE AGENTS.

 

(S) THE AGENTS SHALL HAVE RECEIVED A FULLY EXECUTED COPY OF THE NOTICE OF CHANGE
OF COLLATERAL AGENT’S ACCOUNT FROM THE EXISTING COLLATERAL AGENT TO (A) WACHOVIA
BANK, NATIONAL ASSOCIATION (“WACHOVIA”), (B) LASALLE BANK NATIONAL ASSOCIATION
(“LASALLE”)

 

76

--------------------------------------------------------------------------------


 

AND (C) THE BANK OF NOVA SCOTIA (“BONS” AND TOGETHER WITH WACHOVIA AND LASALLE,
THE “DEPOSITORY BANKS”).

 

(T) AFTER GIVING EFFECT TO ALL BORROWINGS TO BE MADE ON THE EFFECTIVE DATE AND
THE ISSUANCE OF ANY LETTERS OF CREDIT ON THE EFFECTIVE DATE AND PAYMENT OF ALL
FEES AND EXPENSES DUE HEREUNDER, AND WITH ALL OF THE LOAN PARTIES’ INDEBTEDNESS,
LIABILITIES, AND OBLIGATIONS CURRENT, THE AVAILABILITY AMOUNT SHALL NOT BE LESS
THAN $7,000,000.

 

(U) THE CORPORATE CAPITAL AND OWNERSHIP STRUCTURE OF EACH LOAN PARTY AND THE
TERMS AND CONDITIONS OF ALL INDEBTEDNESS OF EACH LOAN PARTY SHALL BE ACCEPTABLE
TO THE AGENTS IN THEIR SOLE DISCRETION.

 

(V) THE AGENTS SHALL HAVE RECEIVED EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY
TO THEM IN THEIR SOLE DISCRETION THAT THE HOLDERS OF THE SENIOR SUBORDINATED
NOTES SHALL HAVE CONSENTED TO THE STRUCTURE OF THE DOMESTIC A REVOLVER, THE
CANADIAN REVOLVER AND DOMESTIC B REVOLVER.

 

(W) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AS ANY
AGENT, THE ISSUING BANK, ANY LENDER OR THEIR RESPECTIVE COUNSEL MAY HAVE
REASONABLY REQUESTED.

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) at or
prior to 5:00 p.m., New York City time, on November 21, 2005. The Administrative
Agent shall notify the Parent Borrower and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.

 


SECTION 4.02. SUBSEQUENT TO THE EFFECTIVE DATE. THE OBLIGATION OF THE LENDERS TO
CONTINUE TO MAKE OR MAINTAIN LOANS (OR OTHERWISE EXTEND CREDIT HEREUNDER) AND OF
THE ISSUING BANK TO CONTINUE TO ISSUE LETTERS OF CREDIT IS SUBJECT TO THE
FULFILLMENT, ON OR BEFORE THE DATE APPLICABLE THERETO, IF ANY, OF EACH OF THE
CONDITIONS SUBSEQUENT SET FORTH BELOW (UNLESS WAIVED IN ACCORDANCE WITH SECTION
10.02):


 

(A) WITHIN 10 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE AGENTS SHALL HAVE
RECEIVED THE RESULTS OF A SEARCH OF THE UNIFORM COMMERCIAL CODE (OR EQUIVALENT)
FILINGS MADE WITH RESPECT TO THE LOAN PARTIES IN THE JURISDICTIONS SET FORTH ON
SCHEDULE 4.01(G)  AND COPIES OF THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS)
DISCLOSED BY SUCH SEARCH AND EVIDENCE REASONABLY SATISFACTORY TO THE AGENTS THAT
THE LIENS INDICATED BY SUCH FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) ARE
PERMITTED BY SECTION 6.03 OR HAVE BEEN RELEASED;

 

(B) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE COLLATERAL AGENT
SHALL HAVE RECEIVED:

 

(i) counterparts of an amendment to each Existing Mortgage signed on behalf of
the record owner of such Mortgaged Property, in form and substance satisfactory
to the Collateral Agent;

 

77

--------------------------------------------------------------------------------


 

(ii) endorsements to the Existing Title Policies, insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.03, in form and substance
satisfactory to the Collateral Agent, together with such coinsurance and
reinsurance as the Collateral Agent or the Required Lenders may reasonably
request;

 

(iii) copies of all existing surveys and such other information and documents
with respect to the Mortgaged Properties as shall be necessary for the aforesaid
title insurance policies to be issued without a survey exception;

 

(iv) a UCC amendment to the fixture financing statement for the Mortgaged
Property in Pittsburgh County, Oklahoma to be filed in the appropriate
jurisdiction as necessary, in the Collateral Agent’s sole discretion, to
continue the perfection of the Collateral Agent’s Lien on such Mortgaged
Property;

 

(v) a favorable written opinion (addressed to Agents, the Issuing Bank and the
Lenders) of local counsel for each of the Mortgaged Properties located in
Tennessee, Virginia and Oklahoma, substantially in a form agreed to by the
Agents, covering such matters relating to the Loan Parties, the Loan Documents
or the Transactions as the Agents shall reasonably request; and

 

(vi) such other customary documentation with respect to the Mortgaged Properties
as the Collateral Agent may reasonably require; and

 

(C) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE COLLATERAL AGENT
SHALL HAVE RECEIVED DULY EXECUTED COPIES OF AMENDED AND RESTATED DEPOSIT ACCOUNT
CONTROL AGREEMENTS WITH EACH DEPOSITORY BANK COVERING THE LOAN PARTIES’ ACCOUNTS
AT SUCH DEPOSITORY BANK, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
COLLATERAL AGENT.

 

(D) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE THAT (I) THE NAME ON ACCOUNT NUMBER 1014-770 AT THE
BANK OF MONTREAL HAS BEEN CHANGED FROM THE PARENT BORROWER TO PLIANT CORPORATION
OF CANADA LTD. AND (II) THE JUDGMENTS AGAINST THE PARENT BORROWER IN KING
COUNTY, WASHINGTON IN FAVOR OF INFONET INC. AND ARROW FINANCIAL SERVICES HAVE
BEEN SATISFIED.

 

(E) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE AGENTS SHALL HAVE
RECEIVED A FAVORABLE WRITTEN OPINION (ADDRESSED TO AGENTS, THE ISSUING BANK AND
THE LENDERS) OF FOREIGN COUNSEL IN EACH JURISDICTION LISTED ON SCHEDULE 4.02,
SUBSTANTIALLY IN A FORM AGREED TO BY THE AGENTS, COVERING SUCH MATTERS RELATING
TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS AS THE AGENTS SHALL
REASONABLY REQUEST.

 

(F) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE OR THE DOCUMENTATION REQUIRED BY SECTION 5.12, AS
APPLICABLE, THAT (I)

 

78

--------------------------------------------------------------------------------


 

PLIANT INVESTMENT, INC. HAS EITHER (A)(1) MERGED INTO OR CONSOLIDATED WITH A
LOAN PARTY OR (2) LIQUIDATED OR DISSOLVED OR (B) BECOME A BORROWER OR GUARANTOR
PURSUANT TO SECTION 5.12 AND (II) ALLIANT COMPANY LLC HAS EITHER (A)(1) MERGED
INTO OR CONSOLIDATED WITH A LOAN PARTY OR (2) LIQUIDATED OR DISSOLVED OR (B) HAD
ITS MEMBERSHIP INTERESTS PLEDGED TO THE COLLATERAL AGENT BY PLIANT INVESTMENT
INC. PURSUANT TO SECTION 5.12.

 

(G) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE COLLATERAL AGENT
SHALL HAVE RECEIVED A DULY EXECUTED COPY OF A DEPOSIT ACCOUNT CONTROL AGREEMENT
BETWEEN THE COLLATERAL AGENT, THE CANADIAN SUBSIDIARY BORROWER AND THE
APPLICABLE DEPOSITORY BANK, IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL
AGENT.

 

(H) WITHIN 30 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) EVIDENCE THAT THE PPSA FILINGS REFERRED TO IN THE
CANADIAN FILINGS CERTIFICATE HAVE BEEN (A) MODIFIED TO REFLECT THE APPROPRIATE
DESCRIPTION OF ASSETS COVERED THEREBY OR (B) TERMINATED OR (II) AN ESTOPPEL
LETTER FROM THE APPLICABLE SECURED PARTY OF RECORD ON THE PPSA FILINGS REFERRED
TO IN THE CANADIAN FILINGS CERTIFICATE WHICH LETTER SHALL INDICATE THAT
NOTWITHSTANDING THE DESCRIPTION OF THE ASSETS COVERED BY THE SUCH PPSA FILING,
THE LIEN EVIDENCED BY SUCH PPSA FILING IS LIMITED TO A LIEN PERMITTED BY SECTION
6.02.

 

(I) WITHIN 10 DAYS OF THE EFFECTIVE DATE (OR SUCH LONGER PERIOD OF TIME AS MAY
BE ACCEPTABLE TO THE AGENTS IN THEIR SOLE DISCRETION), THE COLLATERAL AGENT
SHALL HAVE RECEIVED A MASTER PROMISSORY NOTE EVIDENCING ALL INTERCOMPANY
INDEBTEDNESS SET FORTH ON SCHEDULE 4.01(F) TOGETHER WITH A NOTE POWER, ENDORSED
IN BLANK.

 


SECTION 4.03. EACH CREDIT EVENT. THE OBLIGATION OF EACH LENDER TO MAKE A LOAN ON
THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR
EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 

(A) THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT AND THOSE NOT SO
QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE IN WHICH CASE
SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE.

 

(B) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

(C) AT THE TIME OF, AND AFTER GIVING EFFECT TO, SUCH BORROWING OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, (I) THE TOTAL DOMESTIC
A REVOLVING EXPOSURES SHALL NOT EXCEED THE TOTAL AMOUNT OF THE DOMESTIC A
COMMITMENTS, (II) THE TOTAL DOMESTIC B REVOLVING EXPOSURES SHALL NOT EXCEED THE
TOTAL AMOUNT OF THE DOMESTIC B COMMITMENTS, (III) THE TOTAL CANADIAN REVOLVING
EXPOSURES SHALL NOT EXCEED

 

79

--------------------------------------------------------------------------------


 

THE TOTAL AMOUNT OF THE CANADIAN COMMITMENTS, (IV) THE TOTAL REVOLVING A
EXPOSURES EXCEEDING THE LESSER OF (A) THE TOTAL AMOUNT OF THE DOMESTIC A
COMMITMENTS PLUS THE CANADIAN COMMITMENTS AND (B) THE BORROWING BASE A THEN IN
EFFECT AND (V) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE LESSER OF
(A) THE TOTAL AMOUNT OF THE COMMITMENTS AND (B) THE AGGREGATE BORROWING BASE
THEN IN EFFECT.

 

(D) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OFFICERS’ CERTIFICATE (AS
DEFINED IN THE SENIOR FIRST LIEN NOTE INDENTURE, THE SENIOR SECOND LIEN NOTE
INDENTURE AND THE SENIOR SUBORDINATED NOTE INDENTURE) OF THE PARENT BORROWER,
DATED THE DATE OF SUCH BORROWING, OR THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT (DELIVERED, AND CONTAINING A STATEMENT THAT
IT WAS DELIVERED, IN GOOD FAITH AFTER REASONABLE INVESTIGATION) TO THE EFFECT
THAT SUCH BORROWING, OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT, DOES NOT VIOLATE THE PROVISIONS OF THE SENIOR FIRST LIEN NOTE
INDENTURE, THE SENIOR SECOND LIEN NOTE INDENTURE AND THE SENIOR SUBORDINATED
NOTE INDENTURE (INCLUDING A REASONABLY DETAILED SUMMARY AS TO THE CALCULATIONS
NECESSARY TO DETERMINE THE ABSENCE OF ANY SUCH VIOLATION).

 

The making of any Loan on the occasion of each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Parent Borrower on the date
thereof as to the matters specified in paragraphs (a), (b) and (c) of this
Section.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 


SECTION 5.01. FINANCIAL STATEMENTS AND OTHER INFORMATION. THE PARENT BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT, WHICH WILL DELIVER TO EACH OTHER AGENT
AND EACH LENDER:


 

(A) WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT BORROWER, ITS
AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

80

--------------------------------------------------------------------------------


 

(B) WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE PARENT BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES;

 

(C) WITHIN 30 DAYS AFTER THE END OF EACH FISCAL MONTH OF EACH FISCAL YEAR (OR
WITHIN 45 DAYS AFTER THE END OF EACH FINAL FISCAL MONTH OF EACH FISCAL QUARTER)
OF THE PARENT BORROWER, (I) ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS AS OF THE END OF AND FOR SUCH FISCAL MONTH AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF
THE BALANCE SHEET, AS OF THE END OF) (A) THE PREVIOUS FISCAL YEAR AND (B) THE
PROJECTIONS, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND (II) INFORMATION TO SUPPORT THE
CALCULATION OF THE FIXED CHARGE COVERAGE RATIO AS OF THE END OF AND FOR SUCH
FISCAL MONTH, CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS;

 

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A), (B)
OR (C) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE PARENT BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
WITH RESPECT TO COMPLIANCE WITH SECTION 6.09, (III) SETTING FORTH REASONABLY
DETAILED CALCULATIONS OF THE FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF
THE LAST FISCAL PERIOD COVERED BY SUCH FINANCIAL STATEMENTS AND (IV) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE PARENT BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(E) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A)
ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY
BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES);

 

(F) NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON WEDNESDAY OF EACH WEEK, AND
AT ANY TIME AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AT SUCH OTHER
TIMES AS MAY BE REQUESTED BY ANY AGENT, A COMPLETED BORROWING BASE CERTIFICATE
CALCULATING AND CERTIFYING THE BORROWING BASES AS OF THE LAST DAY OF THE PRIOR
WEEK AND ACCOMPANIED BY SUCH SUPPORTING DETAIL AND DOCUMENTATION AS SHALL BE
REASONABLY REQUESTED BY ANY AGENT;

 

81

--------------------------------------------------------------------------------


 

PROVIDED, HOWEVER, THAT (A) THE UNIT COST FOR ELIGIBLE RAW MATERIALS MAY BE
CALCULATED AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING CALENDAR MONTH AND
(B) THE COST FOR POLYVINYL CHLORIDE (PVC) RESIN, POLYETHYLENE (PE) RESIN AND
POLYPROPYLENE (PP) RESIN MAY BE CALCULATED ON A WEEKLY AVERAGE BASIS;

 

(G) TO THE EXTENT REQUESTED BY ANY AGENT AT ANY TIME WHEN IT REASONABLY BELIEVES
THAT THE THEN-EXISTING BORROWING BASE CERTIFICATE IS MATERIALLY INACCURATE OR
THAT EITHER BORROWING BASE AT SUCH TIME WOULD, IF CALCULATED AT SUCH TIME, BE
MATERIALLY DIFFERENT THAN SUCH BORROWING BASE REFLECTED IN SUCH THEN-EXISTING
BORROWING BASE CERTIFICATE, WITHIN 10 BUSINESS DAYS OF SUCH REQUEST, A COMPLETED
BORROWING BASE CERTIFICATE THAT SATISFIES THE REQUIREMENTS OF SECTION 5.01(F)
SHOWING SUCH BORROWING BASE AS OF THE DATE SO REQUESTED, ACCOMPANIED BY THE
REPORTS AND SUPPORTING INFORMATION CONTEMPLATED THEREBY OR OTHERWISE REQUESTED
BY ANY AGENT;

 

(H) WITHIN TWO BUSINESS DAYS OF ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
CONCERNING THE AMOUNT, COMPOSITION AND MANNER OF COMPUTATION OF THE BORROWING
BASES AS ANY AGENT MAY REASONABLY REQUEST (IN SUCH DETAIL AS MAY REASONABLY BE
REQUESTED BY ANY AGENT);

 

(I) NOT LATER THAN 45 DAYS FOLLOWING THE COMMENCEMENT OF EACH FISCAL YEAR OF THE
PARENT BORROWER, A DETAILED CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING
A PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED
OPERATIONS AND CASH FLOW AS OF THE END OF AND FOR SUCH FISCAL YEAR), PRESENTED
ON A MONTHLY BASIS, AND, PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF
SUCH BUDGET;

 

(J) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE PARENT
BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SEC, OR WITH ANY NATIONAL
SECURITIES EXCHANGE, AS THE CASE MAY BE;

 

(K) PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE PARENT BORROWER
OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY REASONABLY REQUEST;

 

(L) AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS OF AFTER THE
END OF EACH CALENDAR MONTH, AND AT SUCH OTHER TIMES AS MAY BE REQUESTED BY ANY
AGENT, AS OF THE PERIOD THEN ENDED:

 

(i) with respect to each Borrower, a summary of Inventory by location and type
and, if requested by any Agent, a supporting perpetual Inventory report, in each
case accompanied by such supporting detail and documentation as may be
reasonably requested by any Agent;

 

(ii) with respect to each Borrower, a monthly trial balance showing Accounts
outstanding aged from invoice date as follows:  1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as may be reasonably requested by any Agent;

 

82

--------------------------------------------------------------------------------


 

(iii) with respect to each Borrower, a schedule and aging of such Borrower’s
accounts payable; and

 

(iv) with respect to each Borrower, a report from the resin integration purchase
system (RIPS) listing all resin payments due as of the date of delivery of such
report; and

 

(M) AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS OF AFTER THE
END OF EACH CALENDAR MONTH, AND AT SUCH OTHER TIMES AS MAY BE REQUESTED BY ANY
AGENT, A REPORT SETTING FORTH ADDITIONS AND REDUCTIONS (CASH AND NON-CASH) WITH
RESPECT TO ACCOUNTS OF EACH BORROWER, AS OF THE PERIOD THEN ENDED.

 


SECTION 5.02. NOTICES OF MATERIAL EVENTS. THE PARENT BORROWER WILL FURNISH TO
EACH AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 

(A) THE OCCURRENCE OF ANY DEFAULT;

 

(B) THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE OF AN
EXECUTIVE OFFICER OR A FINANCIAL OFFICER OF THE PARENT BORROWER, AFFECTING THE
PARENT BORROWER OR ANY AFFILIATE THEREOF THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C) ANY DOWNGRADE OF THE RATINGS OF THE PARENT BORROWER’S SENIOR SECURED
INDEBTEDNESS FOR BORROWED MONEY BY S&P, MOODY’S OR ANY OTHER RATING AGENCY;

 

(D) THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE PARENT BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $5,000,000; AND

 

(E) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR WOULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 


SECTION 5.03. INFORMATION REGARDING COLLATERAL. (A)  THE PARENT BORROWER WILL
FURNISH TO THE AGENTS 10 DAY’S PRIOR WRITTEN NOTICE OF ANY CHANGE (I) IN ANY
LOAN PARTY’S CORPORATE NAME OR IN ANY TRADE NAME USED TO IDENTIFY IT IN THE
CONDUCT OF ITS BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN THE
LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF
BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO
COLLATERAL OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL OWNED BY IT
HAVING AN AGGREGATE FAIR VALUE IN EXCESS OF $100,000 IS LOCATED (INCLUDING THE
ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), (III) IN ANY LOAN PARTY’S
IDENTITY OR CORPORATE STRUCTURE, (IV) IN ANY LOAN PARTY’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER OR OTHER ORGANIZATIONAL IDENTIFICATION NUMBER (OR, WITH
RESPECT TO EACH FOREIGN SUBSIDIARY, ANY COMPARABLE IDENTIFICATION NUMBERS ISSUED
BY

 

83

--------------------------------------------------------------------------------


 


ANY GOVERNMENTAL AUTHORITY) OR (V) IN ANY LOAN PARTY’S JURISDICTION OF
INCORPORATION OR ORGANIZATION. THE PARENT BORROWER AGREES NOT TO EFFECT OR
PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE
BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE (OR THE EQUIVALENT LEGISLATION OF
OTHER JURISDICTIONS) OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL
AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND
PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL; PROVIDED THAT THE COLLATERAL
AGENT SHALL TAKE ANY ACTION REASONABLY REQUESTED BY THE PARENT BORROWER TO
MAINTAIN A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL.


 


(B)  EACH QUARTER, AT THE TIME OF DELIVERY OF ANNUAL OR QUARTERLY FINANCIAL
STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR OR FISCAL QUARTER PURSUANT
TO CLAUSE (A) OR CLAUSE (B) OF SECTION 5.01, THE PARENT BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER AND THE CHIEF
LEGAL OFFICER OF THE PARENT BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS
APPLICABLE, (I) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION 2 OF
THE DOMESTIC PERFECTION CERTIFICATE AND SECTION 2 OF THE CANADIAN PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE APPLICABLE PERFECTION CERTIFICATE DELIVERED ON THE
EFFECTIVE DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO
THIS SECTION AND (II) CERTIFYING THAT ALL UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE) OR OTHER APPROPRIATE
FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND
REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF
RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH
JURISDICTION IDENTIFIED PURSUANT TO CLAUSE (I) ABOVE TO THE EXTENT NECESSARY TO
PROTECT AND PERFECT THE SECURITY INTERESTS UNDER THE SECURITY AGREEMENTS FOR A
PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE DATE OF SUCH CERTIFICATE (EXCEPT AS
NOTED THEREIN WITH RESPECT TO ANY CONTINUATION STATEMENTS TO BE FILED WITHIN
SUCH PERIOD).


 


SECTION 5.04. EXISTENCE; CONDUCT OF BUSINESS. THE PARENT BORROWER WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS,
TRADEMARKS AND TRADE NAMES MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE PARENT
BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE; PROVIDED THAT THE FOREGOING
SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 6.04.


 


SECTION 5.05. PAYMENT OF OBLIGATIONS; COMPLIANCE WITH LEASES. (A)  THE PARENT
BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, PAY (I) ALL MATERIAL
TAXES AND OTHER CHARGES OF ANY GOVERNMENTAL AUTHORITY IMPOSED ON IT OR ANY OF
ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS FRANCHISES, BUSINESS,
INCOME OR PROPERTY BEFORE ANY MATERIAL PENALTY OR INTEREST ACCRUES THEREON AND
(II) ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES)
FOR SUMS THAT HAVE BECOME DUE AND PAYABLE AND THAT BY LAW HAVE OR MAY BECOME A
LIEN (OTHER THAN A LIEN PERMITTED UNDER SECTION 6.03) UPON ANY OF THE PROPERTY
OR ASSETS OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, PRIOR TO THE TIME
WHEN ANY PENALTY OR FINE SHALL BE INCURRED WITH RESPECT THERETO, EXCEPT WHERE
(A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEDURES OR PROCEEDINGS, (B) THE PARENT BORROWER OR SUCH
SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN
ACCORDANCE WITH GAAP, (C) SUCH CONTEST EFFECTIVELY SUSPENDS COLLECTION OF THE
CONTESTED OBLIGATION AND THE

 

84

--------------------------------------------------------------------------------


 


ENFORCEMENT OF ANY LIEN SECURING SUCH OBLIGATION AND (D) THE FAILURE TO MAKE
PAYMENT PENDING SUCH CONTEST WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(B)  THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO,
COMPLY WITH ALL MATERIAL TERMS OF EACH LEASE UNDER WHICH THE PARENT BORROWER OR
ANY SUBSIDIARY LEASES ANY PROPERTY, AS LESSEE, AND AT WHICH ACCOUNTS OR
INVENTORY THAT IS INCLUDED IN THE CALCULATION OF THE BORROWING BASES IS LOCATED.


 


SECTION 5.06. MAINTENANCE OF PROPERTIES. THE PARENT BORROWER WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO
THE CONDUCT OF THE BUSINESS OF THE PARENT BORROWER AND THE SUBSIDIARIES TAKEN AS
A WHOLE IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


SECTION 5.07. INSURANCE. THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, MAINTAIN INSURANCE WITH RESPECT TO ITS MATERIAL PROPERTIES AND
BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS. SUCH INSURANCE SHALL BE MAINTAINED WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, EXCEPT THAT A PORTION OF SUCH INSURANCE PROGRAM (NOT TO EXCEED THAT
WHICH IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN THE SAME OR SIMILAR
BUSINESS OR HAVING SIMILAR PROPERTIES SIMILARLY SITUATED) MAY BE EFFECTED
THROUGH SELF-INSURANCE, PROVIDED ADEQUATE RESERVES THEREFOR, IN ACCORDANCE WITH
GAAP, ARE MAINTAINED. ALL INSURANCE POLICIES OR CERTIFICATES (OR CERTIFIED
COPIES THEREOF) WITH RESPECT TO SUCH INSURANCE (A) SHALL, SUBJECT TO THE TERMS
OF THE INTERCREDITOR AGREEMENT, BE ENDORSED TO THE COLLATERAL AGENT’S REASONABLE
SATISFACTION FOR THE BENEFIT OF THE LENDERS (INCLUDING BY NAMING THE COLLATERAL
AGENT AS LOSS PAYEE OR ADDITIONAL INSURED, AS APPROPRIATE); AND (B) SHALL STATE
THAT SUCH INSURANCE POLICY SHALL NOT BE CANCELED WITHOUT 30 DAYS’ PRIOR WRITTEN
NOTICE THEREOF (OR, IN CONNECTION WITH ANY CANCELLATION RESULTING FROM THE
NON-PAYMENT OF PREMIUMS, 10 DAYS’ PRIOR WRITTEN NOTICE THEREOF). THE PARENT
BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY MATERIAL CHANGE
OR REVISION, OR NOTICE OF EXPIRATION OR NON-RENEWAL, WITH RESPECT TO ANY SUCH
INSURANCE POLICY. THE PARENT BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT,
ON THE EFFECTIVE DATE AND ON THE DATE OF DELIVERY OF EACH ANNUAL FINANCIAL
STATEMENT, FULL INFORMATION AS TO THE INSURANCE CARRIED. AT ANY TIME THAT
INSURANCE AT LEVELS DESCRIBED IN SCHEDULE 5.07 IS NOT BEING MAINTAINED BY OR ON
BEHALF OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, THE PARENT BORROWER
WILL NOTIFY THE LENDERS IN WRITING WITHIN TWO BUSINESS DAYS THEREOF AND, IF
THEREAFTER NOTIFIED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO DO
SO, THE PARENT BORROWER OR ANY SUCH SUBSIDIARY, AS THE CASE MAY BE, SHALL OBTAIN
INSURANCE AT SUCH LEVELS AT LEAST EQUAL TO THOSE SET FORTH ON SCHEDULE 5.07;
PROVIDED THAT SUCH INSURANCE CAN BE OBTAINED AT COMMERCIALLY REASONABLE RATES.


 


SECTION 5.08. CASUALTY AND CONDEMNATION. (A)  THE PARENT BORROWER WILL FURNISH
TO EACH AGENT AND THE LENDERS PROMPT WRITTEN NOTICE OF ANY CASUALTY OR OTHER
INSURED DAMAGE TO ANY PORTION OF ANY COLLATERAL OR THE COMMENCEMENT OF ANY
ACTION OR PROCEEDING FOR THE TAKING OF ANY COLLATERAL OR ANY PART THEREOF OR
INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR
PROCEEDING, WHERE THE FAIR MARKET VALUE OF THE COLLATERAL SO AFFECTED IN
CONNECTION WITH ANY SUCH CASUALTY EVENT OR CONDEMNATION IS AT LEAST $1,000,000.

 

85

--------------------------------------------------------------------------------


 


(B)  IF ANY EVENT DESCRIBED IN PARAGRAPH (A) OF THIS SECTION RESULTS IN NET
PROCEEDS (WHETHER IN THE FORM OF INSURANCE PROCEEDS, CONDEMNATION AWARD OR
OTHERWISE), THE COLLATERAL AGENT IS AUTHORIZED TO COLLECT SUCH NET PROCEEDS AND,
IF RECEIVED BY THE PARENT BORROWER OR ANY SUBSIDIARY, SUCH NET PROCEEDS SHALL BE
PAID OVER TO THE COLLATERAL AGENT; PROVIDED THAT (I) IF THE AGGREGATE NET
PROCEEDS IN RESPECT OF SUCH EVENT (OTHER THAN PROCEEDS OF BUSINESS INTERRUPTION
INSURANCE) ARE LESS THAN $5,000,000, SUCH NET PROCEEDS SHALL BE PAID OVER TO THE
PARENT BORROWER UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING, (II) ALL
PROCEEDS OF BUSINESS INTERRUPTION INSURANCE SHALL BE PAID OVER TO THE PARENT
BORROWER UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING AND (III) FOR SO LONG
AS THE SENIOR FIRST LIEN NOTES REMAIN OUTSTANDING, ALL NET PROCEEDS IN RESPECT
OF SECOND-PRIORITY COLLATERAL SHALL BE PAID OVER TO THE SENIOR FIRST LIEN NOTE
TRUSTEE TO THE EXTENT REQUIRED BY THE TERMS OF THE SENIOR FIRST LIEN NOTE
DOCUMENTS. ALL SUCH NET PROCEEDS RETAINED BY OR PAID OVER TO THE COLLATERAL
AGENT SHALL BE HELD BY THE COLLATERAL AGENT AND RELEASED FROM TIME TO TIME TO
PAY THE COSTS OF REPAIRING, RESTORING OR REPLACING THE AFFECTED PROPERTY OR
FUNDING EXPENDITURES FOR ASSETS IN ANY BUSINESS PERMITTED UNDER SECTION 6.04(B),
IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE SECURITY DOCUMENT,
SUBJECT TO THE PROVISIONS OF THE APPLICABLE SECURITY DOCUMENT REGARDING
APPLICATION OF SUCH NET PROCEEDS DURING A DEFAULT.


 


SECTION 5.09. BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS. (A)  THE PARENT
BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE IN ALL
MATERIAL RESPECTS OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS
AND ACTIVITIES. THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY AGENT OR ANY
LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO
EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS
(AND THE PARENT BORROWER SHALL BE PROVIDED THE OPPORTUNITY TO PARTICIPATE IN ANY
SUCH DISCUSSIONS WITH SUCH INDEPENDENT ACCOUNTANTS), ALL AT SUCH REASONABLE
TIMES AND AS OFTEN AS REASONABLY REQUESTED. THE PARENT BORROWER SHALL PAY THE
REASONABLE FEES AND EXPENSES OF ANY REPRESENTATIVES RETAINED BY THE
ADMINISTRATIVE AGENT (SUCH REPRESENTATIVES TO BE REASONABLY ACCEPTABLE TO THE
DOMESTIC B AGENT), OR ANY TIME AFTER THE DOMESTIC A REVOLVING LOANS AND THE
CANADIAN REVOLVING LOANS HAVE BEEN PAID IN FULL AND THE DOMESTIC A COMMITMENTS
AND THE CANADIAN COMMITMENTS HAVE BEEN TERMINATED, THE DOMESTIC B AGENT, TO
CONDUCT ANY SUCH INSPECTION; PROVIDED, HOWEVER THAT SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE PARENT BORROWER SHALL ONLY BE
REQUIRED TO PAY FOR ONE SUCH INSPECTION PER FISCAL QUARTER OF THE PARENT
BORROWER.


 


(B)  THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO,
PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY AGENT (INCLUDING ANY CONSULTANTS,
ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY SUCH AGENT) TO CONDUCT
EVALUATIONS AND APPRAISALS OF THE PARENT BORROWER’S COMPUTATION OF THE BORROWING
BASES AND THE ASSETS INCLUDED IN THE BORROWING BASES, ALL AT SUCH REASONABLE
TIMES AND AS OFTEN AS REASONABLY REQUESTED. THE PARENT BORROWER SHALL PAY THE
REASONABLE FEES AND EXPENSES OF ANY REPRESENTATIVES RETAINED BY THE
ADMINISTRATIVE AGENT (SUCH REPRESENTATIVES TO BE REASONABLY ACCEPTABLE TO THE
DOMESTIC B AGENT), OR ANY TIME AFTER THE DOMESTIC A REVOLVING LOANS AND THE
CANADIAN REVOLVING LOANS HAVE BEEN PAID IN FULL AND THE DOMESTIC A COMMITMENTS
AND THE CANADIAN COMMITMENTS HAVE BEEN TERMINATED, THE DOMESTIC B AGENT, TO
CONDUCT ANY SUCH EVALUATION OR APPRAISAL; PROVIDED, HOWEVER THAT SO LONG AS NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE PARENT BORROWER
SHALL ONLY BE

 

86

--------------------------------------------------------------------------------


 


REQUIRED TO PAY FOR ONE SUCH EVALUATION OR APPRAISAL PER CALENDAR YEAR. THE
PARENT BORROWER ALSO AGREES TO MODIFY OR ADJUST THE COMPUTATION OF THE BORROWING
BASES (WHICH MAY INCLUDE MAINTAINING ADDITIONAL RESERVES OR MODIFYING THE
ELIGIBILITY CRITERIA FOR THE COMPONENTS OF THE BORROWING BASE) TO THE EXTENT
REQUIRED BY ANY AGENT OR THE REQUIRED LENDERS AS A RESULT OF ANY SUCH EVALUATION
OR APPRAISAL OR OTHERWISE.


 


(C)  IN THE EVENT THAT HISTORICAL ACCOUNTING PRACTICES, SYSTEMS OR RESERVES
RELATING TO THE COMPONENTS OF THE BORROWING BASE A ARE MODIFIED IN A MANNER THAT
IS ADVERSE TO THE DOMESTIC A LENDERS, THE DOMESTIC B LENDERS OR THE CANADIAN
LENDERS IN ANY MATERIAL RESPECT, THE PARENT BORROWER WILL AGREE TO MAINTAIN SUCH
ADDITIONAL RESERVES (FOR PURPOSES OF COMPUTING THE BORROWING BASE A AND THE
BORROWING BASE B) IN RESPECT OF THE COMPONENTS OF THE BORROWING BASE A AND THE
BORROWING BASE B AND MAKE SUCH OTHER ADJUSTMENTS TO ITS PARAMETERS FOR INCLUDING
THE COMPONENTS OF THE BORROWING BASE A AND THE BORROWING BASE B AS THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS IN THEIR DISCRETION SHALL REQUIRE
BASED UPON SUCH MODIFICATIONS.


 


(D)  IN THE EVENT THAT HISTORICAL ACCOUNTING PRACTICES, SYSTEMS OR RESERVES
RELATING TO THE COMPONENTS OF THE BORROWING BASE B ARE MODIFIED IN A MANNER THAT
IS ADVERSE TO THE DOMESTIC A LENDERS, THE DOMESTIC B LENDERS OR THE CANADIAN
LENDERS IN ANY MATERIAL RESPECT, THE PARENT BORROWER WILL AGREE TO MAINTAIN SUCH
ADDITIONAL RESERVES (FOR PURPOSES OF COMPUTING THE BORROWING BASE B) IN RESPECT
OF THE COMPONENTS OF THE BORROWING BASE A AND THE BORROWING BASE B AND MAKE SUCH
OTHER ADJUSTMENTS TO ITS PARAMETERS FOR INCLUDING THE COMPONENTS OF THE
BORROWING BASE A AND THE BORROWING BASE B AS THE ADMINISTRATIVE AGENT, OR ANY
TIME AFTER THE DOMESTIC A REVOLVING LOANS AND THE CANADIAN REVOLVING LOANS HAVE
BEEN PAID IN FULL AND THE DOMESTIC A COMMITMENTS AND THE CANADIAN COMMITMENTS
HAVE BEEN TERMINATED, THE DOMESTIC B AGENT OR THE REQUIRED LENDERS IN THEIR
DISCRETION SHALL REQUIRE BASED UPON SUCH MODIFICATIONS.


 


SECTION 5.10. COMPLIANCE WITH LAWS. THE PARENT BORROWER WILL, AND WILL CAUSE
EACH OF THE SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS
OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, INCLUDING
ENVIRONMENTAL LAWS EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 5.11. USE OF PROCEEDS AND LETTERS OF CREDIT. THE PROCEEDS OF THE LOANS
WILL BE USED SOLELY FOR GENERAL CORPORATE PURPOSES OF THE APPLICABLE BORROWER.
NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR
INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I) TO PURCHASE
OR CARRY MARGIN STOCK OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR
MARGIN STOCK, OR EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR
MARGIN STOCK, OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE, OR
(II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE
BOARD, INCLUDING REGULATION U AND REGULATION X. LETTERS OF CREDIT WILL BE ISSUED
ONLY FOR GENERAL CORPORATE PURPOSES.


 


SECTION 5.12. ADDITIONAL SUBSIDIARIES. IF ANY ADDITIONAL SUBSIDIARY IS FORMED OR
ACQUIRED AFTER THE EFFECTIVE DATE (OR IF ANY SUBSIDIARY CEASES TO BE AN EXCLUDED
SUBSIDIARY AFTER THE EFFECTIVE DATE), THE PARENT BORROWER WILL NOTIFY THE AGENTS
AND THE LENDERS THEREOF AND

 

87

--------------------------------------------------------------------------------


 


(A) IF (I) SUCH SUBSIDIARY IS A LOAN PARTY (OTHER THAN A LOAN PARTY ORGANIZED
UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF), THE PARENT BORROWER WILL
CAUSE SUCH SUBSIDIARY TO BECOME A PARTY TO (X) THIS AGREEMENT, AS A BORROWER, OR
THE GUARANTEE AGREEMENT, AS A GUARANTOR (Y) THE DOMESTIC SECURITY AGREEMENT, THE
DOMESTIC PLEDGE AGREEMENT AND EACH OTHER APPLICABLE SECURITY DOCUMENT IN THE
MANNER PROVIDED THEREIN (OR, IF SUCH LOAN PARTY IS A FOREIGN SUBSIDIARY NOT
ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF, SUCH MORTGAGES AND
SECURITY, PLEDGE, GUARANTEE AND SUBORDINATION AGREEMENTS AS REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO GUARANTEE AND SECURE THE
OBLIGATIONS) AND (II) IF SUCH SUBSIDIARY IS A LOAN PARTY ORGANIZED UNDER THE
LAWS OF CANADA OR ANY PROVINCE THEREOF, THE PARENT BORROWER WILL CAUSE SUCH
SUBSIDIARY TO BECOME A PARTY TO THE GUARANTEE AGREEMENT, THE CANADIAN SECURITY
AGREEMENT, THE CANADIAN PLEDGE AGREEMENT AND EACH OTHER APPLICABLE SECURITY
DOCUMENT IN THE MANNER PROVIDED THEREIN, IN EACH CASE WITHIN THREE BUSINESS DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED AND PROMPTLY TAKE SUCH ACTIONS TO
CREATE AND PERFECT LIENS ON SUCH SUBSIDIARY’S ASSETS TO SECURE THE OBLIGATIONS
AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR THE REQUIRED LENDERS
SHALL REASONABLY REQUEST AND (B) IF ANY EQUITY INTERESTS OR INDEBTEDNESS OF SUCH
SUBSIDIARY ARE OWNED BY OR ON BEHALF OF ANY LOAN PARTY, THE PARENT BORROWER WILL
CAUSE CERTIFICATES AND PROMISSORY NOTES EVIDENCING SUCH EQUITY INTERESTS AND
INDEBTEDNESS TO BE PLEDGED TO SECURE THE OBLIGATIONS WITHIN THREE BUSINESS DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED (EXCEPT THAT, IF SUCH SUBSIDIARY IS
A FOREIGN SUBSIDIARY AND IS NOT A LOAN PARTY, EQUITY INTERESTS OF SUCH
SUBSIDIARY THAT ARE OWNED BY OR ON BEHALF OF THE PARENT BORROWER OR A SUBSIDIARY
LOAN PARTY AND THAT ARE TO BE PLEDGED TO SECURE THE OBLIGATIONS MAY BE LIMITED
TO 65% OF THE OUTSTANDING VOTING EQUITY INTERESTS OF SUCH SUBSIDIARY).


 


SECTION 5.13. FURTHER ASSURANCES. (A)  THE PARENT BORROWER WILL, AND WILL CAUSE
EACH OTHER LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING
STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS
(INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS,
MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), THAT MAY BE REQUIRED UNDER ANY
APPLICABLE LAW, OR WHICH ANY AGENT OR THE REQUIRED LENDERS MAY REASONABLY
REQUEST, TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR TO
GRANT, PRESERVE, PROTECT OR PERFECT THE LIENS CREATED OR INTENDED TO BE CREATED
BY THE SECURITY DOCUMENTS OR THE VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT
THE EXPENSE OF THE LOAN PARTIES. THE PARENT BORROWER ALSO AGREES TO PROVIDE TO
THE AGENTS, FROM TIME TO TIME UPON REQUEST, EVIDENCE REASONABLY SATISFACTORY TO
THE AGENTS AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO
BE CREATED BY THE SECURITY DOCUMENTS.


 


(B)  IF ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO
OR ANY INTEREST THEREIN) ARE ACQUIRED BY THE PARENT BORROWER OR ANY OTHER LOAN
PARTY AFTER THE EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL THAT
BECOME SUBJECT TO THE LIEN OF THE APPROPRIATE SECURITY AGREEMENTS UPON
ACQUISITION THEREOF), THE PARENT BORROWER WILL NOTIFY THE AGENTS AND THE LENDERS
THEREOF, AND, IF REQUESTED BY ANY AGENT OR THE REQUIRED LENDERS, THE PARENT
BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE
OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER LOAN PARTIES TO TAKE, SUCH
ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY ANY AGENT TO GRANT AND
PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS
SECTION, ALL AT THE EXPENSE OF THE LOAN PARTIES; PROVIDED THAT THE FOLLOWING
PROPERTY SHALL NOT BE COVERED BY THIS SECTION 5.13(B):  (I) INTELLECTUAL
PROPERTY A SECURITY INTEREST IN WHICH WOULD REQUIRE FILINGS OR RECORDATIONS
UNDER LAWS OTHER THAN THE LAWS OF THE UNITED STATES, CANADA (IN THE CASE OF
INTELLECTUAL PROPERTY OF THE CANADIAN SUBSIDIARY

 

88

--------------------------------------------------------------------------------


 


BORROWER OR ANOTHER LOAN PARTY ORGANIZED UNDER THE LAWS OF CANADA OR ANY
PROVINCE THEREOF) OR ANY JURISDICTION THEREOF, (II) OWNED REAL ESTATE OR
LEASEHOLD INTERESTS WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $5,000,000,
(III) ANY OTHER ITEMS OF TANGIBLE PERSONAL PROPERTY WITH, IN EACH CASE, A FAIR
MARKET VALUE OF LESS THAN $500,000 AND (IV) ITEMS EXPLICITLY EXCLUDED BY
EXCEPTIONS IN ANY SECURITY AGREEMENT, PLEDGE AGREEMENT OR OTHER SECURITY
DOCUMENT.


 


SECTION 5.14. SUPPLEMENTAL DISCLOSURE. FROM TIME TO TIME AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT (WHICH REQUEST WILL NOT BE MADE MORE
FREQUENTLY THAN ONCE EACH YEAR ABSENT THE OCCURRENCE AND CONTINUANCE OF AN EVENT
OF DEFAULT) OR AT THE LOAN PARTIES’ ELECTION, THE PARENT BORROWER SHALL
SUPPLEMENT EACH SCHEDULE, OR ANY REPRESENTATION HEREIN OR IN ANY OTHER LOAN
DOCUMENT, WITH RESPECT TO ANY MATTER HEREAFTER ARISING THAT, IF EXISTING OR
OCCURRING AT THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN REQUIRED TO BE SET
FORTH OR DESCRIBED IN SUCH SCHEDULE OR AS AN EXCEPTION TO SUCH REPRESENTATION OR
THAT IS NECESSARY TO CORRECT ANY INFORMATION IN SUCH SCHEDULE OR REPRESENTATION
WHICH HAS BEEN RENDERED INACCURATE THEREBY (AND, IN THE CASE OF ANY SUPPLEMENTS
TO ANY SCHEDULE, SUCH SCHEDULE SHALL BE APPROPRIATELY MARKED TO SHOW THE CHANGES
MADE THEREIN); PROVIDED THAT (A) NO SUCH SUPPLEMENT TO ANY SUCH SCHEDULE OR
REPRESENTATION SHALL AMEND, SUPPLEMENT OR OTHERWISE MODIFY ANY SCHEDULE OR
REPRESENTATION, OR BE OR BE DEEMED A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT
RESULTING FROM THE MATTERS DISCLOSED THEREIN, EXCEPT AS CONSENTED TO BY AGENT
AND REQUISITE LENDERS IN WRITING, AND (B) NO SUPPLEMENT SHALL BE REQUIRED OR
PERMITTED AS TO REPRESENTATIONS AND WARRANTIES THAT RELATE SOLELY TO THE CLOSING
DATE.


 


SECTION 5.15. INTELLECTUAL PROPERTY. THE PARENT BORROWER WILL, AND WILL CAUSE
EACH OF THE SUBSIDIARIES TO, CONDUCT ITS BUSINESS AND AFFAIRS WITHOUT
INFRINGEMENT OF OR INTERFERENCE WITH ANY INTELLECTUAL PROPERTY (AS DEFINED IN
THE DOMESTIC SECURITY AGREEMENT) OF ANY OTHER PERSON IN ANY MATERIAL RESPECT AND
SHALL COMPLY IN ALL MATERIAL RESPECTS WITH THE TERMS OF ITS LICENSES (AS DEFINED
IN THE DOMESTIC SECURITY AGREEMENT).


 


SECTION 5.16. LANDLORD LIEN WAIVERS, MORTGAGEE AGREEMENTS AND BAILEE LETTERS. AS
REASONABLY REQUESTED BY THE COLLATERAL AGENT, THE PARENT BORROWER WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
A LANDLORD LIEN WAIVER, MORTGAGEE AGREEMENT OR BAILEE LETTER, AS APPLICABLE,
FROM THE LESSOR OF EACH LEASED PROPERTY, MORTGAGEE OF OWNED PROPERTY OR BAILEE
WITH RESPECT TO ANY WAREHOUSE, PROCESSOR OR CONVERTER FACILITY OR OTHER LOCATION
WHERE COLLATERAL IS STORED OR LOCATED, WHICH AGREEMENT OR LETTER SHALL CONTAIN A
WAIVER OR SUBORDINATION OF ALL LIENS OR CLAIMS THAT THE LANDLORD, MORTGAGEE OR
BAILEE MAY ASSERT AGAINST THE COLLATERAL AT THAT LOCATION, AND SHALL OTHERWISE
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE COLLATERAL AGENT. EACH
LOAN PARTY SHALL TIMELY AND FULLY PAY AND PERFORM ITS OBLIGATIONS UNDER ALL
LEASES AND OTHER AGREEMENTS WITH RESPECT TO EACH LEASED LOCATION OR PUBLIC
WAREHOUSE WHERE ANY COLLATERAL IS OR MAY BE LOCATED.


 


SECTION 5.17. DEPOSITORY BANKS. THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF
THE SUBSIDIARIES TO, MAINTAIN A BANK REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AS ITS PRINCIPAL DEPOSITORY BANK, INCLUDING FOR THE MAINTENANCE OF
OPERATING, ADMINISTRATIVE, CASH MANAGEMENT, COLLECTION ACTIVITY, AND OTHER
DEPOSIT ACCOUNTS FOR THE CONDUCT OF ITS BUSINESS.


 


SECTION 5.18. ERISA. THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, ESTABLISH, MAINTAIN AND OPERATE ALL PLANS TO COMPLY IN ALL
MATERIAL RESPECTS WITH

 

89

--------------------------------------------------------------------------------


 


THE PROVISIONS OF ERISA, THE CODE, AND ALL OTHER APPLICABLE LAWS, AND THE
REGULATIONS AND INTERPRETATIONS THEREUNDER OTHER THAN TO THE EXTENT THAT THE
LOAN PARTIES ARE IN GOOD FAITH CONTESTING BY APPROPRIATE PROCEEDINGS THE
VALIDITY OR IMPLICATION OF ANY SUCH PROVISION, LAW, RULE, REGULATION OR
INTERPRETATION.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent Borrower covenants and agrees with the Lenders
that:

 


SECTION 6.01. INDEBTEDNESS. THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 

(I) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.01
AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 

(III) INDEBTEDNESS OF THE PARENT BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO ANY LOAN PARTY SHALL
BE SUBJECT TO SECTION 6.05;

 

(IV) GUARANTEES BY THE PARENT BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY OR
JOINT VENTURE AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT BORROWER, ANY
OTHER SUBSIDIARY OR ANY JOINT VENTURE; PROVIDED THAT (I) GUARANTEES BY (A) ANY
LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY AND
(B) THE PARENT BORROWER OR ANY SUBSIDIARY OF INDEBTEDNESS OF A JOINT VENTURE, IN
EACH CASE SHALL BE SUBJECT TO SECTION 6.05, (II) ANY GUARANTEE OF THE SENIOR
SUBORDINATED NOTES BY A SUBSIDIARY SHALL BE SUBORDINATED ON THE SAME TERMS AS
THE SENIOR SUBORDINATED NOTES AND (III) ANY GUARANTEE OF THE SENIOR SUBORDINATED
NOTES, THE SENIOR FIRST LIEN NOTES OR THE SENIOR SECOND LIEN NOTES SHALL BE
GIVEN ONLY BY A SUBSIDIARY THAT IS A LOAN PARTY;

 

(V) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF, INCLUDING CAPITAL LEASE OBLIGATIONS INCURRED
PURSUANT TO TRANSACTIONS PERMITTED BY SECTION 6.07, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 120 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (V) SHALL NOT EXCEED $10,000,000 AT ANY
TIME OUTSTANDING;

 

90

--------------------------------------------------------------------------------


 

(VI) THE SENIOR FIRST LIEN NOTES IN AN AGGREGATE PRINCIPAL AMOUNT AT MATURITY
NOT EXCEEDING (A) PRIOR TO THE 2004 NOTES RESTATEMENT DATE, $306,000,000 PLUS
THE AMOUNT OF ADDITIONAL PERMITTED NOTES REFINANCING INDEBTEDNESS IN RESPECT
THEREOF INCURRED IN RESPECT OF UNPAID ACCRUED INTEREST (NOT INCLUDED IN THE
ACCRETED VALUE) AND PREMIUM THEREON AND (B) ON AND AFTER THE 2004 NOTES
RESTATEMENT DATE, AN AMOUNT EQUAL TO THE SUM OF (1) THE AGGREGATE ACCRETED VALUE
OF THE AMENDED 2004 NOTES ON THE 2004 NOTES RESTATEMENT DATE PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF ADDITIONAL SENIOR FIRST LIEN NOTES ISSUED IN PAYMENT OF
INTEREST THEREON PLUS THE AMOUNT OF ADDITIONAL PERMITTED NOTES REFINANCING
INDEBTEDNESS IN RESPECT THEREOF INCURRED IN RESPECT OF UNPAID ACCRUED INTEREST
AND PREMIUM THEREON AND (2) THE 2004 NOTES REMAINING AMOUNT PLUS THE AMOUNT OF
ADDITIONAL PERMITTED NOTES REFINANCING INDEBTEDNESS IN RESPECT THEREOF INCURRED
IN RESPECT OF UNPAID ACCRUED INTEREST (NOT INCLUDED IN THE ACCRETED VALUE) AND
PREMIUM THEREON;

 

(VII) INDEBTEDNESS WITH RESPECT TO SURETY, APPEAL AND PERFORMANCE BONDS OBTAINED
BY THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS;

 

(VIII) OTHER INDEBTEDNESS OF ANY LOAN PARTY; PROVIDED THAT (A) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS THAT MAY BE INCURRED PURSUANT TO THIS
CLAUSE (VIII) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING AND (B) ANY
SUCH INDEBTEDNESS SHALL BE UNSECURED (OTHER THAN INDEBTEDNESS SECURED BY A LIEN
PERMITTED BY SECTION 6.03(D));

 

(IX) OTHER INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY; PROVIDED
THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS THAT MAY BE INCURRED PURSUANT TO THIS
CLAUSE (IX) AND OUTSTANDING AT ANY TIME SHALL NOT EXCEED $35,000,000, MINUS (A)
THE AGGREGATE AMOUNT OF INDEBTEDNESS THAT HAS BEEN INCURRED PURSUANT TO CLAUSES
(V) AND (VIII) ABOVE AND THAT IS OUTSTANDING AT SUCH TIME AND (B) THE AGGREGATE
AMOUNT OF OTHER OBLIGATIONS THAT HAVE BEEN SECURED PURSUANT TO SUBCLAUSE (I) OF
CLAUSE (D) OF THE DEFINITION OF “PERMITTED ENCUMBRANCES” AND THAT ARE
OUTSTANDING AT SUCH TIME;

 

(X) THE SENIOR SECOND LIEN NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$250,000,000 PLUS THE AMOUNT OF ADDITIONAL PERMITTED NOTES REFINANCING
INDEBTEDNESS IN RESPECT THEREOF INCURRED IN RESPECT OF UNPAID ACCRUED INTEREST
AND PREMIUM THEREON;

 

(XI) THE SENIOR SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $320,000,000 PLUS THE AMOUNT OF ADDITIONAL PERMITTED NOTES REFINANCING
INDEBTEDNESS IN RESPECT THEREOF INCURRED IN RESPECT OF UNPAID ACCRUED INTEREST
AND PREMIUM THEREON;

 

(XII) THE EXISTING PREFERRED STOCK AND ALL ADDITIONAL SHARES OF SUCH PREFERRED
STOCK PERMITTED TO BE ISSUED UNDER SECTION 6.09(A)(II), IN EACH CASE TO THE
EXTENT THAT SUCH PREFERRED STOCK IS OR MAY SUBSEQUENTLY BECOME CHARACTERIZED AS
INDEBTEDNESS IN THE CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT BORROWER IN
ACCORDANCE WITH GAAP AND OTHER APPLICABLE FINANCIAL ACCOUNTING STANDARDS;

 

(XIII) [INTENTIONALLY OMITTED];

 

91

--------------------------------------------------------------------------------


 

(XIV) [INTENTIONALLY OMITTED];

 

(XV) THE SERIES B PREFERRED STOCK PERMITTED TO BE ISSUED UNDER THIS AGREEMENT,
TO THE EXTENT THAT SUCH SERIES B PREFERRED STOCK IS OR MAY SUBSEQUENTLY BECOME
CHARACTERIZED AS INDEBTEDNESS IN THE CONSOLIDATED FINANCIAL STATEMENTS OF THE
PARENT BORROWER IN ACCORDANCE WITH GAAP AND OTHER APPLICABLE ACCOUNTING
STANDARDS; AND

 

(XVI) UNSECURED INDEBTEDNESS OF THE PARENT BORROWER IN AN AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING $10,000,000 PURSUANT TO AN OVERDRAFT LINE OF CREDIT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO EACH AGENT (WHICH SHALL LINE OF CREDIT
SHALL INCLUDE SUBORDINATION TERMS AND CONDITIONS THAT ARE ACCEPTABLE TO THE
AGENTS); PROVIDED, HOWEVER, THAT TO THE EXTENT A LEGAL OPINION IS DELIVERED BY
COUNSEL TO THE PARENT BORROWER IN CONNECTION WITH SUCH OVERDRAFT LINE OF CREDIT,
THE ADMINISTRATIVE AGENT SHALL RECEIVE CONCURRENTLY THEREWITH A RELIANCE LETTER
IN FAVOR OF THE AGENTS, THE LENDERS AND THE ISSUING BANK.

 


SECTION 6.02. CERTAIN EQUITY SECURITIES. THE PARENT BORROWER WILL NOT, NOR WILL
IT PERMIT ANY SUBSIDIARY TO, ISSUE ANY PREFERRED STOCK (OTHER THAN QUALIFIED
PREFERRED STOCK OF THE PARENT BORROWER) OR BE OR BECOME LIABLE IN RESPECT OF ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO PURCHASE, REDEEM, RETIRE, ACQUIRE OR
MAKE ANY OTHER PAYMENT IN RESPECT OF ANY EQUITY INTERESTS OF THE PARENT BORROWER
OR ANY SUBSIDIARY, EXCEPT FOR (I) THE WARRANTS ISSUED IN CONNECTION WITH THE
EXISTING PREFERRED STOCK, (II) THE WARRANTS, (III) ACTIONS OTHERWISE PERMITTED
UNDER SECTION 6.09, (IV) SERIES B PREFERRED STOCK, TO THE EXTENT ISSUED PURSUANT
TO SECTION 6.10(E), AND (V) QUALIFIED PREFERRED STOCK OF THE PARENT BORROWER.


 


SECTION 6.03. LIENS. THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR
REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF,
EXCEPT:


 

(A) LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B) PERMITTED ENCUMBRANCES;

 

(C) ANY LIEN ON ANY PROPERTY OR ASSET OF THE PARENT BORROWER OR ANY SUBSIDIARY
EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.03; PROVIDED THAT
(I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE PARENT
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE EFFECTIVE DATE AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;

 

(D) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE PARENT BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF
ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE EFFECTIVE DATE PRIOR TO THE TIME
SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE PARENT BORROWER OR ANY SUBSIDIARY AND (III) SUCH LIEN
SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES ON

 

92

--------------------------------------------------------------------------------


 

THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS
THE CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 

(E) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
PARENT BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH LIENS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (V) OF SECTION 6.01, (II) SUCH LIENS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 120 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH SECURITY
INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT BORROWER
OR ANY SUBSIDIARY OTHER THAN PROPERTY DIRECTLY RELATED TO SUCH FIXED OR CAPITAL
ASSETS AND OF A TYPE CUSTOMARILY COVERED BY SUCH LIENS, EXCEPT THAT SUCH
SECURITY INTERESTS MAY NOT APPLY TO ANY ACCOUNTS RECEIVABLE OR INVENTORY;

 

(F) LIENS SECURING INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(IX); PROVIDED
THAT SUCH LIENS SHALL APPLY ONLY TO PROPERTIES AND ASSETS OF FOREIGN
SUBSIDIARIES THAT ARE NOT LOAN PARTIES;

 

(G) LEASES AND SUBLEASES OF REAL PROPERTY AND TANGIBLE PERSONAL PROPERTY AND
LICENSES AND SUBLICENSES OF INTELLECTUAL PROPERTY RIGHTS, IN EACH CASE GRANTED
IN THE ORDINARY COURSE OF BUSINESS AND NOT INTERFERING INDIVIDUALLY OR IN THE
AGGREGATE (WITH ALL SUCH LICENSES AND SUBLEASES BEING TAKEN AS A WHOLE) IN ANY
MATERIAL RESPECT WITH THE CONDUCT OF THE BUSINESS OF THE PARENT BORROWER AND THE
SUBSIDIARIES;

 

(H) LIENS TO SECURE COMPENSATION AND INDEMNITY OBLIGATIONS TO THE TRUSTEE UNDER
THE INDENTURE FOR THE SENIOR SUBORDINATED NOTES AND THE WARRANT AGENT UNDER THE
WARRANT AGREEMENT FOR THE WARRANTS;

 

(I) LIENS GRANTED UNDER THE SENIOR FIRST LIEN SECURITY DOCUMENTS OR THE SENIOR
SECOND LIEN SECURITY DOCUMENTS; PROVIDED THAT (I) SUCH LIENS SECURE ONLY
OBLIGATIONS UNDER THE SENIOR FIRST LIEN NOTE DOCUMENTS AND THE SENIOR SECOND
LIEN NOTE DOCUMENTS, RESPECTIVELY, EXCEPT THAT SUCH OBLIGATIONS SHALL NOT
INCLUDE OBLIGATIONS UNDER ANY INDEBTEDNESS (OR OBLIGATIONS UNDER ANY SWAP
AGREEMENTS) EXCEPT TO THE EXTENT INCURRED PURSUANT TO SECTION 6.01(X), WITH
RESPECT TO THE SENIOR SECOND LIEN NOTES, OR SECTION 6.01(VI), WITH RESPECT TO
THE SENIOR FIRST LIEN NOTES, (II) SUCH LIENS DO NOT APPLY TO ANY ASSET OTHER
THAN COLLATERAL THAT IS SUBJECT TO A LIEN GRANTED UNDER A SECURITY DOCUMENT TO
SECURE THE OBLIGATIONS, (III) ANY LIENS ON ANY FIRST-PRIORITY COLLATERAL THAT
SECURE OBLIGATIONS IN RESPECT OF THE SENIOR FIRST LIEN NOTES OR SENIOR SECOND
LIEN NOTES ARE SUBORDINATED TO THE LIENS ON SUCH FIRST-PRIORITY COLLATERAL THAT
SECURE THE OBLIGATIONS, (IV) ANY LIENS ON ANY SECOND-PRIORITY COLLATERAL THAT
SECURE OBLIGATIONS IN RESPECT OF THE SENIOR SECOND LIEN NOTES RANK EQUALLY AND
RATABLY WITH THE LIENS ON SUCH SECOND-PRIORITY COLLATERAL THAT SECURE THE
OBLIGATIONS AND (V) ALL SUCH LIENS GRANTED UNDER THE SENIOR FIRST LIEN SECURITY
DOCUMENTS AND SENIOR SECOND LIEN SECURITY DOCUMENTS SHALL BE SUBJECT TO THE
TERMS OF THE INTERCREDITOR AGREEMENT; AND

 

93

--------------------------------------------------------------------------------


 

(J) LIENS ON CASH DEPOSITED WITH THE ISSUING BANK FOR ANY EXISTING LETTER OF
CREDIT TO CASH COLLATERALIZE SUCH EXISTING LETTER OF CREDIT (INCLUDING WITH
RESPECT TO INTEREST, FEES AND EXPENSES ASSOCIATED THEREWITH); PROVIDED THAT
(I) THE AMOUNT OF SUCH CASH SUBJECT TO SUCH LIEN AT ANY TIME SHALL NOT EXCEED
105% OF THE FACE AMOUNT OF SUCH EXISTING LETTER OF CREDIT AND (II) UPON THE
TERMINATION OR EXPIRATION OF SUCH EXISTING LETTER OF CREDIT, TO THE EXTENT THERE
HAS BEEN NO DRAWING UNDER SUCH EXISTING LETTER OF CREDIT THAT HAS NOT BEEN
REIMBURSED AT SUCH TIME, AN AMOUNT OF CASH EQUAL TO 105% OF THE FACE AMOUNT OF
SUCH EXISTING LETTER OF CREDIT (LESS ANY AMOUNTS RETAINED TO PAY INTEREST, FEES
AND EXPENSES ASSOCIATED THEREWITH) SHALL BE PROMPTLY RELEASED FROM SUCH LIEN.

 


SECTION 6.04. FUNDAMENTAL CHANGES. (A)  THE PARENT BORROWER WILL NOT AND WILL
NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON,
OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY (OTHER THAN THE CANADIAN SUBSIDIARY BORROWER) MAY MERGE INTO THE
PARENT BORROWER IN A TRANSACTION IN WHICH THE PARENT BORROWER IS THE SURVIVING
CORPORATION, (II) ANY SUBSIDIARY (OTHER THAN THE CANADIAN SUBSIDIARY BORROWER)
MAY MERGE INTO ANY SUBSIDIARY THAT IS A LOAN PARTY; PROVIDED THAT IF ANY
SUBSIDIARY THAT IS PARTY TO SUCH TRANSACTION IS (A) A LOAN PARTY, THE SURVIVING
ENTITY MUST BE A LOAN PARTY OR (B) A DOMESTIC SUBSIDIARY BORROWER, THE SURVIVING
ENTITY MUST BE A DOMESTIC SUBSIDIARY BORROWER, (III) ANY SUBSIDIARY THAT IS NOT
A LOAN PARTY MAY MERGE INTO ANY SUBSIDIARY THAT IS NOT A LOAN PARTY, (IV)  ANY
SUBSIDIARY (OTHER THAN ANY DOMESTIC SUBSIDIARY BORROWER OR THE CANADIAN
SUBSIDIARY BORROWER) MAY LIQUIDATE OR DISSOLVE IF THE PARENT BORROWER DETERMINES
IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF
THE PARENT BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS;
PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED
SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO
PERMITTED BY SECTION 6.05 AND (V) THE PARENT BORROWER MAY MERGE WITH AN
AFFILIATE INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE SOLELY FOR THE
PURPOSE OF INCORPORATING OR ORGANIZING THE PARENT BORROWER UNDER THE LAWS OF THE
STATE OF DELAWARE; PROVIDED THAT SUCH MERGER DOES NOT ADVERSELY AFFECT THE
LENDERS IN ANY MATERIAL RESPECT.


 


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE PARENT BORROWER AND THE SUBSIDIARIES ON THE EFFECTIVE DATE
AND BUSINESSES REASONABLY RELATED, ANCILLARY OR COMPLEMENTARY THERETO.


 


SECTION 6.05. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS. THE
PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO,
PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT
WAS NOT A WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY EQUITY INTERESTS,
EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR
OTHER RIGHT TO ACQUIRE ANY OF THE FORGOING) OF, MAKE OR PERMIT TO EXIST ANY
LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST
ANY INVESTMENT OR OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER
PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


 

(A) PERMITTED INVESTMENTS;

 

94

--------------------------------------------------------------------------------


 

(B) INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 6.05(B),
TO THE EXTENT SUCH INVESTMENTS WOULD NOT BE PERMITTED UNDER ANY OTHER CLAUSE OF
THIS SECTION 6.05;

 

(C) INVESTMENTS BY THE PARENT BORROWER AND THE SUBSIDIARIES IN THE EQUITY
INTERESTS OF THEIR RESPECTIVE SUBSIDIARIES (THAT ARE SUBSIDIARIES PRIOR TO SUCH
INVESTMENT); PROVIDED THAT (I) ANY SUCH EQUITY INTERESTS OWNED BY A LOAN PARTY
SHALL BE PLEDGED TO SECURE THE OBLIGATIONS AND (II)(A) THE AMOUNT OF ANY SUCH
INVESTMENT BY A LOAN PARTY IN A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE
AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE AND (B) THE
ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED $7,000,000 DURING ANY FISCAL
YEAR OF THE PARENT BORROWER;

 

(D) LOANS OR ADVANCES MADE BY THE PARENT BORROWER TO ANY SUBSIDIARY AND MADE BY
ANY SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED (I) THAT
ANY SUCH LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A
PROMISSORY NOTE PLEDGED TO SECURE THE OBLIGATIONS AND (II)(A) THE AMOUNT OF ANY
SUCH LOAN OR ADVANCE BY A LOAN PARTY TO A SUBSIDIARY THAT IS NOT A LOAN PARTY
SHALL BE AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE AND (B) THE
ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED $7,000,000 DURING ANY FISCAL
YEAR OF THE PARENT BORROWER;

 

(E) GUARANTEES BY THE PARENT BORROWER OF INDEBTEDNESS AND OTHER OBLIGATIONS OF
ANY SUBSIDIARY OR ANY JOINT VENTURE AND GUARANTEES BY ANY SUBSIDIARY OF
INDEBTEDNESS OR OTHER OBLIGATIONS OF THE PARENT BORROWER OR ANY SUBSIDIARY OR
ANY JOINT VENTURE; PROVIDED THAT (I) A SUBSIDIARY SHALL NOT GUARANTEE THE SENIOR
FIRST LIEN NOTES, SENIOR SECOND LIEN NOTES OR SENIOR SUBORDINATED NOTES UNLESS
(A) SUCH SUBSIDIARY ALSO HAS GUARANTEED THE OBLIGATIONS AND (B) WITH RESPECT TO
ANY GUARANTEE OF THE SENIOR SUBORDINATED NOTES, SUCH GUARANTEE IS SUBORDINATED
TO SUCH GUARANTEE OF THE OBLIGATIONS ON TERMS NO LESS FAVORABLE TO THE LENDERS
THAN THE SUBORDINATION PROVISIONS OF THE SENIOR SUBORDINATED NOTES, (II) ANY
SUCH GUARANTEE CONSTITUTING INDEBTEDNESS IS PERMITTED BY SECTION 6.01 AND
(III) IN THE EVENT OF ANY GUARANTEE BY A LOAN PARTY OF INDEBTEDNESS OF A PERSON
THAT IS NOT A LOAN PARTY, (A) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS SHALL BE AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE
AND (B) THE ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED $7,000,000 DURING
ANY FISCAL YEAR OF THE PARENT BORROWER;

 

(F) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF,
OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(G) [INTENTIONALLY OMITTED];

 

(H) [INTENTIONALLY OMITTED];

 

(I) PAYROLL, TRAVEL AND SIMILAR ADVANCES TO COVER MATTERS THAT ARE EXPECTED AT
THE TIME OF SUCH ADVANCES ULTIMATELY TO BE TREATED AS EXPENSES FOR ACCOUNTING
PURPOSES AND THAT ARE MADE IN THE ORDINARY COURSE OF BUSINESS;

 

95

--------------------------------------------------------------------------------


 

(J) INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR AT THE TIME SUCH PERSON MERGES OR CONSOLIDATES WITH THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES, IN EITHER CASE IN COMPLIANCE WITH THE TERMS
OF THIS AGREEMENT; PROVIDED THAT SUCH INVESTMENTS WERE NOT MADE BY SUCH PERSON
IN CONNECTION WITH, OR IN ANTICIPATION OR CONTEMPLATION OF, SUCH PERSON BECOMING
A SUBSIDIARY OR SUCH MERGER OR CONSOLIDATION;

 

(K) SWAP AGREEMENTS ENTERED INTO IN COMPLIANCE WITH SECTION 6.08;

 

(L) OTHER LOANS, ADVANCES AND INVESTMENTS; PROVIDED THAT (I) THE AMOUNT OF ANY
SUCH LOAN, ADVANCE OR INVESTMENT MADE PURSUANT TO THIS CLAUSE (L) SHALL BE
AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE AND (II) THE
ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED $7,000,000 DURING ANY FISCAL
YEAR OF THE PARENT BORROWER; AND

 

(M) NOTES OR OTHER EVIDENCES OF INDEBTEDNESS ACQUIRED AS CONSIDERATION IN
CONNECTION WITH A SALE, TRANSFER, LEASE OR OTHER DISPOSITION OF ANY ASSET BY THE
PARENT BORROWER OR ANY OF THE SUBSIDIARIES.

 


SECTION 6.06. ASSET SALES. THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF THE SUBSIDIARIES TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY ASSET,
INCLUDING ANY EQUITY INTEREST OWNED BY IT (OTHER THAN ANY SUCH SALE, TRANSFER,
LEASE OR OTHER DISPOSITION RESULTING FROM ANY CASUALTY OR CONDEMNATION OF ANY
ASSETS OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES), NOR WILL THE PARENT
BORROWER PERMIT ANY OF THE SUBSIDIARIES TO ISSUE ANY ADDITIONAL EQUITY INTEREST
IN SUCH SUBSIDIARY, EXCEPT:


 

(A) SALES OF INVENTORY, USED OR SURPLUS TANGIBLE PROPERTY AND PERMITTED
INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;

 

(B) SALES, TRANSFERS, ISSUANCES AND DISPOSITIONS TO THE PARENT BORROWER OR A
SUBSIDIARY; PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS INVOLVING A
SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH
SECTION 6.10;

 

(C) LEASES AND LICENSES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(D) SALES IN CONNECTION WITH SALE-LEASEBACKS PERMITTED UNDER SECTION 6.07;

 

(E) SALES OF INVESTMENTS REFERRED TO IN CLAUSES (B), (F), (L) AND (M) OF
SECTION 6.05;

 

(F) SALES, TRANSFERS AND DISPOSITIONS OF ASSETS (OTHER THAN EQUITY INTERESTS OF
A SUBSIDIARY) THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS SECTION;
PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN RELIANCE UPON THIS CLAUSE (F) SHALL NOT, IN THE
AGGREGATE, EXCEED $5,000,000 DURING THE TERM OF THIS AGREEMENT;

 

(G) SALES, TRANSFERS AND DISPOSITIONS OF FOREIGN ASSETS;

 

(H) TRANSFERS AND DISPOSITIONS CONSTITUTING INVESTMENTS PERMITTED UNDER
SECTION 6.05; AND

 

96

--------------------------------------------------------------------------------


 

(I) SALES, TRANSFERS AND DISPOSITIONS OF THE ASSETS SET FORTH IN SCHEDULE 6.06;
PROVIDED THAT THE PARENT BORROWER PROVIDES THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT WITH WRITTEN NOTICE OF ANY SUCH SALE, TRANSFER OR DISPOSITION
NOT LESS THAN FIVE BUSINESS DAYS PRIOR TO THE CONSUMMATION THEREOF;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for an amount not less than fair value (as determined in
good faith by the Board of Directors of the Parent Borrower), or, in the case of
clause (d) above, for an amount, if less, equal to the aggregate cost expended
for the property that is the subject of such sale-leaseback (except that those
permitted by clause (a) above shall be made on terms that are customary in the
ordinary course) and for consideration in cash. For purposes of this
Section 6.06, the following shall be deemed to be cash:  (a) the assumption of
any liabilities of the Parent Borrower or any Subsidiary with respect to, and
the release of the Parent Borrower or such Subsidiary from all liability in
respect of, any Indebtedness of the Parent Borrower or the Subsidiaries
permitted hereunder (in the amount of such Indebtedness) in connection with a
sale, transfer, lease or other disposition of Second-Priority Collateral
permitted under Section 6.06 and (b) securities received by the Parent Borrower
or any Subsidiary from the transferee that are immediately convertible into cash
without breach of their terms or the agreement pursuant to which they were
purchased and that are promptly converted by the Parent Borrower or such
Subsidiary into cash.

 

For purposes of this Section 6.06 and for so long as any Senior First Lien Notes
that are secured by a first-priority Lien on the Second-Priority Collateral
remain outstanding, (a) any sale, transfer, lease or other disposition of the
Equity Interests of any Loan Party that owns assets constituting First-Priority
Collateral or Second-Priority Collateral shall be deemed to be a sale, transfer,
lease or disposition of such First-Priority Collateral or Second-Priority
Collateral, (b) any sale, transfer, lease or other disposition of Equity
Interests of a Loan Party that owns both First-Priority Collateral and
Second-Priority Collateral shall be deemed to be a separate sale, transfer,
lease or disposition of such First-Priority Collateral and such Second-Priority
Collateral) and (c) the proceeds received by the Parent Borrower or any
Subsidiary in respect of any such sale, transfer, lease or disposition referred
to in clause (b) above (or any sale, transfer, lease or other disposition of
assets (other than those described in clause (b) above) including both
First-Priority Collateral and Second-Priority Collateral without allocating the
purchase price between First-Priority Collateral and Second-Priority Collateral)
shall be allocated to the First-Priority Collateral and the Second-Priority
Collateral pursuant to the terms of the Intercreditor Agreement.

 


SECTION 6.07. SALE AND LEASE-BACK TRANSACTIONS. THE PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL
OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
BEING SOLD OR TRANSFERRED, EXCEPT FOR ANY SUCH SALE OF FIXED OR CAPITAL ASSETS
THAT IS CONSUMMATED WITHIN 120 DAYS AFTER THE DATE THE PARENT BORROWER OR SUCH
SUBSIDIARY ACQUIRES OR FINISHES CONSTRUCTION OF SUCH FIXED OR CAPITAL ASSET.


 


SECTION 6.08. SWAP AGREEMENTS. THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP
AGREEMENTS

 

97

--------------------------------------------------------------------------------


 


ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT BORROWER OR ANY
SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS
OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES) AND (B) SWAP AGREEMENTS
ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES
(FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE,
TO A FIXED RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR
INVESTMENT OF THE PARENT BORROWER OR ANY SUBSIDIARY.


 


SECTION 6.09. RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS. (A)  THE
PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, DECLARE OR
MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT,
OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) WHOLLY
OWNED SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO THEIR EQUITY
INTERESTS AND SUBSIDIARIES THAT ARE NOT WHOLLY OWNED SUBSIDIARIES MAY DECLARE
AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, (II) THE
PARENT BORROWER MAY, SUBJECT TO SECTION 6.02, MAKE DIVIDENDS WITH RESPECT TO ITS
EQUITY INTERESTS CONSISTING SOLELY OF ADDITIONAL EQUITY INTERESTS PERMITTED
HEREUNDER AND (III) THE PARENT BORROWER MAY MAKE RESTRICTED PAYMENTS TO
MANAGEMENT OR EMPLOYEES OF THE PARENT BORROWER AND THE SUBSIDIARIES OR THEIR
PERMITTED TRANSFEREES (AS DEFINED IN THE STOCKHOLDERS AGREEMENT) IN AN AGGREGATE
AMOUNT NOT TO EXCEED $1,000,000 DURING THE TERM OF THIS AGREEMENT, PURSUANT TO
AND IN ACCORDANCE WITH THE STOCKHOLDERS AGREEMENT, EMPLOYMENT AGREEMENTS, STOCK
OPTION PLANS OR AGREEMENTS OR OTHER BENEFIT PLANS OR AGREEMENTS; PROVIDED THAT
NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM; AND
PROVIDED FURTHER THAT NO RESTRICTED PAYMENTS SHALL BE PERMITTED PURSUANT TO THIS
CLAUSE (III) IN RESPECT OF SHARES OF THE SERIES B PREFERRED STOCK, OTHER THAN IN
CONNECTION WITH THE REPURCHASE BY THE PARENT BORROWER OF UNVESTED SHARES OF
SERIES B PREFERRED STOCK UNDER THE TERMS OF THE 2004 RESTRICTED STOCK INCENTIVE
PLAN OF THE PARENT BORROWER; (IV) THE PARENT BORROWER MAY REPURCHASE OR
OTHERWISE ACQUIRE FROM ANY HOLDER THEREOF SHARES OF QUALIFIED PREFERRED STOCK
FOR CONSIDERATION CONSISTING SOLELY OF (X) QUALIFIED PREFERRED STOCK, (Y) CASH
IN AN AGGREGATE AMOUNT NOT GREATER THAN THE AMOUNT OF NET PROCEEDS RECEIVED FROM
A SUBSTANTIALLY CONCURRENT ISSUANCE OF QUALIFIED PREFERRED STOCK OR (Z) A
COMBINATION OF THE QUALIFIED PREFERRED STOCK DESCRIBED IN CLAUSE (X) AND THE
CASH DESCRIBED IN CLAUSE (Y); PROVIDED THAT NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM; AND (V)  THE PARENT BORROWER MAY ISSUE
SHARES OF THE SERIES B PREFERRED STOCK AS PROVIDED IN SECTION 6.02(IV) (INSOFAR
AS SUCH ISSUANCE CONSTITUTES THE AGREEMENT TO MAKE THE RESTRICTED PAYMENTS
CONTEMPLATED BY THE TERMS OF THE SERIES B PREFERRED STOCK); PROVIDED THAT THIS
CLAUSE (V) SHALL NOT PERMIT THE MAKING OF ANY RESTRICTED PAYMENT IN RESPECT OF
THE SERIES B PREFERRED STOCK.


 


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE
OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF
PRINCIPAL OF OR INTEREST ON ANY SENIOR FIRST LIEN NOTE, SENIOR SECOND LIEN NOTE
OR SENIOR SUBORDINATED NOTE, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN
CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY SENIOR FIRST LIEN NOTE, SENIOR SECOND LIEN
NOTE OR SENIOR SUBORDINATED NOTE, EXCEPT (I) PAYMENT OF REGULARLY SCHEDULED
INTEREST PAYMENTS AS AND WHEN DUE IN RESPECT OF THE SENIOR FIRST LIEN NOTES;
PROVIDED THAT THE PARENT BORROWER SHALL NOT BE PERMITTED TO MAKE CASH INTEREST
PAYMENTS (A) ON AND PRIOR TO JUNE 15, 2007, IN RESPECT OF ANY SENIOR FIRST LIEN
NOTES (OTHER THAN THE AMENDED 2004 NOTES AND ANY INITIAL OR SUCCESSIVE PERMITTED
NOTES REFINANCING INDEBTEDNESS IN RESPECT THEREOF) UNLESS (X) SUCH PAYMENT IS
MADE AFTER THE DATE THAT

 

98

--------------------------------------------------------------------------------



 


IS 18 MONTHS AFTER THE EFFECTIVE DATE, (Y) NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM AND (Z) THE FIXED CHARGE COVERAGE RATIO AS
OF THE LAST DAY OF THE MOST RECENTLY COMPLETED FISCAL MONTH FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.01(A), (B) OR (C) IS EQUAL
TO OR GREATER THAN 1.15 TO 1.00 OR (B) AT ANY TIME, IN RESPECT OF ANY AMENDED
2004 NOTES (OR ANY INITIAL OR SUCCESSIVE PERMITTED NOTES REFINANCING
INDEBTEDNESS IN RESPECT THEREOF), EXCEPT (IN THE CASE OF THIS CLAUSE (B)) FOR
ANY CASH INTEREST PAYMENT MADE IN LIEU OF ANY PAYMENT OF INTEREST IN-KIND IN AN
AMOUNT LESS THAN THE MINIMUM DENOMINATION OF THE APPLICABLE NOTES IN ACCORDANCE
WITH THE TERMS THEREOF, (II) PAYMENT OF REGULARLY SCHEDULED INTEREST PAYMENTS AS
AND WHEN DUE IN RESPECT OF THE SENIOR SECOND LIEN NOTES AND SENIOR SUBORDINATED
NOTES AND (III) PAYMENT OF PRINCIPAL OR ACCRETED VALUE OF OR INTEREST ON ANY
SENIOR FIRST LIEN NOTE, SENIOR SECOND LIEN NOTE OR SENIOR SUBORDINATED NOTE IN
CONNECTION WITH THE INCURRENCE OF ANY PERMITTED NOTES REFINANCING INDEBTEDNESS
IN RESPECT THEREOF (INCLUDING PAYMENT OF CASH IN RESPECT OF THE SENIOR FIRST
LIEN NOTES AS EXPRESSLY CONTEMPLATED BY CLAUSE (B) OF THE DEFINITION OF “2004
NOTES RESTATEMENT”).


 


SECTION 6.10.  TRANSACTIONS WITH AFFILIATES.  THE PARENT BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES (INCLUDING ANY SUBSIDIARY), EXCEPT (A) TRANSACTIONS IN THE ORDINARY
COURSE OF BUSINESS THAT ARE AT PRICES AND ON TERMS AND CONDITIONS NOT LESS
FAVORABLE TO THE PARENT BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES (AS DETERMINED IN GOOD FAITH BY
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT BORROWER HAVING A MAJORITY OF
THE VOTING POWER HELD BY ALL DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS OF
THE PARENT BORROWER), (B) TRANSACTIONS BETWEEN OR AMONG THE LOAN PARTIES AND NOT
INVOLVING ANY OTHER AFFILIATE (EXCEPT TO THE EXTENT THE INVOLVEMENT WITH THE
OTHER AFFILIATE OTHERWISE COMPLIES WITH THIS SECTION 6.10), (C) ANY RESTRICTED
PAYMENT PERMITTED BY SECTION 6.09, (D) TRANSACTIONS EXPRESSLY CONTEMPLATED BY
SCHEDULE 6.10 AND (E) THE ISSUANCE OF SHARES OF THE SERIES B PREFERRED STOCK TO
“ELIGIBLE PERSONS” PURSUANT TO THE TERMS OF THE 2004 RESTRICTED STOCK INCENTIVE
PLAN OF THE PARENT BORROWER, TO THE EXTENT SUCH ISSUANCE HAS BEEN APPROVED IN
GOOD FAITH BY MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT BORROWER HAVING A
MAJORITY OF THE VOTING POWER HELD BY ALL DISINTERESTED MEMBERS OF THE BOARD OF
DIRECTORS OF THE PARENT BORROWER.


 


SECTION 6.11.  RESTRICTIVE AGREEMENTS.  THE PARENT BORROWER WILL NOT AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE PARENT BORROWER OR ANY
SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY
OR ASSETS OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ANY OF ITS EQUITY INTERESTS (IT BEING UNDERSTOOD
THAT THE PRIORITY OF ANY PREFERRED STOCK IN RECEIVING DIVIDENDS OR LIQUIDATING
DISTRIBUTIONS PRIOR TO DIVIDENDS OR LIQUIDATING DISTRIBUTIONS BEING PAID ON
COMMON STOCK SHALL NOT BE DEEMED A RESTRICTION ON THE ABILITY TO MAKE
DISTRIBUTIONS ON CAPITAL STOCK) OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE
PARENT BORROWER OR ANY OTHER SUBSIDIARY (IT BEING UNDERSTOOD THAT THE
SUBORDINATION OF LOANS OR ADVANCES MADE TO THE PARENT BORROWER OR ANY SUBSIDIARY
TO OTHER INDEBTEDNESS INCURRED BY THE PARENT BORROWER OR SUCH SUBSIDIARY SHALL
NOT BE DEEMED A RESTRICTION ON THE ABILITY TO MAKE LOANS OR ADVANCES) OR TO
GUARANTEE INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED
THAT (I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY
LAW OR BY

 

99

--------------------------------------------------------------------------------


 


ANY LOAN DOCUMENT, (II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND
CONDITIONS EXISTING ON THE EFFECTIVE DATE IDENTIFIED ON SCHEDULE 6.11, (III) THE
FOREGOING SHALL NOT APPLY TO ANY RESTRICTION OR CONDITION WITH RESPECT TO A
SUBSIDIARY PURSUANT TO AN AGREEMENT RELATING TO ANY EQUITY INTERESTS OR
INDEBTEDNESS OF SUCH SUBSIDIARY, IN EACH CASE INCURRED BY SUCH SUBSIDIARY PRIOR
TO THE DATE ON WHICH SUCH SUBSIDIARY WAS ACQUIRED BY THE PARENT BORROWER (OTHER
THAN EQUITY INTERESTS OR INDEBTEDNESS INCURRED AS CONSIDERATION IN, IN
CONTEMPLATION OF, OR TO PROVIDE ALL OR ANY PORTION OF THE FUNDS OR CREDIT
SUPPORT UTILIZED TO CONSUMMATE THE TRANSACTION OR SERIES OF RELATED TRANSACTIONS
PURSUANT TO WHICH SUCH SUBSIDIARY BECAME A SUBSIDIARY OR WAS OTHERWISE ACQUIRED
BY THE PARENT BORROWER) AND OUTSTANDING ON SUCH DATE; (IV) THE FOREGOING SHALL
NOT APPLY TO ANY RESTRICTION OR CONDITION PURSUANT TO AN AGREEMENT REFINANCING
AN AGREEMENT REFERRED TO IN CLAUSE (I), (II) OR (III) OR THIS CLAUSE (IV) OR
CONTAINED IN ANY AMENDMENT TO AN AGREEMENT REFERRED TO IN CLAUSE (I), (II) OR
(III) OR THIS CLAUSE (IV); PROVIDED, HOWEVER, THAT THE CONDITIONS AND
RESTRICTIONS CONTAINED IN ANY SUCH REFINANCING AGREEMENT OR AMENDMENT ARE NO
MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THE ENCUMBRANCES AND RESTRICTIONS
CONTAINED IN THE APPLICABLE PREDECESSOR AGREEMENT; (V) THE FOREGOING SHALL NOT
APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING
TO THE SALE OF A SUBSIDIARY OR ASSETS PENDING SUCH SALE; PROVIDED SUCH
RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR ASSETS THAT ARE TO
BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (VI) CLAUSE (A) OF THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING
TO SECURED INDEBTEDNESS OR OTHER SECURED OBLIGATIONS PERMITTED BY THIS AGREEMENT
IF SUCH RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING
SUCH INDEBTEDNESS OR OTHER OBLIGATIONS, (VII) CLAUSE (A) OF THE FOREGOING SHALL
NOT APPLY TO CUSTOMARY PROVISIONS IN CONTRACTS RESTRICTING THE ASSIGNMENT
THEREOF, OR THE SUBLETTING, ASSIGNMENT OR TRANSFER OF ANY PROPERTY OR ASSET THAT
IS SUBJECT TO A LEASE, LICENSE OR SIMILAR CONTRACT; (VIII) THE FOREGOING SHALL
NOT APPLY TO RESTRICTIONS IMPOSED BY ANY AGREEMENT RELATING TO INDEBTEDNESS OF A
FOREIGN SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY THAT IS A LOAN PARTY) THAT
APPLIES ONLY TO SUCH FOREIGN SUBSIDIARY AND ITS ASSETS (INCLUDING ITS
SUBSIDIARIES); (IX) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN
JOINT VENTURE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS; (X) THE FOREGOING SHALL NOT APPLY TO NET WORTH
PROVISIONS IN LEASE AND OTHER AGREEMENTS ENTERED INTO BY THE PARENT BORROWER OR
ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; AND (XI) THE FOREGOING SHALL
NOT APPLY TO RESTRICTIONS IMPOSED BY THE SENIOR FIRST LIEN NOTE DOCUMENTS, THE
SENIOR SECOND LIEN NOTE DOCUMENTS AND THE SENIOR SUBORDINATED NOTE DOCUMENTS.


 


SECTION 6.12.  AMENDMENT OF MATERIAL DOCUMENTS.  THE PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS
UNDER (A) ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS, INCLUDING THE TERMS RELATED TO THE EXISTING PREFERRED STOCK (OTHER
THAN AMENDMENTS AND MODIFICATIONS THAT ARE NOT ADVERSE TO THE INTERESTS OF THE
LENDERS AND DO NOT IMPAIR THE EXERCISE OF REMEDIES UNDER ANY SECURITY DOCUMENT
OR THE INTERCREDITOR AGREEMENT) OR (B) THE SENIOR FIRST LIEN NOTE DOCUMENTS, THE
SENIOR SECOND LIEN NOTE DOCUMENTS OR THE SENIOR SUBORDINATED NOTE DOCUMENTS
(OTHER THAN AMENDMENTS TO THE SENIOR FIRST LIEN SECURITY DOCUMENTS OR THE SENIOR
SECOND LIEN SECURITY DOCUMENTS PERMITTED BY THE INTERCREDITOR AGREEMENT,
AMENDMENTS TO THE SENIOR FIRST LIEN NOTE DOCUMENTS IN RESPECT OF THE 2004 NOTES
THAT ARE EXPRESSLY CONTEMPLATED BY THE 2004 NOTES RESTATEMENT AND OTHER
AMENDMENTS AND MODIFICATIONS THAT ARE NOT ADVERSE TO THE INTERESTS OF THE
LENDERS AND DO NOT IMPAIR THE EXERCISE OF REMEDIES UNDER ANY SECURITY DOCUMENT
OR THE INTERCREDITOR AGREEMENT).

 

100

--------------------------------------------------------------------------------


 

 


SECTION 6.13.  DESIGNATED SENIOR DEBT.  THE PARENT BORROWER SHALL NOT DESIGNATE
ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS UNDER THE LOAN DOCUMENTS, INDEBTEDNESS
IN RESPECT OF THE SENIOR FIRST LIEN NOTES INCURRED IN COMPLIANCE WITH
SECTION 6.01(VI) AND INDEBTEDNESS IN RESPECT OF THE SENIOR SECOND LIEN NOTES
INCURRED IN COMPLIANCE WITH SECTION 6.01(X)) AS “DESIGNATED SENIOR DEBT” FOR
PURPOSES OF AND AS DEFINED IN THE SENIOR SUBORDINATED NOTE DOCUMENTS.


 


SECTION 6.14.  CASH HELD BY FOREIGN SUBSIDIARIES.  THE PARENT BORROWER WILL NOT
PERMIT AT ANY TIME ON ANY DAY (A) THE AGGREGATE AMOUNT OF “CASH AND CASH
EQUIVALENTS” AND “MARKETABLE SECURITIES” OF THE FOREIGN SUBSIDIARIES (OTHER THAN
FOREIGN SUBSIDIARIES THAT ARE LOAN PARTIES), IN EACH CASE THAT WOULD BE REQUIRED
TO BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND THE
SUBSIDIARIES PREPARED AS OF SUCH TIME IN ACCORDANCE WITH GAAP, MINUS (B) THE
AGGREGATE AMOUNT OF PAYMENTS IN SUCH CASH AND CASH EQUIVALENTS THAT THE PARENT
BORROWER REASONABLY AND IN GOOD FAITH DETERMINES WILL BE MADE BY THE FOREIGN
SUBSIDIARIES THAT ARE NOT LOAN PARTIES (AND WILL REDUCE SUCH CASH AND CASH
EQUIVALENTS) ON SUCH DAY TO EXCEED $10,000,000.


 


SECTION 6.15.  ERISA.  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CAUSE OR PERMIT ANY ERISA AFFILIATE TO, CAUSE OR PERMIT TO OCCUR
(I) AN EVENT THAT COULD RESULT IN THE IMPOSITION OF A LIEN UNDER SECTION 412 OF
THE CODE OR SECTION 302 OR 4068 OF ERISA OR (II) AN ERISA EVENT TO THE EXTENT
SUCH ERISA EVENT WOULD REASONABLY BE EXPECTED TO RESULT IN TAXES, PENALTIES AND
OTHER LIABILITIES IN AN AGGREGATE AMOUNT IN EXCESS OF $250,000 IN THE AGGREGATE.


 


SECTION 6.16.  CANCELLATION OF INDEBTEDNESS.  THE PARENT BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, CANCEL ANY CLAIM OR DEBT OWING TO IT, EXCEPT
FOR REASONABLE CONSIDERATION NEGOTIATED ON AN ARM’S LENGTH BASIS AND IN THE
ORDINARY COURSE OF ITS BUSINESS CONSISTENT WITH PAST PRACTICES.


 


SECTION 6.17.  CHANGE IN FISCAL YEAR; ACCOUNTING POLICIES.  THE PARENT BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CHANGE ITS FISCAL YEAR FROM A
YEAR ENDING DECEMBER 31 UNLESS REQUIRED BY LAW, IN WHICH CASE SUCH LOAN PARTY
WILL GIVE THE ADMINISTRATIVE AGENT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN
NOTICE THEREOF.  SUBJECT TO SECTION 1.04, THE PARENT BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, CHANGE ITS ACCOUNTING POLICIES FROM THOSE USED TO
PREPARE THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 4.01(I) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT


 


SECTION 6.18.  FINANCIAL COVENANTS.  THE PARENT BORROWER SHALL HAVE AT THE END
OF EACH FISCAL MONTH SET FORTH BELOW, A FIXED CHARGE COVERAGE RATIO FOR THE
12-MONTH PERIOD THEN ENDED OF NOT LESS THAN:

 

Fiscal Month Ending

 

Minimum Fixed Charge Coverage Ratio

 

December 31, 2005

 

0.78:1.00

 

January 31, 2006

 

0.75:1.00

 

February 28, 2006

 

0.74:1.00

 

March 31, 2006

 

0.74:1.00

 

April 30, 2006

 

0.74:1.00

 

 

 

101

--------------------------------------------------------------------------------


 

May 31, 2006

 

0.76:1.00

 

June 30, 2006

 

0.90:1.00

 

July 31, 2006

 

0.94:1.00

 

August 31, 2006

 

0.96:1.00

 

September 30, 2006

 

0.96:1.00

 

October 31, 2006

 

1.00:1.00

 

November 30, 2006

 

1.02:1.00

 

December 31, 2006

 

1.09:1.00

 

each fiscal month thereafter

 

1.10:1.00

 

 

102

--------------------------------------------------------------------------------


 

SECTION 6.19.  No Additional Deposit Accounts.  No Loan Party shall open,
maintain or otherwise have any deposit accounts at any bank or other financial
institution, or any other account where money is or may be deposited or
maintained with any Person, other than (a) the accounts set forth on Schedule
6.19, each of which shall (i) on the Effective Date, be subject to a deposit
account control agreement in form and substance reasonably satisfactory to the
Collateral Agent or (ii) (A) within 30 days of the Effective Date (subject to
extension as provided in Section 4.02(c)), be subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Collateral Agent, and (B) until such time as a deposit account control agreement
has been executed by the relevant Loan Party pursuant to Section 4.02(c), the
applicable Depository Bank and the Collateral Agent, shall not at any time have
(1) with respect to account number 5800949322 in the name of the Parent Borrower
at LaSalle, a balance in such account which exceeds $100,000 and (2) with
respect to account number 92312-0001414 in the name of the Canadian Borrower at
BONS, a balance in such account which exceeds $100,000, (b) deposit accounts
established after the Effective Date that are subject to a deposit account
control agreement, in form and substance reasonably satisfactory to the
Collateral Agent, (c) other deposit accounts established solely as payroll and
other zero balance accounts.


 


SECTION 6.20.  PLIANT INVESTMENT, INC. AND ALLIANT COMPANY LLC.  (A) PLIANT
INVESTMENT, INC. SHALL NOT HOLD ANY ASSETS OTHER THAN THE MEMBERSHIP INTEREST OF
ALLIANT COMPANY LLC AND MAY NOT HAVE ANY LIABILITIES OTHER THAN (I) IF PLIANT
INVESTMENT, INC. BECOMES A BORROWER OR A GUARANTOR PURSUANT SECTION 5.12, THE
LIABILITIES UNDER THE LOAN DOCUMENTS AND (II) TAX AND ROUTINE ADMINISTRATIVE
LIABILITIES IN THE ORDINARY COURSE OF BUSINESS AND (B) ALLIANT COMPANY LLC SHALL
NOT HOLD ANY ASSETS AND MAY NOT HAVE ANY LIABILITIES OTHER THAN (I) TAX AND
ROUTINE ADMINISTRATIVE LIABILITIES IN THE ORDINARY COURSE OF BUSINESS AND (II)
ASSETS AND LIABILITIES RELATED TO THE INDEMNITY ESCROW ESTABLISHED IN CONNECTION
WITH THE SALE OF ITS ASSETS; PROVIDED, THAT TO THE EXTENT ALLIANT COMPANY LLC
RECEIVES AND RECOVERY FROM SUCH INDEMNITY ESCROW, SUCH PROCEEDS SHALL BE
PROMPTLY TRANSFERRED TO THE PARENT BORROWER.


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)  ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME


 

 

103

--------------------------------------------------------------------------------


 


DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;


 


(B)  ANY BORROWER SHALL FAIL TO (I) PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE, OR (II) FAIL TO DELIVER ANY BORROWING
BASE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO THE TERMS OF THIS
AGREEMENT, AND, IN THE CASE OF CLAUSE (II), SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS;


 


(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
PARENT BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR
ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;


 


(D)  ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 4.02, 5.02, 5.04 (WITH RESPECT TO THE EXISTENCE
OF SUCH BORROWER) OR 5.11 OR IN ARTICLE VI;


 


(E)  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND IF SUCH FAILURE IS CAPABLE OF BEING
CURED, SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER
NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO THE PARENT BORROWER (WHICH
NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);


 


(F)  THE PARENT BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
INCLUDING ANY APPLICABLE GRACE PERIOD;


 


(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS
OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL
INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION
OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS
CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT
OF THE VOLUNTARY SALE, TRANSFER OR OTHER DISPOSITION (INCLUDING AS A RESULT OF A
CASUALTY OR CONDEMNATION EVENT) OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS IN A MANNER NOT PROHIBITED BY THIS AGREEMENT;


 


(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE PARENT BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL
PART OF ITS ASSETS, AND, IN ANY SUCH

 

104

--------------------------------------------------------------------------------


 


CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN
ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)  THE PARENT BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL
PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A
PETITION FILED AGAINST IT IN ANY PROCEEDING DESCRIBED IN CLAUSE (H) OF THIS
ARTICLE, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE
ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)  THE PARENT BORROWER OR ANY SUBSIDIARY (OTHER THAN IMMATERIAL SUBSIDIARIES)
SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE;


 


(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $5,000,000 (NET OF AMOUNTS COVERED BY INSURANCE AS TO WHICH THE
INSURER HAS NOT DENIED LIABILITY) SHALL BE RENDERED AGAINST THE PARENT BORROWER,
ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED
FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE
EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR
TO ATTACH OR LEVY UPON ANY ASSETS OF THE PARENT BORROWER OR ANY SUBSIDIARY TO
ENFORCE ANY SUCH JUDGMENT;


 


(L)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE REASONABLE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT
BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING (I) $7,000,000 IN
ANY YEAR OR (II) $10,000,000 FOR ALL PERIODS;


 


(M)  (I) ANY LOAN DOCUMENT SHALL FOR ANY REASON BE ASSERTED BY THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES (OR, IN THE CASE OF THE INTERCREDITOR
AGREEMENT, ANY OF THE OTHER PARTIES THERETO) NOT TO BE A LEGAL, VALID AND
BINDING OBLIGATION OF ANY PARTY THERETO, (II) ANY LIEN PURPORTED TO BE CREATED
UNDER ANY SECURITY DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN
PARTY NOT TO BE, A VALID AND PERFECTED LIEN ON ANY COLLATERAL, WITH THE PRIORITY
REQUIRED BY THE LOAN DOCUMENTS, EXCEPT (A) AS A RESULT OF THE SALE OR OTHER
DISPOSITION OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE
LOAN DOCUMENTS, (B) AS A RESULT OF (1) THE COLLATERAL AGENT’S FAILURE TO TAKE
ANY ACTION REASONABLY REQUESTED BY THE PARENT BORROWER IN ORDER TO MAINTAIN A
VALID AND PERFECTED LIEN ON ANY COLLATERAL OR (2) ANY ACTION TAKEN BY THE
COLLATERAL AGENT TO RELEASE ANY LIEN ON ANY COLLATERAL OR (C) LIENS ON ANY ITEM
OF COLLATERAL WITH A FAIR MARKET VALUE NOT EXCEEDING $500,000, (III) THE
GUARANTEES PURSUANT TO THE GUARANTEE AGREEMENTS BY THE LOAN PARTIES OF ANY OF
THE OBLIGATIONS SHALL CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN
ACCORDANCE WITH THE TERMS THEREOF), OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT
TO BE IN EFFECT OR NOT TO BE LEGAL, VALID AND BINDING OBLIGATIONS, (IV) THE
OBLIGATIONS OF ANY BORROWER OR THE GUARANTEES THEREOF BY THE LOAN PARTIES
PURSUANT TO THE SECURITY DOCUMENTS, SHALL CEASE TO CONSTITUTE “SENIOR
INDEBTEDNESS” UNDER THE SUBORDINATION PROVISIONS OF THE SENIOR

 

105

--------------------------------------------------------------------------------


 


SUBORDINATED NOTE DOCUMENTS, OR SUCH SUBORDINATION PROVISIONS SHALL BE
INVALIDATED OR OTHERWISE CEASE, OR SHALL BE ASSERTED BY ANY LOAN PARTY TO BE
INVALID OR TO CEASE, TO BE LEGAL, VALID AND BINDING OBLIGATIONS OF THE PARTIES
THERETO OR (V) THE INTERCREDITOR AGREEMENT SHALL CEASE TO BE A LEGAL, VALID AND
BINDING AGREEMENT OF THE PARTIES THERETO;


 


(N)  A CHANGE IN CONTROL SHALL OCCUR; OR


 


(O)  ANY INFORMATION CONTAINED IN ANY BORROWING BASE CERTIFICATE IS UNTRUE OR
INCORRECT IN ANY RESPECT (OTHER THAN (I) INADVERTENT, IMMATERIAL ERRORS NOT
EXCEEDING $250,000 IN THE AGGREGATE IN ANY BORROWING BASE CERTIFICATE) AND (II)
ERRORS UNDERSTATING THE BORROWING BASES);


 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or such other Lenders as and when provided in
the Security Documents) shall, by notice to the Parent Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable (the
“remaining Loans”) may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations (other than any
remaining Loans) of each Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower; and in case of any event
with respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower. If any Event of Default has
occurred and is continuing under clause (a) or (b) of this Article then the
Administrative Agent shall, or if any other Event of Default has occurred and is
continuing, the Administrative Agent may (and at the written request of the
Required Lenders shall), increase the rate of interest applicable to the Loans
and any fee or other amount payable by any Borrower hereunder to the rate set
forth in Section 2.12(d).

 


ARTICLE VIII


 


THE AGENTS


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as

 

106

--------------------------------------------------------------------------------


 

though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Parent Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circum­stances as provided in Section 10.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Borrower or any of the Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforce­ability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any of the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory

 

107

--------------------------------------------------------------------------------


 

provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the other Agents, the Lenders, the Issuing Bank and the Parent
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Parent Borrower (such consent not to be unreasonably
withheld), to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent that shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor.  After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

The provisions of this Article shall apply to the Collateral Agent, the Domestic
A Agent and the Domestic B Agent as though named herein as the Administrative
Agent.    Notwithstanding any other provision contained herein, neither Arranger
shall, in its capacity as such, have any responsibilities under this Agreement
or the other Loan Documents.

 


ARTICLE IX


 


COLLECTION ALLOCATION MECHANISM


 


SECTION 9.01.  IMPLEMENTATION OF CAM.  (A)  ON THE CAM EXCHANGE DATE, (I) THE
COMMITMENTS SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT BE TERMINATED AS
PROVIDED IN ARTICLE VII, (II) EACH DOMESTIC A LENDER SHALL IMMEDIATELY BE DEEMED
TO HAVE ACQUIRED (AND SHALL PROMPTLY MAKE PAYMENT THEREFOR TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH

 

108

--------------------------------------------------------------------------------


 


SECTION 2.04(C)) PARTICIPATIONS IN THE SWINGLINE LOANS IN AN AMOUNT EQUAL TO
SUCH LENDER’S RATABLE SHARE (BASED ON THE RESPECTIVE DOMESTIC A COMMITMENTS OF
THE LENDERS IMMEDIATELY PRIOR TO THE CAM EXCHANGE DATE) OF EACH SWINGLINE LOAN
OUTSTANDING ON SUCH DATE AND (III) THE LENDERS SHALL AUTOMATICALLY AND WITHOUT
FURTHER ACT (AND WITHOUT REGARD TO THE PROVISIONS OF SECTION 10.04) BE DEEMED TO
HAVE EXCHANGED INTERESTS IN THE LOANS (OTHER THAN THE SWINGLINE LOANS) AND, IN
THE CASE OF A DOMESTIC A LENDER OR CANADIAN LENDER, PARTICIPATIONS IN SWINGLINE
LOANS AND LETTERS OF CREDIT, SUCH THAT IN LIEU OF THE INTEREST OF EACH LENDER IN
EACH LOAN AND, AS APPLICABLE, LETTER OF CREDIT IN WHICH IT SHALL PARTICIPATE AS
OF SUCH DATE (INCLUDING THE OBLIGATIONS OF EACH LOAN PARTY IN RESPECT OF EACH
SUCH LOAN AND LETTER OF CREDIT), SUCH LENDER SHALL HOLD AN INTEREST IN EVERY ONE
OF THE LOANS (OTHER THAN THE SWINGLINE LOANS) AND, IN THE CASE OF A DOMESTIC A
LENDER OR CANADIAN LENDER, A PARTICIPATION IN EVERY ONE OF THE SWINGLINE LOANS
AND LETTERS OF CREDIT (INCLUDING THE OBLIGATIONS OF EACH LOAN PARTY IN RESPECT
OF EACH SUCH LOAN AND EACH RESERVE ACCOUNT ESTABLISHED PURSUANT TO SECTION
9.02), WHETHER OR NOT SUCH LENDER SHALL PREVIOUSLY HAVE PARTICIPATED THEREIN,
EQUAL TO SUCH LENDER’S CAM PERCENTAGE THEREOF.  EACH LENDER AND EACH LOAN PARTY
HEREBY CONSENTS AND AGREES TO THE CAM EXCHANGE, AND EACH LENDER AGREES THAT THE
CAM EXCHANGE SHALL BE BINDING UPON ITS SUCCESSORS AND ASSIGNS AND ANY PERSON
THAT ACQUIRES A PARTICIPATION IN ITS INTERESTS IN ANY LOAN.  EACH LOAN PARTY
AGREES FROM TIME TO TIME TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT ALL
SUCH PROMISSORY NOTES AND OTHER INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST TO EVIDENCE AND CONFIRM THE RESPECTIVE INTERESTS
OF THE LENDERS AFTER GIVING EFFECT TO THE CAM EXCHANGE, AND EACH LENDER AGREES
TO SURRENDER ANY PROMISSORY NOTES ORIGINALLY RECEIVED BY IT IN CONNECTION WITH
ITS LOANS HEREUNDER TO THE ADMINISTRATIVE AGENT AGAINST DELIVERY OF ANY
PROMISSORY NOTES EVIDENCING ITS INTERESTS IN THE LOANS SO EXECUTED AND
DELIVERED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LOAN PARTY TO EXECUTE OR
DELIVER OR OF ANY LENDER TO ACCEPT ANY SUCH PROMISSORY NOTE, INSTRUMENT OR
DOCUMENT SHALL NOT AFFECT THE VALIDITY OR EFFECTIVENESS OF THE CAM EXCHANGE.


 


(B)  AS A RESULT OF THE CAM EXCHANGE, UPON AND AFTER THE CAM EXCHANGE DATE, EACH
PAYMENT RECEIVED BY ANY AGENT PURSUANT TO ANY LOAN DOCUMENT IN RESPECT OF THE
OBLIGATIONS, AND EACH DISTRIBUTION MADE BY THE COLLATERAL AGENT PURSUANT TO ANY
SECURITY DOCUMENT IN RESPECT OF THE OBLIGATIONS, SHALL, SUBJECT TO THE TERMS OF
THE INTERCREDITOR AGREEMENT, BE DISTRIBUTED TO THE LENDERS PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE CAM PERCENTAGES.  ANY DIRECT PAYMENT RECEIVED
BY A LENDER UPON OR AFTER THE CAM EXCHANGE DATE, INCLUDING BY WAY OF SET-OFF, IN
RESPECT OF AN OBLIGATION SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO THE LENDERS IN ACCORDANCE HEREWITH.


 


SECTION 9.02.  LETTERS OF CREDIT.  (A)  IN THE EVENT THAT ON THE CAM EXCHANGE
DATE ANY LETTER OF CREDIT SHALL BE OUTSTANDING AND UNDRAWN IN WHOLE OR IN PART,
OR ANY LC DISBURSEMENT SHALL NOT HAVE BEEN REIMBURSED EITHER BY THE PARENT
BORROWER OR WITH THE PROCEEDS OF A REVOLVING BORROWING OR SWINGLINE LOAN, EACH
DOMESTIC A LENDER SHALL PROMPTLY PAY OVER TO THE ADMINISTRATIVE AGENT, IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT IN DOLLARS EQUAL TO SUCH DOMESTIC A
LENDER’S APPLICABLE PERCENTAGE OF SUCH UNDRAWN FACE AMOUNT OR (TO THE EXTENT IT
HAS NOT ALREADY DONE SO) SUCH UNREIMBURSED DRAWING, AS APPLICABLE, TOGETHER WITH
INTEREST THEREON FROM THE CAM EXCHANGE DATE TO THE DATE ON WHICH SUCH AMOUNT
SHALL BE PAID TO THE ADMINISTRATIVE AGENT AT THE RATE THAT WOULD BE APPLICABLE
AT THE TIME TO AN ABR REVOLVING LOAN IN A PRINCIPAL AMOUNT EQUAL TO SUCH UNDRAWN
FACE AMOUNT OR UNREIMBURSED DRAWING, AS APPLICABLE.  THE ADMINISTRATIVE AGENT
SHALL ESTABLISH A SEPARATE ACCOUNT (EACH, A “RESERVE ACCOUNT”) OR ACCOUNTS FOR
EACH LENDER FOR THE AMOUNTS RECEIVED WITH RESPECT TO EACH SUCH LETTER

 

109

--------------------------------------------------------------------------------


 


OF CREDIT PURSUANT TO THE PRECEDING SENTENCE.  THE ADMINISTRATIVE AGENT SHALL
DEPOSIT IN EACH DOMESTIC A LENDER’S AND CANADIAN LENDER’S RESERVE ACCOUNT SUCH
LENDER’S CAM PERCENTAGE OF THE AMOUNTS RECEIVED FROM THE LENDERS AS PROVIDED
ABOVE.  THE ADMINISTRATIVE AGENT SHALL HAVE SOLE DOMINION AND CONTROL OVER EACH
RESERVE ACCOUNT, AND THE AMOUNTS DEPOSITED IN EACH RESERVE ACCOUNT SHALL BE HELD
IN SUCH RESERVE ACCOUNT UNTIL WITHDRAWN AS PROVIDED IN PARAGRAPH (B), (C), (D)
OR (E) BELOW.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN RECORDS ENABLING IT TO
DETERMINE THE AMOUNTS PAID OVER TO IT AND DEPOSITED IN THE RESERVE ACCOUNTS IN
RESPECT OF EACH LETTER OF CREDIT AND THE AMOUNTS ON DEPOSIT IN RESPECT OF EACH
LETTER OF CREDIT ATTRIBUTABLE TO EACH LENDER’S CAM PERCENTAGE.  THE AMOUNTS HELD
IN EACH LENDER’S RESERVE ACCOUNT SHALL BE HELD AS A RESERVE AGAINST THE LC
EXPOSURES, SHALL BE THE PROPERTY OF SUCH LENDER, SHALL NOT CONSTITUTE LOANS TO
OR GIVE RISE TO ANY CLAIM OF OR AGAINST ANY LOAN PARTY AND SHALL NOT GIVE RISE
TO ANY OBLIGATION ON THE PART OF ANY BORROWER TO PAY INTEREST TO SUCH LENDER, IT
BEING AGREED THAT THE REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT
SHALL ARISE ONLY AT SUCH TIMES AS DRAWINGS ARE MADE THEREUNDER, AS PROVIDED IN
SECTION 2.05.


 


(B)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE MADE IN
RESPECT OF A LETTER OF CREDIT, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF
THE APPLICABLE ISSUING BANK, WITHDRAW FROM THE RESERVE ACCOUNT OF EACH DOMESTIC
A LENDER AND CANADIAN LENDER ANY AMOUNTS, UP TO THE AMOUNT OF SUCH LENDER’S CAM
PERCENTAGE OF SUCH DRAWING OR PAYMENT, DEPOSITED IN RESPECT OF SUCH LETTER OF
CREDIT AND REMAINING ON DEPOSIT AND DELIVER SUCH AMOUNTS TO SUCH ISSUING BANK IN
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE LENDERS UNDER SECTION
2.05(D) (BUT NOT OF THE PARENT BORROWER UNDER SECTION 2.05(E)).  IN THE EVENT
THAT ANY DOMESTIC A LENDER OR CANADIAN LENDER SHALL DEFAULT ON ITS OBLIGATION TO
PAY OVER ANY AMOUNT TO THE ADMINISTRATIVE AGENT AS PROVIDED IN THIS SECTION
9.02, THE APPLICABLE ISSUING BANK SHALL HAVE A CLAIM AGAINST SUCH LENDER TO THE
SAME EXTENT AS IF SUCH LENDER HAD DEFAULTED ON ITS OBLIGATIONS UNDER SECTION
2.05(D), BUT SHALL HAVE NO CLAIM AGAINST ANY OTHER LENDER IN RESPECT OF SUCH
DEFAULTED AMOUNT, NOTWITHSTANDING THE EXCHANGE OF INTERESTS IN THE PARENT
BORROWER’S REIMBURSEMENT OBLIGATIONS PURSUANT TO SECTION 9.01.  EACH OTHER
DOMESTIC A LENDER AND CANADIAN LENDER SHALL HAVE A CLAIM AGAINST SUCH DEFAULTING
LENDER FOR ANY DAMAGES SUSTAINED BY IT AS A RESULT OF SUCH DEFAULT, INCLUDING,
IN THE EVENT THAT SUCH LETTER OF CREDIT SHALL EXPIRE UNDRAWN, ITS CAM PERCENTAGE
OF THE DEFAULTED AMOUNT.


 


(C)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY LETTER OF CREDIT SHALL
EXPIRE UNDRAWN, THE ADMINISTRATIVE AGENT SHALL WITHDRAW FROM THE RESERVE ACCOUNT
OF EACH DOMESTIC A LENDER AND CANADIAN LENDER THE AMOUNT REMAINING ON DEPOSIT
THEREIN IN RESPECT OF SUCH LETTER OF CREDIT AND DISTRIBUTE SUCH AMOUNT TO SUCH
LENDER.


 


(D)  WITH THE PRIOR WRITTEN APPROVAL OF THE ADMINISTRATIVE AGENT (NOT TO BE
UNREASONABLY WITHHELD), ANY DOMESTIC A LENDER OR CANADIAN LENDER MAY WITHDRAW
THE AMOUNT HELD IN ITS RESERVE ACCOUNT IN RESPECT OF THE UNDRAWN AMOUNT OF ANY
LETTER OF CREDIT.  ANY DOMESTIC A LENDER OR CANADIAN LENDER MAKING SUCH A
WITHDRAWAL SHALL BE UNCONDITIONALLY OBLIGATED, IN THE EVENT THERE SHALL
SUBSEQUENTLY BE A DRAWING UNDER SUCH LETTER OF CREDIT, TO PAY OVER TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, ON DEMAND,
ITS CAM PERCENTAGE OF SUCH DRAWING OR PAYMENT.


 


(E)  PENDING THE WITHDRAWAL BY ANY DOMESTIC A LENDER OR CANADIAN LENDER OF ANY
AMOUNTS FROM ITS RESERVE ACCOUNT AS CONTEMPLATED BY THE ABOVE PARAGRAPHS, THE

 

110

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT WILL, AT THE DIRECTION OF SUCH LENDER AND SUBJECT TO SUCH
RULES AS THE ADMINISTRATIVE AGENT MAY PRESCRIBE FOR THE AVOIDANCE OF
INCONVENIENCE, INVEST SUCH AMOUNTS IN PERMITTED INVESTMENTS.  EACH DOMESTIC A
LENDER OR CANADIAN LENDER THAT HAS NOT WITHDRAWN ITS AMOUNTS IN ITS RESERVE
ACCOUNT AS PROVIDED IN PARAGRAPH (D) ABOVE SHALL HAVE THE RIGHT, AT INTERVALS
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT, TO WITHDRAW THE EARNINGS ON
INVESTMENTS SO MADE BY THE ADMINISTRATIVE AGENT WITH AMOUNTS IN ITS RESERVE
ACCOUNT AND TO RETAIN SUCH EARNINGS FOR ITS OWN ACCOUNT.


 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND
OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I) IF TO ANY BORROWER, TO THE PARENT BORROWER AT 1475 WOODFIELD ROAD, SUITE
700, SCHAUMBERG, ILLINOIS 60173, ATTENTION: CHIEF FINANCIAL OFFICER (TELECOPY
NO. (847) 969-3338), WITH A COPY TO SIDLEY, AUSTIN, BROWN & WOOD LLP, BANK ONE
PLAZA, 10 SOUTH DEARBORN STREET, CHICAGO, ILLINOIS 60603, ATTENTION: MICHAEL L.
GOLD, (TELECOPY NO. (312) 853-7036);

 

(II) IF TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE DOMESTIC A AGENT
OR THE SWINGLINE LENDER, TO GENERAL ELECTRIC CAPITAL CORPORATION, 500 WEST
MONROE STREET, CHICAGO, ILLINOIS 60661, ATTENTION: ACCOUNT MANAGER - PLIANT
CORPORATION (TELECOPY NO. (312) 463-3840), WITH COPIES TO GENERAL ELECTRIC
CAPITAL CORPORATION, 201 MERRITT 7, NORWALK, CONNECTICUT 06856, ATTENTION:
CORPORATE COUNSEL — COMMERCIAL FINANCE (TELECOPY NO. (203) 956-4001) AND PAUL,
HASTINGS, JANOFSKY & WALKER LLP, 600 PEACHTREE STREET, SUITE 2400, ATLANTA,
GEORGIA 30308, ATTENTION: JESSE H. AUSTIN, III (TELECOPY NO. (404) 815-2424);

 

(III) IF TO THE ISSUING BANK, C/O GENERAL ELECTRIC CAPITAL CORPORATION, 500 WEST
MONROE STREET, CHICAGO, ILLINOIS 60661, ATTENTION: ACCOUNT MANAGER - PLIANT
CORPORATION (TELECOPY NO. (312) 463-3840), WITH A COPY TO GENERAL ELECTRIC
CAPITAL CORPORATION, 201 MERRITT 7, NORWALK, CONNECTICUT 06856, ATTENTION:
CORPORATE COUNSEL — COMMERCIAL FINANCE (TELECOPY NO. (203) 956-4001);

 

(IV) IF TO THE DOMESTIC B AGENT, TO MORGAN STANLEY SENIOR FUNDING, INC., 1585
BROADWAY, NEW YORK, NEW YORK 10036, ATTENTION: JASON COLODNE (TELECOPY NO. 
(212) 507-3444), WITH A COPY TO SULLIVAN & CROMWELL LLP, 125 BROAD STREET, NEW
YORK, NEW YORK 10004, ATTENTION: ERIK D. LINDAUER (TELECOPY NO. (212) 558-3588);
AND

 

(V) IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE

 

111

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER OR ISSUING BANK.  THE ADMINISTRATIVE AGENT OR THE PARENT
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL
NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
OF RECEIPT.


 


SECTION 10.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY ANY AGENT, THE
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF AGENTS, THE ISSUING BANK AND THE LENDERS HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION
OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OR A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY LENDER OR THE ISSUING BANK MAY
HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
PARENT BORROWER AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER LOAN
DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, AND THE LOAN PARTY OR
LOAN PARTIES THAT ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF THE
REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL HAVE THE EFFECT OF:


 

(I)  INCREASING THE COMMITMENT OF ANY LENDER WITHOUT THE CONSENT OF EACH LENDER
(PROVIDED THAT THE ADMINISTRATIVE AGENT MAY MAKE PROTECTIVE ADVANCES AS SET
FORTH IN SECTION 2.15);

 

(II) REDUCING THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCING
THE RATE OF INTEREST THEREON, OR REDUCING ANY FEES PAYABLE HEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY AND THE AGENTS;

 

(III) POSTPONING THE MATURITY OF ANY LOAN, OR ANY SCHEDULED DATE OF PAYMENT OF
THE PRINCIPAL AMOUNT OF ANY LOAN, OR THE REQUIRED DATE OF REIMBURSEMENT OF ANY
LC DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY INTEREST THEREON, OR ANY
FEES PAYABLE HEREUNDER, OR REDUCING THE AMOUNT OF, WAIVING OR EXCUSING ANY SUCH
PAYMENT, OR

 

112

--------------------------------------------------------------------------------


 

POSTPONING THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY AND THE AGENTS;

 

(IV) CHANGING SECTION 2.17(B), (C) OR (D) IN A MANNER THAT WOULD ALTER THE WAY
THAT PAYMENTS ARE SHARED, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(V) CHANGING ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS (OR LENDERS OF ANY CLASS, INCLUDING AS
CONTEMPLATED BY THE TERM “REQUIRED DOMESTIC A LENDERS”, “REQUIRED DOMESTIC B
LENDERS” OR THE TERM “REQUIRED CANADIAN LENDERS”) REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH
CLASS, AS THE CASE MAY BE);

 

(VI) RELEASING ANY LOAN PARTY FROM ITS GUARANTEE UNDER ANY GUARANTEE AGREEMENT
(EXCEPT WITH RESPECT TO THE DISSOLUTION, CONSOLIDATION OR MERGER OF SUCH
GUARANTOR IN ACCORDANCE WITH THE TERMS OF SECTION 6.04 OR AS EXPRESSLY PROVIDED
IN THE APPLICABLE GUARANTEE AGREEMENT), OR LIMITING ITS LIABILITY IN RESPECT OF
SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED, HOWEVER,
THAT IF THE REQUIRED LENDERS HAVE APPROVED THE SALE OF THE EQUITY INTERESTS OF
SUCH LOAN PARTY, THE CONSENT OF THE REQUIRED LENDERS (AND NOT EACH LENDER) SHALL
BE REQUIRED FOR SUCH RELEASE;

 

(VII) RELEASING ALL OR SUBSTANTIALLY ALL THE COLLATERAL FROM THE LIENS OF THE
SECURITY DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED THEREIN OR REQUIRED BY THE
INTERCREDITOR AGREEMENT), WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(VIII) CHANGING ANY PROVISION OF ANY LOAN DOCUMENT TO PERMIT THE PARENT BORROWER
OR ANY OF THE SUBSIDIARIES TO ENTER INTO ANY ACCOUNTS RECEIVABLE OR INVENTORY
SECURITIZATION TRANSACTION OR OTHER SIMILAR FINANCING ARRANGEMENT, INCLUDING ANY
SALE OF, OR ANY GRANT OF A SECURITY INTEREST IN, ACCOUNTS RECEIVABLE OR
INVENTORY IN CONNECTION WITH ANY ASSET SECURITIZATION OR OTHER SIMILAR FINANCING
ARRANGEMENT, WITHOUT THE WRITTEN CONSENT OF LENDERS HAVING COMMITMENTS
REPRESENTING IN THE AGGREGATE MORE THAN 66-2/3% OF THE TOTAL AMOUNT OF THE
COMMITMENTS AT SUCH TIME;

 

(IX) CHANGING ANY PROVISION OF ANY LOAN DOCUMENT IN A MANNER THAT BY ITS TERMS
ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS HOLDING LOANS
OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY OTHER CLASS WITHOUT THE
WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING
LOANS AND UNUSED COMMITMENTS OF EACH AFFECTED CLASS;

 

(X) AMENDING, MODIFYING OR OTHERWISE ALTERING THE ELIGIBILITY STANDARDS, ADVANCE
RATES OR RESERVES USED IN DETERMINING THE BORROWING BASES IN A MANNER THAT WOULD
INCREASE THE AMOUNT OF THE BORROWING BASES, WITHOUT THE WRITTEN CONSENT OF THE
AGENTS AND REQUIRED LENDERS;

 

(XI) AMENDING, MODIFYING OR OTHERWISE ALTERING THE DEFINITION OF “FIXED CHARGE
COVERAGE RATIO” OR THE AMOUNTS SET FORTH IN SECTION 6.18, WITHOUT THE WRITTEN
CONSENT OF THE AGENTS AND REQUIRED LENDERS;

 

113

--------------------------------------------------------------------------------


 

(XII) AMENDING, MODIFYING OR OTHERWISE ALTERING SECTION 4.03 OR WAIVING
COMPLIANCE WITH SECTION 4.03(A) (WITH RESPECT TO THE REPRESENTATION AND WARRANTY
THAT THE BORROWING BASE CERTIFICATE IS TRUE, CORRECT AND COMPLETE), (B), (C) OR
(D), WITHOUT THE WRITTEN CONSENT OF THE AGENTS AND REQUIRED LENDERS (PROVIDED
THAT THE ADMINISTRATIVE AGENT MAY MAKE PROTECTIVE ADVANCES AS SET FORTH IN
SECTION 2.15);

 

(XIII) AMENDING, MODIFYING OR OTHERWISE ALTERING SECTION 6.03, 6.04, 6.09,
6.12(B), OR 6.13, OR 6.19 OR THE REQUIREMENT THE COLLATERAL AGENT HAVE FULL
DOMINION OVER THE LOAN PARTIES’ ACCOUNTS, WITHOUT THE WRITTEN CONSENT OF THE
AGENTS AND REQUIRED LENDERS;

 

(XIV) RELEASING, SUBSTITUTING, MODIFYING OR ALTERING THE LIENS OF THE SECURITY
DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED THEREIN ON THE EFFECTIVE DATE OR
REQUIRED BY THE INTERCREDITOR AGREEMENT) ON (1) ACCOUNTS OR INVENTORY OF THE
LOAN PARTIES NOT SOLD OR DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS, (2) THE
PLEDGED STOCK (AS DEFINED IN THE SECURITY AGREEMENTS) OR (3) CASH IN THE
COLLATERAL PROCEEDS ACCOUNT, IN EACH CASE, WITHOUT THE WRITTEN CONSENT OF THE
AGENTS AND THE REQUIRED LENDERS; OR

 

(XV) AMENDING, MODIFYING, WAIVING OR OTHERWISE ALTERING ARTICLE XII, WITHOUT THE
WRITTEN CONSENT OF THE REQUIRED DOMESTIC B LENDERS; AND

 

PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
THE RIGHTS OR DUTIES OF ANY AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE.

 


(C)  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT REQUIRING
THE CONSENT OF “EACH LENDER” OR “EACH LENDER AFFECTED THEREBY,” THE CONSENT OF
THE REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY LENDERS IS
NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT OBTAINED BEING
REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN SO LONG AS NO AGENT IS A
NON-CONSENTING LENDER, THE ADMINISTRATIVE AGENT MAY ELECT TO REPLACE A
NON-CONSENTING LENDER AS A LENDER PARTY TO THIS AGREEMENT, PROVIDED THAT,
CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK OR OTHER ENTITY WHICH IS
REASONABLY SATISFACTORY TO THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT
SHALL AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER
OBLIGATIONS DUE TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION AND TO BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO
ASSUME ALL OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH
DATE AND TO COMPLY WITH THE REQUIREMENTS OF CLAUSE (B) OF SECTION 10.04, AND
(II) THE BORROWERS SHALL PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON
THE DAY OF SUCH REPLACEMENT (1) ALL INTEREST, FEES AND OTHER AMOUNTS THEN
ACCRUED BUT UNPAID TO SUCH NON-CONSENTING LENDER BY THE BORROWER HEREUNDER TO
AND INCLUDING THE DATE OF TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE
TO SUCH NON-CONSENTING LENDER UNDER SECTIONS 2.14 AND 2.16, AND (2) AN AMOUNT,
IF ANY, EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY
OF SUCH REPLACEMENT UNDER SECTION 2.15 HAD THE LOANS OF SUCH NON-CONSENTING
LENDER BEEN PREPAID ON SUCH DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.


 


SECTION 10.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER; JOINT AND SEVERAL
OBLIGATIONS.  (A)  THE BORROWERS SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY

 

114

--------------------------------------------------------------------------------


 


THE AGENTS, THE ARRANGERS AND THEIR RESPECTIVE AFFILIATES (OTHER THAN THE
SPONSOR OR ANY PERSON CONTROLLED BY THE SPONSOR), INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE AGENTS AND THE ARRANGERS, IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN,
THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS OR ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF (WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL
REASON­ABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION
WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED
BY THE AGENTS, THE ISSUING BANK, THE ARRANGERS OR ANY LENDER, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE AGENTS, THE ISSUING BANK,
THE ARRANGERS OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


 


(B)  THE BORROWERS SHALL INDEMNIFY EACH AGENT, THE ISSUING BANK, EACH ARRANGER
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY MORTGAGED PROPERTY OR ANY OTHER PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF THE
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR ANY AFFILIATE OF SUCH INDEMNITEE (OR OF ANY OFFICER,
DIRECTOR, EMPLOYEE, ADVISOR OR AGENT OF SUCH INDEMNITEE OR ANY SUCH INDEMNITEE’S
AFFILIATES) OR TO THE EXTENT SUCH DAMAGES CONSTITUTE SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(C)  TO THE EXTENT THAT THE BORROWERS FAIL TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO ANY AGENT, THE ISSUING BANK, EITHER ARRANGER OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO SUCH AGENT, THE ISSUING BANK, SUCH ARRANGER OR THE SWINGLINE LENDER, AS THE
CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE,

 

115

--------------------------------------------------------------------------------


 


LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST SUCH AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY AS
SUCH; AND PROVIDED, FURTHER, THAT NO DOMESTIC B LENDER SHALL HAVE ANY
REIMBURSEMENT OR INDEMNITY OBLIGATIONS IN RESPECT OF ANY OF THE ISSUING BANK,
THE SWINGLINE LENDER OR THE DOMESTIC A AGENT IN THEIR CAPACITIES AS SUCH.  FOR
PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS
SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURES AND UNUSED COMMITMENTS AT THE
TIME.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT,
AND EACH OF THEM HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY,
THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.  EACH BORROWER SHALL BE JOINTLY LIABLE FOR ALL EXPENSE
REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 10.03, AND ALL
OTHER OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.


 


SECTION 10.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NO BORROWER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY ANY BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
AGENTS, THE ISSUING BANK, THE ARRANGERS AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)  (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required (1) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or (2) if an Event of Default has occurred and is continuing;

 

(B) the Administrative Agent or, in the case of any assignment of Domestic B
Commitments or Domestic B Loans, the Domestic B Agent; and

 

(C) with respect to any assignment of a Domestic A Commitment or a Domestic A
Revolving Loan, the Swingline Lender.

 

116

--------------------------------------------------------------------------------


 

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consents; provided that no such consent of the Parent Borrower shall
be required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each such assignment relating to the assignment of any
Domestic A Commitments, Domestic A Revolving Loans, Canadian Commitments or
Canadian Revolving Loans shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500;

 

(D) the assignee, if it shall not be a Lender, shall (1) deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
documentation and (2) in the event of an assignment of Canadian Commitments and
Canadian Revolving Loans, notify the Administrative Agent of such assignee’s
Canadian Lending Office and US Lending Office; and

 

(E) such assignee shall have consented to the GECC-Led Dip Agreement.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or controlled by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, manages or controls a
Lender.

(III) SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (B)(IV)
OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION

 

117

--------------------------------------------------------------------------------


 

COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15, 2.16 AND 10.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 10.04 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV) THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE PARENT
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE PARENT BORROWER, EACH DOMESTIC SUBSIDIARY BORROWER, THE
CANADIAN SUBSIDIARY BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE PARENT BORROWER, THE ISSUING BANK AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(V) UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION AND ALL
APPLICABLE TAX DOCUMENTATION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE,
THE ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF ANY BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT OF ANY CLASS AND THE LOANS OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) EACH BORROWER,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN CLAUSES (I) THROUGH (VII) OF THE FIRST
PROVISO TO SECTION 10.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWERS AGREE THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15 AND 2.16 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT

 

118

--------------------------------------------------------------------------------


 


PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT
WERE A LENDER; PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.17(D)
AS THOUGH IT WERE A LENDER.


 

(II) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.14 OR 2.16 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE PARENT BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS THE PARENT
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH
SECTION 2.16(E) AS THOUGH IT WERE A LENDER.

 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE PARENT BORROWER, THE OPTION TO PROVIDE TO THE
BORROWERS ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWERS PURSUANT TO THIS AGREEMENT; PROVIDED,
HOWEVER, THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO
MAKE ANY LOAN AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE
FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE
OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN
BY AN SPC HEREUNDER SHALL UTILIZE THE APPLICABLE COMMITMENT OF THE GRANTING
LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING
LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY
INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR
WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING,
EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER
THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF, OR THE LAWS OF CANADA OR ANY PROVINCE OR TERRITORY THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
10.04, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF,
THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS
TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE
PARENT BORROWER AND THE ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT
SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE
OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.

 

119

--------------------------------------------------------------------------------


 


SECTION 10.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOT­WITH­STANDING THAT ANY AGENT, THE ISSUING BANK OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.14, 2.15, 2.16, 10.03 AND 10.13 AND ARTICLE VIII SHALL SURVIVE AND
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 10.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTER­PARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTER­PARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE
OTHER LOAN DOCUMENT AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO THE AGENTS, THE ARRANGERS OR THE ISSUING BANK CONSTITUTE THE ENTIRE
CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS AGREEMENTS AND UNDER­STANDINGS, ORAL OR WRITTEN, RELATING
TO THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
DELIVERY OF AN EXECUTED COUNTER­PART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 10.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 10.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWERS NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT HELD BY SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS

 

120

--------------------------------------------------------------------------------


 


MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION
TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER
MAY HAVE.


 


SECTION 10.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
(A)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.


 


(B)  EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY,

 

121

--------------------------------------------------------------------------------


 


AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 10.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 10.12.  CONFIDENTIALITY.  EACH OF THE AGENTS, THE ISSUING BANK AND THE
LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
INVESTMENT ADVISORS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (THE “REPRESENTATIVES”) AND ANY
DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY IN SWAP AGREEMENTS ENTERED INTO IN
CONNECTION WITH A LENDER’S OUTSTANDING LOANS FROM TIME TO TIME OR TO SUCH
CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL
AND, IN THE CASE OF ANY SUCH CONTRACTUAL COUNTERPARTY OR ITS PROFESSIONAL
ADVISOR, SUCH PERSONS SHALL AGREE IN WRITING TO BE BOUND BY THE PROVISIONS OF
THIS SECTION 10.12), (B) TO THE EXTENT REQUESTED OR DEMANDED BY ANY GOVERNMENTAL
AUTHORITY OR ANY SELF-REGULATORY ORGANIZATION (INCLUDING THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS OR OTHER SIMILAR ORGANIZATION), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA, ORDER
OR SIMILAR LEGAL PROCESS; PROVIDED THAT, TO THE EXTENT REASONABLY PRACTICABLE
AND NOT PROHIBITED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY JUDICIAL OR
ADMINISTRATIVE ORDER, SUCH PERSON WILL PROVIDE THE PARENT BORROWER WITH PRIOR
NOTICE OF SUCH DISCLOSURE, (D) ANY NATIONALLY RECOGNIZED RATING AGENCY THAT
REQUIRES ACCESS TO INFORMATION ABOUT A LENDER’S INVESTMENT PORTFOLIO IN
CONNECTION WITH RATINGS ISSUED WITH RESPECT TO SUCH LENDER, (E) TO ANY OTHER
PARTY TO THIS AGREEMENT, (F) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(G) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE PARENT BORROWER
AND ITS OBLIGATIONS, (H) WITH THE CONSENT OF THE PARENT BORROWER OR (I) TO THE
EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF
A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO ANY AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
PARENT BORROWER, ANY SUBSIDIARY OR ANY OF THEIR REPRESENTATIVES THAT IS NOT
KNOWN TO SUCH PERSON TO BE SUBJECT TO ANY OBLIGATION OF CONFIDENTIALITY TO THE
PARENT BORROWER OR ANY SUBSIDIARY.  FOR THE PURPOSES OF THIS SECTION,
“INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE PARENT BORROWER, ANY
SUBSIDIARY OR ANY OF THEIR REPRESENTATIVES RELATING TO THE PARENT BORROWER, THE
SUBSIDIARIES OR THEIR BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS
AVAILABLE TO ANY AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL
BASIS PRIOR TO DISCLOSURE BY THE PARENT BORROWER OR ANY SUBSIDIARY.  ANY PERSON
REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS
SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF
SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.

 

122

--------------------------------------------------------------------------------


 


SECTION 10.13.  CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION
THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON THE BUSINESS
DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)  THE OBLIGATIONS OF THE BORROWERS IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, EACH OF THE BORROWERS AGREES, AS
A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWERS
CONTAINED IN THIS SECTION 10.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 


SECTION 10.14.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER
WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH
LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 10.15.  REAFFIRMATION.  THIS AGREEMENT CONSTITUTES AN AMENDMENT AND
RESTATEMENT OF THE EXISTING CREDIT AGREEMENT.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS REPRESENT, AMONG OTHER THINGS, THE
AMENDMENT, RESTATEMENT, RENEWAL, EXTENSION, CONSOLIDATION AND MODIFICATION OF
THE OBLIGATIONS OF THE BORROWERS UNDER THE EXISTING CREDIT AGREEMENT.  EACH OF
THE PARTIES HERETO FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT
SUPERCEDES AND REPLACES THE EXISTING CREDIT AGREEMENT BUT DOES NOT EXTINGUISH
THE OBLIGATIONS THEREUNDER AND THAT BY ENTERING INTO AND PERFORMING ITS
OBLIGATIONS HEREUNDER, THIS TRANSACTION SHALL NOT CONSTITUTE A NOVATION.  EACH
OF THE PARTIES HERETO FURTHER ACKNOWLEDGES AND AGREES THAT THE SECURITY
INTERESTS GRANTED TO PRIOR COLLATERAL AGENT FOR THE BENEFIT OF ITSELF AND THE
PARTIES ENTITLED TO THE BENEFITS OF EXISTING CREDIT AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, COLLATERAL
AGENT, AND EACH LENDER PARTY TO THE EXISTING CREDIT AGREEMENT, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS) SHALL REMAIN OUTSTANDING

 

123

--------------------------------------------------------------------------------


 


AND IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS HEREOF AND THE OTHER
LOAN DOCUMENTS AND SHALL CONTINUE TO SECURE THE OBLIGATIONS WITHOUT INTERRUPTION
OR IMPAIRMENT OF ANY KIND AND ALL SUCH SECURITY INTERESTS ARE HEREBY RATIFIED,
CONFIRMED AND CONTINUED.


 


ARTICLE XI


 


CROSS-GUARANTY, SUBROGATION, CONTRIBUTION AND SUBORDINATION


 


SECTION 11.01.  CROSS-GUARANTY.  EACH BORROWER HEREBY AGREES THAT SUCH BORROWER
IS JOINTLY AND SEVERALLY LIABLE FOR, AND HEREBY ABSOLUTELY AND UNCONDITIONALLY
GUARANTEES TO THE AGENTS AND LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, THE FULL AND PROMPT PAYMENT (WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE) AND PERFORMANCE OF, ALL OBLIGATIONS OWED OR HEREAFTER
OWING TO THE AGENTS AND THE LENDERS BY EACH OTHER BORROWER.  EACH BORROWER
AGREES THAT ITS GUARANTY OBLIGATION HEREUNDER IS A CONTINUING GUARANTY OF
PAYMENT AND PERFORMANCE AND NOT OF COLLECTION, THAT ITS OBLIGATIONS UNDER THIS
ARTICLE XI SHALL NOT BE DISCHARGED UNTIL PAYMENT AND PERFORMANCE, IN FULL, OF
THE OBLIGATIONS HAS OCCURRED, AND THAT ITS OBLIGATIONS UNDER THIS ARTICLE XI
SHALL BE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF, AND UNAFFECTED BY,


 


(A)  THE GENUINENESS, VALIDITY, REGULARITY, ENFORCEABILITY OR ANY FUTURE
AMENDMENT OF, OR CHANGE IN, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY BORROWER IS OR MAY BECOME A
PARTY;


 


(B)  THE ABSENCE OF ANY ACTION TO ENFORCE THIS AGREEMENT (INCLUDING THIS
ARTICLE XI) OR ANY OTHER LOAN DOCUMENT OR THE WAIVER OR CONSENT BY THE AGENTS
AND THE LENDERS WITH RESPECT TO ANY OF THE PROVISIONS THEREOF;


 


(C)  THE EXISTENCE, VALUE OR CONDITION OF, OR FAILURE TO PERFECT ITS LIEN
AGAINST, ANY SECURITY FOR THE OBLIGATIONS OR ANY ACTION, OR THE ABSENCE OF ANY
ACTION, BY THE AGENTS AND LENDERS IN RESPECT THEREOF (INCLUDING THE RELEASE OF
ANY SUCH SECURITY);


 


(D)  THE INSOLVENCY OF ANY LOAN PARTY; OR


 


(E)  ANY OTHER ACTION OR CIRCUMSTANCES THAT MIGHT OTHERWISE CONSTITUTE A LEGAL
OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR.


 


EACH BORROWER SHALL BE REGARDED, AND SHALL BE IN THE SAME POSITION, AS PRINCIPAL
DEBTOR WITH RESPECT TO THE OBLIGATIONS GUARANTEED HEREUNDER.


 


SECTION 11.02.  WAIVERS BY THE BORROWERS.  EACH BORROWER EXPRESSLY WAIVES ALL
RIGHTS IT MAY HAVE NOW OR IN THE FUTURE UNDER ANY STATUTE, OR AT COMMON LAW, OR
AT LAW OR IN EQUITY, OR OTHERWISE, TO COMPEL THE AGENTS OR THE LENDERS TO
MARSHAL ASSETS OR TO PROCEED IN RESPECT OF THE OBLIGATIONS GUARANTEED HEREUNDER
AGAINST ANY OTHER LOAN PARTY, ANY OTHER PARTY OR AGAINST ANY SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS BEFORE PROCEEDING AGAINST, OR AS A
CONDITION TO PROCEEDING AGAINST, SUCH BORROWER.  IT IS AGREED AMONG EACH
BORROWER, THE AGENTS AND THE LENDERS THAT THE FOREGOING WAIVERS ARE OF THE
ESSENCE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THAT, BUT FOR THE

 

124

--------------------------------------------------------------------------------


 


PROVISIONS OF THIS ARTICLE XI AND SUCH WAIVERS, THE AGENTS AND THE LENDERS WOULD
DECLINE TO ENTER INTO THIS AGREEMENT.


 


SECTION 11.03.  BENEFIT OF GUARANTY.  EACH BORROWER AGREES THAT THE PROVISIONS
OF THIS ARTICLE XI ARE FOR THE BENEFIT OF THE AGENTS AND LENDERS AND THEIR
RESPECTIVE SUCCESSORS, TRANSFEREES, ENDORSEES AND ASSIGNS, AND NOTHING HEREIN
CONTAINED SHALL IMPAIR, AS BETWEEN ANY OTHER BORROWER AND THE AGENTS OR THE
LENDERS, THE OBLIGATIONS OF SUCH OTHER BORROWER UNDER THE LOAN DOCUMENTS.


 


SECTION 11.04.  WAIVER OF SUBROGATION, ETC.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, AND EXCEPT AS SET
FORTH IN SECTION 11.07, EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES
ANY AND ALL RIGHTS AT LAW OR IN EQUITY TO SUBROGATION, REIMBURSEMENT, 
EXONERATION, CONTRIBUTION, INDEMNIFICATION OR SET OFF AND ANY AND ALL DEFENSES
AVAILABLE TO A SURETY, GUARANTOR OR ACCOMMODATION CO-OBLIGOR.  EACH BORROWER
ACKNOWLEDGES AND AGREES THAT THIS WAIVER IS INTENDED TO BENEFIT THE AGENTS AND
THE LENDERS AND SHALL NOT LIMIT OR OTHERWISE AFFECT SUCH BORROWER’S LIABILITY
HEREUNDER OR THE ENFORCEABILITY OF THIS ARTICLE XI, AND THAT THE AGENTS, THE
LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ARE INTENDED THIRD PARTY
BENEFICIARIES OF THE WAIVERS AND AGREEMENTS SET FORTH IN THIS SECTION 11.04.


 


SECTION 11.05.  ELECTION OF REMEDIES.  IF ANY AGENT OR ANY LENDER MAY, UNDER
APPLICABLE LAW, PROCEED TO REALIZE ITS BENEFITS UNDER ANY OF THE LOAN DOCUMENTS
GIVING SUCH AGENT OR SUCH LENDER A LIEN UPON ANY COLLATERAL, WHETHER OWNED BY
ANY BORROWER OR BY ANY OTHER PERSON, EITHER BY JUDICIAL FORECLOSURE OR BY NON
JUDICIAL SALE OR ENFORCEMENT, ANY AGENT OR ANY LENDER MAY, AT ITS SOLE OPTION,
DETERMINE WHICH OF ITS REMEDIES OR RIGHTS IT MAY PURSUE WITHOUT AFFECTING ANY OF
ITS RIGHTS AND REMEDIES UNDER THIS ARTICLE XI.  IF, IN THE EXERCISE OF ANY OF
ITS RIGHTS AND REMEDIES, ANY AGENT OR ANY LENDER SHALL FORFEIT ANY OF ITS RIGHTS
OR REMEDIES, INCLUDING ITS RIGHT TO ENTER A DEFICIENCY JUDGMENT AGAINST ANY
BORROWER OR ANY OTHER PERSON, WHETHER BECAUSE OF ANY APPLICABLE LAWS PERTAINING
TO “ELECTION OF REMEDIES” OR THE LIKE, EACH BORROWER HEREBY CONSENTS TO SUCH
ACTION BY SUCH AGENT OR SUCH LENDER AND WAIVES ANY CLAIM BASED UPON SUCH ACTION,
EVEN IF SUCH ACTION BY SUCH AGENT OR SUCH LENDER SHALL RESULT IN A FULL OR
PARTIAL LOSS OF ANY RIGHTS OF SUBROGATION THAT EACH BORROWER MIGHT OTHERWISE
HAVE HAD BUT FOR SUCH ACTION BY SUCH AGENT OR SUCH LENDER.  ANY ELECTION OF
REMEDIES THAT RESULTS IN THE DENIAL OR IMPAIRMENT OF THE RIGHT OF ANY AGENT OR
ANY LENDER TO SEEK A DEFICIENCY JUDGMENT AGAINST ANY BORROWER SHALL NOT IMPAIR
ANY OTHER BORROWER’S OBLIGATION TO PAY THE FULL AMOUNT OF THE OBLIGATIONS.  IN
THE EVENT ANY AGENT OR ANY LENDER SHALL BID AT ANY FORECLOSURE OR TRUSTEE’S SALE
OR AT ANY PRIVATE SALE PERMITTED BY LAW OR THE LOAN DOCUMENTS, SUCH AGENT OR
SUCH LENDER MAY BID ALL OR LESS THAN THE AMOUNT OF THE OBLIGATIONS AND THE
AMOUNT OF SUCH BID NEED NOT BE PAID BY SUCH AGENT OR SUCH LENDER BUT SHALL BE
CREDITED AGAINST THE OBLIGATIONS.  THE AMOUNT OF THE SUCCESSFUL BID AT ANY SUCH
SALE, WHETHER ANY AGENT, ANY LENDER OR ANY OTHER PARTY IS THE SUCCESSFUL BIDDER,
SHALL BE CONCLUSIVELY DEEMED TO BE THE FAIR MARKET VALUE OF THE COLLATERAL AND
THE DIFFERENCE BETWEEN SUCH BID AMOUNT AND THE REMAINING BALANCE OF THE
OBLIGATIONS SHALL BE CONCLUSIVELY DEEMED TO BE THE AMOUNT OF THE OBLIGATIONS
GUARANTEED UNDER THIS ARTICLE XI, NOTWITHSTANDING THAT ANY PRESENT OR FUTURE LAW
OR COURT DECISION OR RULING MAY HAVE THE EFFECT OF REDUCING THE AMOUNT OF ANY
DEFICIENCY CLAIM TO WHICH ANY AGENT OR ANY LENDER MIGHT OTHERWISE BE ENTITLED
BUT FOR SUCH BIDDING AT ANY SUCH SALE.

 

125

--------------------------------------------------------------------------------


 


SECTION 11.06.  LIMITATION.  NOTWITHSTANDING ANY PROVISION HEREIN CONTAINED TO
THE CONTRARY, EACH BORROWER’S LIABILITY UNDER THIS ARTICLE XI (WHICH LIABILITY
IS IN ANY EVENT IN ADDITION TO AMOUNTS FOR WHICH SUCH BORROWER IS PRIMARILY
LIABLE UNDER ARTICLE II) SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED AS OF ANY
DATE OF DETERMINATION THE GREATER OF:


 


(A)  THE NET AMOUNT OF ALL LOANS ADVANCED TO ANY OTHER BORROWER UNDER THIS
AGREEMENT AND THEN RE-LOANED OR OTHERWISE TRANSFERRED TO, OR FOR THE BENEFIT OF,
SUCH BORROWER; AND


 


(B)  THE AMOUNT THAT COULD BE CLAIMED BY THE AGENTS AND THE LENDERS FROM SUCH
BORROWER UNDER THIS ARTICLE XI WITHOUT RENDERING SUCH CLAIM VOIDABLE OR
AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR UNDER ANY
APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE
ACT OR SIMILAR STATUTE OR COMMON LAW AFTER TAKING INTO ACCOUNT, AMONG OTHER
THINGS, SUCH BORROWER’S RIGHT OF CONTRIBUTION AND INDEMNIFICATION FROM EACH
OTHER BORROWER UNDER SECTION 11.07.


 


SECTION 11.07.  CONTRIBUTION WITH RESPECT TO GUARANTY OBLIGATIONS.


 


(A)  TO THE EXTENT THAT ANY BORROWER SHALL MAKE A PAYMENT UNDER THIS ARTICLE XI
OF ALL OR ANY OF THE OBLIGATIONS (OTHER THAN LOANS MADE TO THAT BORROWER FOR
WHICH IT IS PRIMARILY LIABLE) (A “GUARANTOR PAYMENT”) THAT, TAKING INTO ACCOUNT
ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE BY ANY OTHER
BORROWER, EXCEEDS THE AMOUNT THAT SUCH BORROWER WOULD OTHERWISE HAVE PAID IF
EACH BORROWER HAD PAID THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH GUARANTOR
PAYMENT IN THE SAME PROPORTION THAT SUCH BORROWER’S “ALLOCABLE AMOUNT” (AS
DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT) BORE
TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE BORROWERS AS DETERMINED
IMMEDIATELY PRIOR TO THE MAKING OF SUCH GUARANTOR PAYMENT, THEN, FOLLOWING
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND TERMINATION OF THE
COMMITMENTS, SUCH BORROWER SHALL BE ENTITLED TO RECEIVE CONTRIBUTION AND
INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY, EACH OTHER BORROWER FOR THE
AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR RESPECTIVE ALLOCABLE AMOUNTS IN
EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT.


 


(B)  AS OF ANY DATE OF DETERMINATION, THE “ALLOCABLE AMOUNT” OF ANY BORROWER
SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE CLAIM THAT COULD THEN BE RECOVERED
FROM SUCH BORROWER UNDER THIS ARTICLE XI WITHOUT RENDERING SUCH CLAIM VOIDABLE
OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR UNDER ANY
APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE
ACT OR SIMILAR STATUTE OR COMMON LAW.


 


(C)  THIS SECTION 11.07 IS INTENDED ONLY TO DEFINE THE RELATIVE RIGHTS OF THE
BORROWERS AND NOTHING SET FORTH IN THIS SECTION 11.07 IS INTENDED TO OR SHALL
IMPAIR THE OBLIGATIONS OF THE BORROWERS, JOINTLY AND SEVERALLY, TO PAY ANY
AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, INCLUDING SECTION 11.01.  NOTHING CONTAINED IN THIS
SECTION 11.07 SHALL LIMIT THE LIABILITY OF ANY BORROWER TO PAY THE LOANS MADE
DIRECTLY OR INDIRECTLY TO THAT BORROWER AND ACCRUED INTEREST, FEES AND EXPENSES
WITH RESPECT THERETO FOR WHICH SUCH BORROWER SHALL BE PRIMARILY LIABLE.

 

126

--------------------------------------------------------------------------------


 


(D)  THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS OF CONTRIBUTION AND
INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE BORROWER TO WHICH SUCH
CONTRIBUTION AND INDEMNIFICATION IS OWING.


 


(E)  THE RIGHTS OF THE INDEMNIFYING BORROWERS AGAINST OTHER LOAN PARTIES UNDER
THIS SECTION 11.07 SHALL BE EXERCISABLE UPON THE FULL AND INDEFEASIBLE PAYMENT
OF THE OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS.


 


SECTION 11.08.  LIABILITY CUMULATIVE.  THE LIABILITY OF THE BORROWERS UNDER THIS
ARTICLE XI IS IN ADDITION TO AND SHALL BE CUMULATIVE WITH ALL LIABILITIES OF
EACH BORROWER TO THE AGENTS AND THE LENDERS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY OR IN RESPECT OF ANY
OBLIGATIONS OR OBLIGATION OF THE OTHER BORROWER, WITHOUT ANY LIMITATION AS TO
AMOUNT, UNLESS THE INSTRUMENT OR AGREEMENT EVIDENCING OR CREATING SUCH OTHER
LIABILITY SPECIFICALLY PROVIDES TO THE CONTRARY.


 


SECTION 11.09.  SUBORDINATION.


 


(A)  EACH LOAN PARTY COVENANTS AND AGREES THAT THE PAYMENT OF ANY INDEBTEDNESS
AND ALL OBLIGATIONS AND LIABILITIES OWING BY ANY LOAN PARTY IN FAVOR OF ANY
OTHER LOAN PARTY, WHETHER NOW EXISTING OR HEREAFTER INCURRED (COLLECTIVELY, THE
“INTERCOMPANY OBLIGATIONS”) IS SUBORDINATED, TO THE EXTENT AND IN THE MANNER
PROVIDED IN THIS SECTION 11.09, TO THE PRIOR PAYMENT IN FULL OF ALL OBLIGATIONS
OWED OR HEREAFTER OWING TO THE AGENTS AND THE LENDERS BY THE BORROWERS AND THAT
SUCH SUBORDINATION IS FOR THE BENEFIT OF THE AGENTS FOR THEMSELVES AND THE
LENDERS.


 


(B)  EACH LOAN PARTY HEREBY (I) AUTHORIZES THE AGENTS ON BEHALF OF THE LENDERS
TO DEMAND SPECIFIC PERFORMANCE OF THE TERMS OF THIS SECTION 11.09 AT ANY TIME
WHEN ANY LOAN PARTY SHALL HAVE FAILED TO COMPLY WITH ANY PROVISIONS OF THIS
SECTION 11.09 WHICH ARE APPLICABLE TO IT AND (II) IRREVOCABLY WAIVES ANY DEFENSE
BASED ON THE ADEQUACY OF A REMEDY AT LAW, WHICH MIGHT BE ASSERTED AS A BAR TO
SUCH REMEDY OF SPECIFIC PERFORMANCE.


 


(C)  UPON ANY DISTRIBUTION OF ASSETS OF ANY LOAN PARTY IN ANY DISSOLUTION,
WINDING UP, LIQUIDATION OR REORGANIZATION (WHETHER IN BANKRUPTCY, INSOLVENCY OR
RECEIVERSHIP PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
OTHERWISE):


 

(I) THE AGENTS AND LENDERS SHALL FIRST BE ENTITLED TO RECEIVE PAYMENT IN FULL IN
CASH OF THE OBLIGATIONS BEFORE ANY LOAN PARTY IS ENTITLED TO RECEIVE ANY PAYMENT
ON ACCOUNT OF THE INTERCOMPANY OBLIGATIONS.

 

(II) ANY PAYMENT OR DISTRIBUTION OF ASSETS OF ANY LOAN PARTY OF ANY KIND OR
CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES, TO WHICH ANY OTHER LOAN
PARTY WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS OF THIS SECTION 11.09(C),
SHALL BE PAID BY THE LIQUIDATING TRUSTEE OR AGENT OR OTHER PERSON MAKING SUCH
PAYMENT OR DISTRIBUTION DIRECTLY TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS IN THE MANNER SET FORTH HEREIN, TO THE EXTENT NECESSARY TO MAKE
PAYMENT IN FULL OF ALL OBLIGATIONS REMAINING UNPAID AFTER GIVING EFFECT TO ANY
CONCURRENT PAYMENT OR DISTRIBUTION OR PROVISIONS THEREFOR TO THE ADMINISTRATIVE
AGENT FOR ITSELF AND LENDERS.

 

127

--------------------------------------------------------------------------------


 

(III) IN THE EVENT THAT NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 11.09(C), ANY PAYMENT OR DISTRIBUTION OF ASSETS OF ANY LOAN PARTY OF ANY
KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES, SHALL BE RECEIVED BY
ANY OTHER LOAN PARTY ON ACCOUNT OF ANY INTERCOMPANY OBLIGATIONS BEFORE ALL
OBLIGATIONS ARE PAID IN FULL, SUCH PAYMENT OR DISTRIBUTION SHALL BE RECEIVED AND
HELD IN TRUST FOR AND SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR ITSELF
AND LENDERS FOR APPLICATION TO THE PAYMENT OF THE OBLIGATIONS UNTIL ALL OF THE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, AFTER GIVING EFFECT TO ANY CONCURRENT
PAYMENT OR DISTRIBUTION OR PROVISION THEREFOR TO THE ADMINISTRATIVE AGENT FOR
ITSELF AND LENDERS.

 


(D)  NO RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER PRESENT OR
FUTURE HOLDERS OF THE OBLIGATIONS TO ENFORCE SUBORDINATION AS PROVIDED HEREIN
SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO
ACT ON THE PART OF ANY LOAN PARTY OR BY ANY ACT OR FAILURE TO ACT, IN GOOD
FAITH, BY ANY LOAN PARTY, OR BY ANY NONCOMPLIANCE BY ANY LOAN PARTY WITH THE
TERMS OF THE INTERCOMPANY OBLIGATIONS, REGARDLESS OF ANY KNOWLEDGE THEREOF WHICH
ANY LOAN PARTY MAY HAVE OR BE OTHERWISE CHARGED WITH.


 


ARTICLE XII


 


PURCHASE RIGHT AND CERTAIN INTERCREDITOR AND AGENCY MATTERS


 


SECTION 12.01.  DELAY OF ACCELERATION AND ENFORCEMENT.  THE ADMINISTRATIVE AGENT
AND EACH LENDER (OTHER THAN THE DOMESTIC B LENDERS) AGREES THAT IT SHALL NOT
DECLARE ANY LOAN TO BE DUE AND PAYABLE OR TERMINATE ANY COMMITMENT AS A RESULT
OF AN EVENT OF DEFAULT (OTHER THAN AS A RESULT OF AN EVENT OF DEFAULT DESCRIBED
UNDER ARTICLE VII(H) OR (I)) UNLESS (A) THE ADMINISTRATIVE AGENT HAS RECEIVED
THE PRIOR WRITTEN CONSENT OF REQUIRED B LENDERS OR (B) (I) THE ADMINISTRATIVE
AGENT HAS DELIVERED TO THE DOMESTIC B AGENT WRITTEN NOTICE (A “TRIGGER NOTICE”)
SIGNED BY REQUIRED LENDERS STATING THE INTENTION OF THE REQUIRED LENDERS TO
DECLARE THE LOANS IMMEDIATELY DUE AND PAYABLE AND/OR TO TERMINATE COMMITMENTS,
(II) THE DOMESTIC B AGENT HAS NOT DELIVERED A PURCHASE NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO 5:00 NEW YORK CITY TIME ON THE FIFTH
BUSINESS DAY FOLLOWING THE DATE OF THE TRIGGER NOTICE AND (III) ALL LOANS ARE
DECLARED DUE AND PAYABLE AND ALL COMMITMENTS ARE TERMINATED SIMULTANEOUSLY.


 


SECTION 12.02.  PURCHASE ELECTION OF DOMESTIC B LENDERS.


 


(A)  AT ANY TIME ON OR AFTER THE DATE OF DELIVERY OF A TRIGGER NOTICE OR THE
EARLIER ACCELERATION OF THE LOANS, THE REQUIRED DOMESTIC B LENDERS SHALL HAVE
THE RIGHT, EXERCISABLE BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (A
“PURCHASE NOTICE”), TO PURCHASE ALL, BUT NOT PART, OF THE RIGHT, TITLE AND
INTEREST OF EACH DOMESTIC A LENDER AND EACH CANADIAN LENDER (THE “SELLERS”) IN
THE LOANS, ANY LETTER OF CREDIT AND THE LOAN DOCUMENTS (THE “PURCHASED
INTERESTS”).  THE PURCHASE NOTICE SHALL SPECIFY THE DOMESTIC B LENDERS THAT ARE
COMMITTING TO PURCHASE THE PURCHASED INTERESTS (THE “PURCHASERS”), THE
PERCENTAGE PORTION OF THE PURCHASED INTERESTS TO BE ACQUIRED BY EACH PURCHASER,
AND THE DATE FOR CONSUMMATION OF THE PURCHASE (THE “SETTLEMENT DATE”), WHICH
SHALL BE A BUSINESS DAY NOT LESS THAN TWO NOR MORE THAN FIVE BUSINESS DAYS FROM
THE DATE OF THE PURCHASE NOTICE.

 

128

--------------------------------------------------------------------------------


 


(B)  THE DELIVERY OF THE PURCHASE NOTICE, TOGETHER WITH THIS AGREEMENT, SHALL
CONSTITUTE A CONTRACT OF SALE PURSUANT TO WHICH EACH PURCHASER (SEVERALLY BUT
NOT JOINTLY) AGREES TO ACQUIRE FROM THE SELLERS, AND EACH SELLER (SEVERALLY BUT
NOT JOINTLY) AGREES TO SELL TO THE PURCHASERS, THE APPLICABLE PURCHASED
INTERESTS ON THE SETTLEMENT DATE.  ON THE SETTLEMENT DATE, AS PART OF A
SIMULTANEOUS TRANSACTION:

 

(I) THE DOMESTIC B AGENT, ON BEHALF OF THE PURCHASERS, SHALL PAY IN CASH TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE SELLERS, AN AMOUNT EQUAL TO THE SUM,
WITHOUT DUPLICATION, OF: (A) 100% OF THE OUTSTANDING BALANCE OF THE LOANS
CONSTITUTING THE PURCHASED INTERESTS THEN OUTSTANDING AND UNPAID, (B) 105% OF
THE AGGREGATE UNDRAWN AMOUNT OF LETTERS OF CREDIT PROVIDED BY ANY DOMESTIC A
LENDER OR CANADIAN LENDER UNDER THE LOAN DOCUMENTS TO BE HELD AS CASH COLLATERAL
FOR THE LC EXPOSURE, (C) ALL ACCRUED AND UNPAID INTEREST ON THE LOANS
CONSTITUTING THE PURCHASED INTERESTS AND (D) ALL ACCRUED AND UNPAID EXPENSES
UNDER THE LOAN DOCUMENTS DUE AND PAYABLE TO THE OTHER AGENTS OR THE DOMESTIC A
LENDERS OR THE CANADIAN LENDERS (THE SUM OF CLAUSES (A), (B), (C) AND (D) ARE
REFERRED TO HEREIN AS THE “PURCHASE PRICE”); AND

 

(II) EACH SELLER SHALL DELIVER TO EACH PURCHASER A COMPLETED ASSIGNMENT AND
ASSUMPTION AND ANY OTHER EVIDENCE OF ITS RIGHT, TITLE AND INTEREST IN THE
PURCHASED INTERESTS AS SUCH PURCHASER MAY REASONABLY REQUEST;

 


(C)  THE PURCHASE PRICE SHALL BE REMITTED BY WIRE TRANSFER IN FEDERAL FUNDS TO
SUCH ACCOUNT AS THE ADMINISTRATIVE AGENT SHALL DESIGNATE IN WRITING TO THE
DOMESTIC B AGENT FOR SUCH PURPOSE.  INTEREST SHALL BE CALCULATED TO BUT
EXCLUDING THE BUSINESS DAY ON WHICH THE SETTLEMENT DATE OCCURS IF THE PURCHASE
PRICE IS RECEIVED PRIOR TO 2:00 P.M., NEW YORK CITY TIME, AND INTEREST SHALL BE
CALCULATED TO AND INCLUDING THE SETTLEMENT DATE IF THE PURCHASE PRICE IS
RECEIVED LATER THAN 2:00 P.M., NEW YORK CITY TIME.


 


(D)  THE PURCHASE UNDER THIS ARTICLE XII SHALL BE EXPRESSLY MADE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND BY, AND WITHOUT RECOURSE TO, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE DOMESTIC A AGENT, THE DOMESTIC A
LENDERS AND THE CANADIAN LENDERS, EXCEPT THAT EACH DOMESTIC A LENDER AND
CANADIAN LENDER SHALL REPRESENT AND WARRANT:  (I) AS TO THE AMOUNT OF THE
PURCHASED INTERESTS BEING PURCHASED FROM IT, (II) THAT SUCH LENDER OWNS ITS
PORTION OF THE PURCHASED INTERESTS SO PURCHASED FREE AND CLEAR OF ANY LIENS OR
ENCUMBRANCES AND (III) SUCH LENDER HAS THE RIGHT TO ASSIGN SUCH PURCHASED
INTERESTS AND THE ASSIGNMENT IS DULY AUTHORIZED BY SUCH LENDER FREE AND CLEAR OF
LIENS AND ADVERSE CLAIMS.


 


(E)  IF LOANS CONSTITUTING PART OF THE PURCHASED INTERESTS ARE PREPAID WITHIN 90
DAYS OF THE SETTLEMENT DATE AND ANY PURCHASER RECEIVES A PREPAYMENT FEE, EACH
SUCH PURCHASER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT
OF THE SELLERS THE AMOUNT OF SUCH PREPAYMENT FEE WITHIN THREE BUSINESS DAYS
AFTER RECEIPT THEREOF.


 


SECTION 12.03.  RIGHTS AFTER PURCHASE OR STANDSTILL.  NOTWITHSTANDING ANY
CONTRARY PROVISION OF ANY LOAN DOCUMENT, AT ALL TIMES ON AND AFTER THE DELIVERY
OF A PURCHASE NOTICE:

 

129

--------------------------------------------------------------------------------


 


(A)  THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT SHALL HAVE NO AUTHORITY TO
TAKE, AND SHALL NOT TAKE, ANY ACTION THAT REQUIRES THE CONSENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF REQUIRED DOMESTIC B LENDERS;


 


(B)  WHERE THIS AGREEMENT OR ANY LOAN DOCUMENT PROVIDES THAT REQUIRED LENDERS
HAVE ANY RIGHT OR POWER TO DIRECT, INSTRUCT, APPOINT, REPLACE OR REMOVE THE
ADMINISTRATIVE AGENT AND COLLATERAL AGENT, SUCH RIGHT OR POWER MAY BE EXERCISED
BY REQUIRED DOMESTIC B LENDERS IN THE PLACE OF REQUIRED LENDERS TO THE SAME
EXTENT AND SUBJECT TO THE SAME TERMS, QUALIFICATIONS AND CONDITIONS; AND


 


(C)  UPON PAYMENT OF THE PURCHASE PRICE, EITHER THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT MAY BE REMOVED AND REPLACED (IN RESPECT OF ALL OR AN
APPROPRIATE PORTION OF THEIR RESPECTIVE DUTIES) BY WRITTEN NOTICE FROM REQUIRED
DOMESTIC B LENDERS APPOINTING A SUCCESSOR IN ACCORDANCE WITH ARTICLE VIII, AND
SUCH SUCCESSOR (WHICH MAY BE A REQUIRED DOMESTIC B LENDER OR ANY AFFILIATE
THEREOF) SHALL BE ENTITLED TO ALL OF THE RIGHTS AND BENEFITS PROVIDED TO THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, UNDER THE LOAN
DOCUMENTS.


 


SECTION 12.04.  NON-DISCRIMINATION BY AGENT.  IN THE PERFORMANCE OF ITS DUTIES
AND EXERCISE OF ITS DISCRETION UNDER THE LOAN DOCUMENTS, THE ADMINISTRATIVE
AGENT AND COLLATERAL AGENT WILL ACT IN THE INTERESTS OF ALL LENDERS AND WILL NOT
TAKE ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO HAVE A DISPROPORTIONATE
EFFECT ON THE INTERESTS OF ANY LENDERS OR ANY CLASS OF LENDERS IN LIGHT OF THE
TERMS OF THEIR LOANS AND THE CALCULATION OF THE BORROWING BASE A AND BORROWING
BASE B.


 


SECTION 12.05.  INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANY CONTRARY PROVISION
OF THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT HEREBY
AGREE THAT THEY WILL NOT AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR CONSENT
WITH RESPECT TO THE INTERCREDITOR AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
REQUIRED DOMESTIC B LENDERS.


 


SECTION 12.06.  FURTHER ASSURANCES.  EACH LOAN PARTY, LENDER AND AGENT AGREES TO
TAKE SUCH ACTIONS AND TO EXECUTE SUCH OTHER OR DIFFERENT WRITINGS AS MAY BE
REQUESTED BY THE REQUIRED B LENDERS AS MAY BE NECESSARY TO EVIDENCE, PERFECT AND
ASSURE THE REQUIRED B LENDERS’ ACQUISITION OF THE PURCHASED INTERESTS, INCLUDING
ALL SECURITY INTERESTS RELATING THERETO.


 

[remainder of page intentionally left blank]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

PLIANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

UNIPLAST HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

UNIPLAST U.S., INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

UNIPLAST INDUSTRIES CO.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

PLIANT PACKAGING OF CANADA, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

S-1

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

GENERAL ELECTRIC CAPITAL

 

CORPORATION, individually, as Domestic A

 

Agent, Administrative Agent, Collateral Agent,

 

Swingline Lender and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:  Duly Authorized Signatory

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

individually, as Domestic B Agent and as a

 

Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------